Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

COLONY CAPITAL OPERATING COMPANY, LLC

(FORMERLY KNOWN AS CFI RE MASTERCO, LLC)

a Delaware limited liability company

 

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE COMPANY AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT THE PROPOSED SALE,
TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.

dated as of April 2, 2015

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  Page  

ARTICLE 1 DEFINED TERMS

  2   

Section 1.1

Definitions

  2   

Section 1.2

Interpretation and Usage

  21   

ARTICLE 2 ORGANIZATIONAL MATTERS

  21   

Section 2.1

Formation

  21   

Section 2.2

Name

  21   

Section 2.3

Principal Office and Resident Agent

  21   

Section 2.4

Power of Attorney

  22   

Section 2.5

Term

  23   

ARTICLE 3 PURPOSE

  23   

Section 3.1

Purpose and Business

  23   

Section 3.2

Powers

  23   

Section 3.3

Limited Authority and Liability of Members

  23   

Section 3.4

Representations and Warranties by the Members

  24   

ARTICLE 4 CAPITAL CONTRIBUTIONS

  26   

Section 4.1

Capital Contributions of the Members

  26   

Section 4.2

Issuances of Additional Membership Interests

  26   

Section 4.3

Additional Funds and Capital Contributions

  27   

Section 4.4

Stock Option Plans

  29   

Section 4.5

LTIP Units

  30   

Section 4.6

Conversion of LTIP Units

  33   

Section 4.7

Dividend Reinvestment Plan, Stock Incentive Plan or Other Plan

  36   

Section 4.8

No Interest; No Return

  36   

Section 4.9

Conversion or Redemption of Preferred Shares; Redemption of REIT Shares

  36   

Section 4.10

Other Contribution Provisions

  37   

Section 4.11

Excluded Properties

  37   

Section 4.12

Contingent Consideration and Indemnification Payment

  37   

ARTICLE 5 DISTRIBUTIONS

  37   

Section 5.1

Requirement and Characterization of Distributions

  37   

Section 5.2

Distributions in Kind

  38   

Section 5.3

Amounts Withheld

  38   

Section 5.4

Distributions upon Liquidation

  38   

Section 5.5

Distributions to Reflect Additional Membership Units

  38   

Section 5.6

Restricted Distributions

  38   

ARTICLE 6 ALLOCATIONS

  39   

Section 6.1

Timing and Amount of Allocations of Net Income and Net Loss

  39   

Section 6.2

General Allocations

  39   

Section 6.3

Additional Allocation Provisions

  40   

Section 6.4

Tax Allocations

  43   

 

i



--------------------------------------------------------------------------------

ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS

  44   

Section 7.1

Management

  44   

Section 7.2

Certificate of Formation

  45   

Section 7.3

Restrictions on the Managing Member’s Authority

  45   

Section 7.4

Reimbursement of the Managing Member and CLNY

  48   

Section 7.5

Outside Activities of the Managing Member

  49   

Section 7.6

Transactions with Affiliates

  49   

Section 7.7

Indemnification

  50   

Section 7.8

Liability of the Managing Member

  52   

Section 7.9

Title to Company Assets

  53   

Section 7.10

Reliance by Third Parties

  53   

ARTICLE 8 RIGHTS AND OBLIGATIONS OF MEMBERS

  54   

Section 8.1

Limitation of Liability

  54   

Section 8.2

Management of Business

  54   

Section 8.3

Outside Activities of Non-Managing Members

  54   

Section 8.4

Return of Capital

  55   

Section 8.5

Rights of Non-Managing Members Relating to the Company

  55   

Section 8.6

No Rights as Objecting Member

  55   

Section 8.7

No Right to Certificate Evidencing Units; Article 8 Securities

  55   

ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS

  56   

Section 9.1

Records and Accounting

  56   

Section 9.2

Fiscal Year

  56   

Section 9.3

Reports

  56   

ARTICLE 10 TAX MATTERS

  56   

Section 10.1

Preparation of Tax Returns

  56   

Section 10.2

Tax Elections

  57   

Section 10.3

Tax Matters Member

  57   

Section 10.4

Withholding

  58   

Section 10.5

Organizational Expenses

  59   

ARTICLE 11 MEMBER TRANSFERS AND WITHDRAWALS

  59   

Section 11.1

Transfer

  59   

Section 11.2

Transfer of the Managing Member’s Membership Interest

  60   

Section 11.3

Non-Managing Members’ Rights to Transfer

  60   

Section 11.4

Substituted Members

  62   

Section 11.5

Assignees

  62   

Section 11.6

General Provisions

  62   

Section 11.7

Restrictions on Termination Transactions

  64   

ARTICLE 12 ADMISSION OF MEMBERS

  65   

Section 12.1

Admission of Successor Managing Member

  65   

Section 12.2

Admission of Additional Members

  65   

Section 12.3

Amendment of Agreement and Certificate of Formation

  66   

Section 12.4

Limit on Number of Members

  66   

Section 12.5

Admission

  66   

ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION

  66   

Section 13.1

Dissolution

  66   

 

ii



--------------------------------------------------------------------------------

Section 13.2

Winding Up

  67   

Section 13.3

Deemed Contribution and Distribution

  68   

Section 13.4

Rights of Holders

  68   

Section 13.5

Notice of Dissolution

  69   

Section 13.6

Cancellation of Certificate of Formation

  69   

Section 13.7

Reasonable Time for Winding-Up

  69   

ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF MEMBERS; AMENDMENTS; MEETINGS

  69   

Section 14.1

Actions and Consents of Members

  69   

Section 14.2

Amendments

  69   

Section 14.3

Procedures for Meetings and Actions of the Members

  70   

ARTICLE 15 GENERAL PROVISIONS

  71   

Section 15.1

Redemption Rights of Qualifying Parties

  71   

Section 15.2

Addresses and Notice

  77   

Section 15.3

Titles and Captions

  77   

Section 15.4

Further Action

  77   

Section 15.5

Binding Effect

  77   

Section 15.6

Waiver

  77   

Section 15.7

Counterparts

  77   

Section 15.8

Applicable Law; Consent to Jurisdiction; Jury Trial

  78   

Section 15.9

Entire Agreement

  78   

Section 15.10

Invalidity of Provisions

  78   

Section 15.11

Limitation to Preserve REIT Status

  79   

Section 15.12

No Partition

  79   

Section 15.13

No Third-Party Rights Created Hereby

  79   

Section 15.14

No Rights as Stockholders

  80   

Exhibit A

EXAMPLES REGARDING ADJUSTMENT FACTOR

  A-1   

Exhibit B

NOTICE OF REDEMPTION

  B-1   

Exhibit C

MEMBER NOTICE OF LTIP CONVERSION ELECTION

  C-1   

Exhibit D

COMPANY NOTICE OF LTIP CONVERSION ELECTION

  D-1   

Exhibit E

SERIES A COMPANY PREFERRED UNIT DESIGNATION

  E-1   

Exhibit F

SERIES B COMPANY PREFERRED UNIT DESIGNATION

  F-1   

Schedule I

MEMBERS AND CAPITAL ACCOUNTS

  Sch. I-1   

Schedule II

SCHEDULE OF GROSS ASSET VALUES

  Sch. II-1   

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

COLONY CAPITAL OPERATING COMPANY, LLC

(FORMERLY KNOWN AS CFI RE MASTERCO, LLC)

THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF COLONY
CAPITAL OPERATING COMPANY, LLC (formerly known as CFI RE MASTERCO, LLC), a
Delaware limited liability company (the “Company”), dated as of April 2, 2015,
is entered into by and among (i) Colony Capital, Inc. (formerly known as Colony
Financial, Inc.) (“CLNY”), (ii) Colony Capital, LLC (“CC”), (iii) CCH Management
Partners I, LLC (“CCH”), (iv) FHB Holding LLC (“FHB LLC”), (v) Richard B.
Saltzman (“Saltzman”) and (vi) each other Person who at any time after the date
hereof becomes a Member of the Company in accordance with the terms of this
Agreement and the Act.

RECITALS

WHEREAS, the Company was formed as a limited liability company under the
Delaware Limited Liability Company Act, Title 6, Sections 18-101 et seq. (the
“Act”), by the filing of a Certificate of Formation with the Secretary of State
of the State of Delaware on March 25, 2011 (the “Original Certificate”);

WHEREAS, on March 25, 2011, CLNY entered into a limited liability company
agreement of the Company (the “Original Agreement”);

WHEREAS, on January 7, 2015, the name of the Company was changed from “CFI RE
Masterco, LLC” to “Colony Capital Operating Company, LLC”, by the filing of a
Certificate of Amendment to the Original Certificate with the Secretary of State
of the State of Delaware (the “Certificate of Amendment”);

WHEREAS, CC, CCH, FHB LLC, Saltzman, CLNY and the Company, concurrently with
their execution of this Agreement, consummated the transactions contemplated by
that certain contribution agreement, dated as of December 23, 2014 (the “CC
Contribution Agreement”), by and among CC, CCH, FHB LLC, Saltzman, CLNY, the
Company and Colony Capital OP Subsidiary, LLC, pursuant to which (i) each of CC,
CCH, FHB LLC and Saltzman has acquired its Membership Interests in the Company;
and (ii) CLNY has acquired additional Membership Interests in the Company on the
terms and conditions set forth therein; and

WHEREAS, each of CLNY, CC, CCH, Saltzman and FHB LLC now desire to amend and
restate the Original Agreement to read in its entirety as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

DEFINED TERMS

Section 1.1 Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement:

“Act” has the meaning set forth in the Recitals.

“Actions” has the meaning set forth in Section 7.7 hereof.

“Additional Funds” has the meaning set forth in Section 4.3.A hereof.

“Additional Member” means a Person who is admitted to the Company as a Member
pursuant to the Act and Section 12.2 hereof, who is shown as such on the books
and records of the Company, and who has not ceased to be a Member pursuant to
the Act and this Agreement.

“Adjusted Available Cash” means, as of any date of determination, the sum of
Available Cash and REIT Available Cash.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(i) decrease such deficit by any amounts that such Member is obligated to
restore pursuant to this Agreement or by operation of law upon liquidation of
such Member’s Membership Interest or that such Member is deemed to be obligated
to restore pursuant to the penultimate sentence of each of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii) increase such deficit by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

“Adjustment Events” has the meaning set forth in Section 4.5.A(i) hereof.

“Adjustment Factor” means 1.0; provided, however, that in the event that:

(i) CLNY (a) declares or pays a dividend on its outstanding REIT Shares wholly
or partly in REIT Shares or makes a distribution to all holders of its
outstanding REIT Shares wholly or partly in REIT Shares, (b) splits or
subdivides its outstanding REIT Shares or (c) effects a reverse stock split or
otherwise combines its outstanding REIT Shares into a smaller number of REIT
Shares, the Adjustment Factor shall be adjusted by multiplying the Adjustment
Factor then in effect by a fraction, (i) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

 

2



--------------------------------------------------------------------------------

(ii) CLNY distributes any rights, options or warrants to all holders of its REIT
Shares to subscribe for or to purchase or to otherwise acquire REIT Shares, or
other securities or rights convertible into, exchangeable for or exercisable for
REIT Shares (other than REIT Shares issuable pursuant to a Qualified DRIP), at a
price per share less than the Value of a REIT Share on the record date for such
distribution (each a “Distributed Right”), then the Adjustment Factor shall be
adjusted by multiplying the Adjustment Factor then in effect by a fraction
(a) the numerator of which shall be the number of REIT Shares issued and
outstanding on the record date plus the maximum number of REIT Shares
purchasable under such Distributed Rights and (b) the denominator of which shall
be the number of REIT Shares issued and outstanding on the record date plus a
fraction (1) the numerator of which is the maximum number of REIT Shares
purchasable under such Distributed Rights, multiplied by the minimum purchase
price per REIT Share under such Distributed Rights and (2) the denominator of
which is the Value of a REIT Share as of the record date; provided, however,
that, if any such Distributed Rights expire or become no longer exercisable,
then the Adjustment Factor shall be adjusted, effective retroactive to the date
of distribution (or, if later, the time the Distributed Rights become
exercisable) of the Distributed Rights, to reflect a reduced maximum number of
REIT Shares or any change in the minimum purchase price for the purposes of the
above fraction; and

(iii) CLNY shall, by dividend or otherwise, distribute to all holders of its
REIT Shares evidences of its indebtedness or its assets (including securities,
but excluding cash or any dividend or distribution referred to in subsection (i)
or (ii) above, or any Units), which evidences of indebtedness or assets relate
to assets not received by CLNY pursuant to a pro rata distribution by the
Company, then the Adjustment Factor shall be adjusted to equal the amount
determined by multiplying the Adjustment Factor then in effect by a fraction
(a) the numerator of which shall be such Value of a REIT Share as of the trading
day immediately preceding the ex-date for such dividend or distribution and
(b) the denominator of which shall be the Value of a REIT Share as of the
trading day immediately preceding the ex-date for such dividend or distribution,
less the then fair market value (as determined by the Managing Member, whose
determination shall be conclusive) of the portion of the evidences of
indebtedness or assets so distributed applicable to one REIT Share.

Any adjustment to the Adjustment Factor shall become effective on the first date
on which REIT Shares trade at a price that reflects such event (the “ex-date”).
Notwithstanding the foregoing, if any of the events in clause (i), (ii) or
(iii) above occur, no adjustments will be made to the Adjustment Factor for any
class or series of Membership Interests to the extent that the Company
concurrently makes or effects a correlative distribution or payment to all of
the Members holding Membership Interests of such class or series, or effects a
correlative split, subdivision, reverse split or combination in respect of the
Membership Interests of such class or series. If CLNY effects a dividend that
allows holders of REIT Shares to elect to receive cash or additional REIT
Shares, the Company may effect a correlative distribution by distributing to all
Members holding Membership Interests of such class or series a combination of
cash and additional Membership Interests in the same ratio as the ratio of cash
and REIT Shares paid by CLNY, without offering Members an opportunity to elect
to receive cash or additional Membership Interests. Any adjustments to the
Adjustment Factor shall become effective immediately after such event,
retroactive to the record date, if any, for such event. For illustrative
purposes, examples of adjustments to the Adjustment Factor are set forth on
Exhibit A attached hereto.

 

3



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, any Person that directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, the specified Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise. For the
avoidance of doubt, (i) CC and its Subsidiaries, on the one hand, and CLNY and
its Subsidiaries, on the other hand, shall not be deemed Affiliates of the other
for purposes of this Agreement and (ii) no fund, investment vehicle, or
investment product managed by CLNY or its Subsidiaries shall be deemed an
Affiliate of CLNY.

“Affiliated REIT” means CLNY and any Affiliate of CLNY or the Company that has
elected to be taxed as a REIT under the Code and is a Member.

“Aggregate Contingent Consideration” has the meaning set forth in Section 4.12
hereof.

“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement of Colony Capital Operating Company, LLC (formerly known as CFI RE
Masterco, LLC), as now or hereafter amended, restated, modified, supplemented or
replaced.

“Applicable Percentage” has the meaning set forth in Section 15.1.B hereof.

“Assignee” means a Person to whom a Membership Interest has been Transferred but
who has not become a Substituted Member, and who has the rights set forth in
Section 11.5 hereof.

“Available Cash” means, with respect to any period for which such calculation is
being made,

(i) the sum, without duplication, of:

(1) the Company’s Net Income or Net Loss (as the case may be) for such period,

(2) Depreciation and all other noncash charges to the extent deducted in
determining Net Income or Net Loss for such period,

(3) the amount of any reduction in reserves of the Company established by the
Managing Member (including reductions resulting because the Managing Member
determines such amounts are no longer necessary),

(4) the excess, if any, of the net cash proceeds from the sale, exchange,
disposition, financing or refinancing of Company property for such period over
the gain (or loss, as the case may be) recognized from such sale, exchange,
disposition, financing or refinancing during such period, and

(5) all other cash received (including amounts previously accrued as Net Income
and amounts of deferred income) or any net amounts borrowed by the Company for
such period that was not included in determining Net Income or Net Loss for such
period;

 

4



--------------------------------------------------------------------------------

(ii) less the sum, without duplication, of:

(1) all principal debt payments made during such period by the Company,

(2) capital expenditures made by the Company during such period,

(3) investments in any entity (including loans made thereto) to the extent that
such investments are not otherwise described in clause (ii)(1) or clause (ii)(2)
above,

(4) the excess, if any, of gain (or loss, as the case may be) recognized from
the sale, exchange, disposition, financing or refinancing of Company property
for such period over the net cash proceeds from such sale, exchange,
disposition, financing or refinancing during such period,

(5) all other expenditures and payments not deducted in determining Net Income
or Net Loss for such period (including amounts paid in respect of expenses
previously accrued),

(6) any amount included in determining Net Income or Net Loss for such period
that was not received by the Company during such period,

(7) the amount of any increase in reserves (including working capital reserves)
established by the Managing Member during such period,

(8) any amount distributed or paid in redemption of any Member’s Membership
Interest or Membership Units, including any Cash Amount paid, and

(9) all payments received by the Company from the CLNY Management Agreement.

Notwithstanding the foregoing, Available Cash shall not include (a) any cash
received or reductions in reserves, or take into account any disbursements made,
or reserves established, after dissolution and the commencement of the
liquidation and winding up of the Company or (b) any Capital Contributions,
whenever received or any payments, expenditures or investments made with such
Capital Contributions.

“Board of Directors” means the Board of Directors of CLNY.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Capital Account” means, with respect to any Member, the Capital Account
maintained by the Managing Member for such Member on the Company’s books and
records in accordance with the following provisions:

(a) To each Member’s Capital Account, there shall be added such Member’s Capital
Contributions, such Member’s distributive share of Net Income and any items in
the nature of income or gain that are specially allocated pursuant to
Section 6.3 hereof, and the amount of any Company liabilities assumed by such
Member or that are secured by any property distributed to such Member.

 

5



--------------------------------------------------------------------------------

(b) From each Member’s Capital Account, there shall be subtracted the amount of
cash and the Gross Asset Value of any property distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Net Losses and any items in the nature of expenses or losses that are specially
allocated pursuant to Section 6.3 hereof, and the amount of any liabilities of
such Member assumed by the Company or that are secured by any property
contributed by such Member to the Company (except to the extent already
reflected in the amount of such Member’s Capital Contribution).

(c) In the event any interest in the Company is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Member’s
Capital Account of the transferor to the extent that it relates to the
Transferred interest.

(d) In determining the amount of any liability for purposes of subsections (a)
and (b) hereof, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

(e) The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations promulgated under Code
Section 704, and shall be interpreted and applied in a manner consistent with
such Regulations. The Managing Member may modify the manner in which the Capital
Accounts are maintained in order to comply with such Regulations, provided that
the Managing Member determines that such modification is not reasonably likely
to have a material effect on the amounts distributable to any Member without
such Person’s consent. The Managing Member also may (i) make any adjustments to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and
(ii) make any appropriate modifications in the event that unanticipated events
might otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b) or Section 1.704-2; provided, however, that the Managing
Member determines that such changes are not reasonably likely to materially
reduce amounts otherwise distributable to the Member as current cash
distributions or as distributions on termination of the Company.

“Capital Account Limitation” has the meaning set forth in Section 4.6.B hereof.

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Member
contributes to the Company or is deemed to contribute pursuant to Article 4
hereof.

“Capital Share” means a share of any class or series of stock of CLNY now or
hereafter authorized, other than a REIT Share.

“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
Class A REIT Share and (ii) the REIT Shares Amount determined as of the
applicable Valuation Date.

“CC Contribution Agreement” has the meaning set forth in the Recitals.

 

6



--------------------------------------------------------------------------------

“Certificate” means the Original Certificate, as amended by the Certificate of
Amendment, and as may be further amended from time to time in accordance with
the terms hereof and the Act.

“Charity” means an entity described in Code Section 501(c)(3), or any trust all
the beneficiaries of which are such entities.

“Charter” means the charter of CLNY, within the meaning of Section 1-101(e) of
the Maryland General Corporation Law.

“Class A REIT Share” means a share of class A common stock of CLNY, par value
$0.01 per share. Where relevant in this Agreement, “Class A REIT Shares”
includes shares of class A common stock of CLNY, par value $0.01 per share,
issued upon conversion of Preferred Shares or Class B REIT Shares.

“Class B REIT Share” means a share of class B common stock of CLNY, par value
$0.01 per share.

“CLNY Equivalent Shares” means, with respect to any class or series of
Membership Units, REIT Shares or Capital Shares issued by CLNY with preferences,
conversion and other rights (other than voting rights), restrictions,
limitations as to dividends and other distributions, qualifications and terms
and conditions of redemption that are substantially the same as (or correspond
to) the preferences, conversion and other rights, restrictions, limitations as
to distributions, qualifications and terms and conditions of redemption of such
Membership Units as appropriate to reflect the relative rights and preferences
of such Membership Units as to the other classes and series of Membership Units,
but not as to matters such as voting for members of the Board of Directors that
are not applicable to the Company.

“CLNY Management Agreement” means the Second Amended and Restated Management
Agreement, dated as of March 6, 2013, by and among CLNY, Colony Financial TRS,
LLC, a Delaware limited liability company and wholly-owned subsidiary of CLNY
and Colony Financial Manager, LLC, a Delaware limited liability company.

“CLNY Member Loan” has the meaning set forth in Section 4.3.D hereof.

“Code” means the Internal Revenue Code of 1986.

“Company” means Colony Capital Operating Company, LLC (formerly known as CFI RE
Masterco, LLC), the limited liability company formed and continued under the Act
and pursuant to this Agreement, and any successor thereto.

“Company Employee” means an employee of the Company or an employee of a
Subsidiary of the Company, if any.

“Company Equivalent Units” means, with respect to any class or series of Capital
Shares, Preferred Shares, New Securities or other interests in CLNY (other than
REIT Shares), Membership Units with preferences, conversion and other rights
(other than voting rights), restrictions, limitations as to dividends and other
distributions, qualifications and terms and conditions of redemption that are
substantially the same as (or correspond to) the preferences, conversion and
other rights, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption of such Capital Shares, Preferred Shares, New
Securities or other interests as appropriate to reflect the relative rights and

 

7



--------------------------------------------------------------------------------

preferences of such Capital Shares, Preferred Shares, New Securities or other
interests as to the REIT Shares and the other classes and series of Capital
Shares, Preferred Shares, New Securities or other interests as such Company
Equivalent Units would have as to Membership Common Units and the other classes
and series of Membership Units corresponding to the other classes of Capital
Shares, Preferred Shares, New Securities or other interests but not as to
matters such as voting for members of the Board of Directors that are not
applicable to the Company. For the avoidance of doubt, the voting rights,
redemption rights and rights to Transfer Company Equivalent Units need not be
similar to the rights of the corresponding class or series of Capital Shares,
Preferred Shares, New Securities or other interests, provided, however, with
respect to redemption rights, the terms of Company Equivalent Units must be such
so that the Company complies with Section 4.9.B of this Agreement.

“Company Junior Unit” means a fractional share of the Membership Interests of a
particular class or series that the Managing Member has authorized pursuant to
Section 4.2 hereof that has distribution rights, or rights upon liquidation,
winding up and dissolution, that are inferior or junior to the Membership Common
Units.

“Company Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Member Minimum Gain, as well as any net
increase or decrease in Member Minimum Gain, for a Fiscal Year shall be
determined in accordance with the rules of Regulations Section 1.704-2(d).

“Company Preferred Unit” means a fractional share of the Membership Interests of
a particular class or series that the Managing Member has authorized pursuant to
Section 4.1 or Section 4.2 or Section 4.3 hereof that has distribution rights,
or rights upon liquidation, winding up and dissolution, that are superior or
prior to the Membership Common Units, including the Series A Company Preferred
Units and the Series B Company Preferred Units.

“Company Record Date” means the record date established by the Managing Member
for the purpose of determining the Members entitled to notice of or to vote at
any meeting of Members or to consent to any matter, or to receive any
distribution or the allotment of any other rights, or in order to make a
determination of Members for any other proper purpose, which, in the case of a
record date fixed for the determination of Members entitled to receive any
distribution, shall (unless otherwise determined by the Managing Member)
generally be the same as the record date established by CLNY for a distribution
to its stockholders of some or all of its portion of such distribution.

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Member given in accordance with Article 14 hereof.

“Consent of the Members” means the Consent of a Majority in Interest of the
Members, which Consent shall be obtained before the taking of any action for
which it is required by this Agreement and, except as otherwise provided in this
Agreement, may be given or withheld by Members in their discretion.

“Consent of the Non-Managing Members” means the Consent of a Majority in
Interest of the Non-Managing Members, which Consent shall be obtained before the
taking of any action for which it is required by this Agreement and, except as
otherwise provided in this Agreement, may be given or withheld by Members in
their discretion.

“Constituent Person” has the meaning set forth in Section 4.6.F hereof.

“Contingent Consideration Members” has the meaning set forth in Section 4.12
hereof.

 

8



--------------------------------------------------------------------------------

“Contributed Property” means each Property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed or deemed contributed
to the Company (or deemed contributed by the Company to a “new” partnership
pursuant to Code Section 708).

“Controlled Entity” means, as to any Person, (a) any corporation more than fifty
percent (50%) of the outstanding voting stock of which is owned by such Person
or such Person’s Family Members or Affiliates, (b) any trust, whether or not
revocable, of which such Person or such Person’s Family Members or Affiliates
are the sole beneficiaries, (c) any partnership of which such Person or an
Affiliate of such Person is the managing partner and in which such Person or
such Person’s Family Members or Affiliates hold partnership interests
representing at least twenty-five percent (25%) of such partnership’s capital
and profits and (d) any limited liability company of which such Person or an
Affiliate of such Person is the manager or managing member and in which such
Person or such Person’s Family Members or Affiliates hold membership interests
representing at least twenty-five percent (25%) of such limited liability
company’s capital and profits. For the avoidance of doubt, no fund, investment
vehicle, or investment product managed by CLNY or its Subsidiaries shall be
deemed to be a Controlled Entity of CLNY.

“Conversion Date” has the meaning set forth in Section 4.6.B hereof.

“Conversion Notice” has the meaning set forth in Section 4.6.B hereof.

“Conversion Right” has the meaning set forth in Section 4.6.A hereof.

“Credit Agreement” has the meaning set forth in Section 6.3.D hereof.

“Cut-Off Date” means the fifth (5th) Business Day after the Managing Member’s
receipt of a Notice of Redemption.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof; and (iv) lease obligations of such Person
that, in accordance with generally accepted accounting principles, should be
capitalized.

“Declination” has the meaning set forth in Section 15.1.A hereof.

“Depreciation” means, for each Fiscal Year or other applicable period, an amount
equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Managing
Member.

 

9



--------------------------------------------------------------------------------

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

“Economic Capital Account Balances” has the meaning set forth in Section 6.3.F
hereof.

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or CLNY.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Excess Units” means Tendered Units, the issuance of REIT Shares in exchange for
which would result in a violation of the Ownership Limit.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Excluded Property” means any asset now or hereafter held directly by CLNY or
any direct or indirect wholly owned Subsidiary of CLNY (other than the equity of
any direct or indirect wholly owned Subsidiary of CLNY and interests in the
Company), in each case, to the extent such asset has not theretofore been
contributed to the Company.

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption), brothers and
sisters and inter vivos or testamentary trusts of which only such Person and his
spouse, ancestors, descendants (whether by blood or by adoption), brothers and
sisters are beneficiaries.

“Fiscal Quarter” means each calendar quarter ending
March 31, June 30, September 30 and December 31, or such other quarterly
accounting period as may be established by the Managing Member.

“Fiscal Year” means the fiscal year of the Company, which shall be the calendar
year.

“Forced Redemption” has the meaning set forth in Section 4.6.C hereof.

“Forced Redemption Notice” has the meaning set forth in Section 4.6.C hereof.

“Funding Debt” means any Debt incurred by or on behalf of the Managing Member or
CLNY for the purpose of providing funds to the Company.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(i) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be (1) in the case of any asset listed on Schedule II, the gross
asset value of such asset as listed on Schedule II and (ii) in all other cases,
the gross fair market value of such asset as determined by the Managing Member
using such reasonable method of valuation as it may adopt.

(ii) The Gross Asset Values of all Company assets immediately prior to the
occurrence of any event described below shall be adjusted to equal their
respective gross fair market values, as determined by the Managing Member using
such reasonable method of valuation as it may adopt, as of the following times:

(1) the acquisition of an additional interest in the Company (other than in
connection with the execution of this Agreement but including acquisitions
pursuant to Section 4.2 hereof or contributions or deemed contributions by the
Managing Member pursuant to Section 4.2 hereof) by a new or existing Member in
exchange for more than a de minimis Capital Contribution, if the Managing Member
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Members in the Company;

 

10



--------------------------------------------------------------------------------

(2) the distribution by the Company to a Member of more than a de minimis amount
of Company property as consideration for an interest in the Company if the
Managing Member reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Members in the
Company;

(3) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

(4) upon the admission of a successor managing member pursuant to Section 12.1
hereof; and

(5) at such other times as the Managing Member shall reasonably determine
necessary or advisable in order to comply with Regulations Sections 1.704-1(b)
and 1.704-2.

(iii) The Gross Asset Value of any Company asset distributed to a Member shall
be the gross fair market value of such asset on the date of distribution as
determined by the Managing Member using such reasonable method of valuation as
it may adopt.

(iv) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (iv) to the extent that
the Managing Member reasonably determines that an adjustment pursuant to
subsection (ii) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection (iv).

(v) If the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to subsection (i), subsection (ii) or subsection (iv) above, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Net Income and Net Losses.

“Holder” means either (a) a Member or (b) an Assignee that owns a Membership
Unit.

“Incapacity” or “Incapacitated” means, (i) as to any Member who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Member incompetent to manage his or her person or
his or her estate; (ii) as to any Member that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Member that is a partnership, the dissolution and commencement of winding up
of the partnership; (iv) as to any Member that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Company; (v) as to any
trustee of a trust that is a

 

11



--------------------------------------------------------------------------------

Member, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Member, the bankruptcy of such Member. For purposes
of this definition, bankruptcy of a Member shall be deemed to have occurred when
(a) the Member commences a voluntary proceeding seeking liquidation,
reorganization or other relief of or against such Member under any bankruptcy,
insolvency or other similar law now or hereafter in effect, (b) the Member is
adjudged as bankrupt or insolvent, or a final and nonappealable order for relief
under any bankruptcy, insolvency or similar law now or hereafter in effect has
been entered against the Member, (c) the Member executes and delivers a general
assignment for the benefit of the Member’s creditors, (d) the Member files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Member in any proceeding of the
nature described in clause (b) above, (e) the Member seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Member or for all or any substantial part of the Member’s properties, (f) any
proceeding seeking liquidation, reorganization or other relief under any
bankruptcy, insolvency or other similar law now or hereafter in effect has not
been dismissed within one hundred twenty (120) days after the commencement
thereof, (g) the appointment without the Member’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within ninety
(90) days of such appointment, or (h) an appointment referred to in clause (g)
above is not vacated within ninety (90) days after the expiration of any such
stay.

“Indemnitee” means (i) any Person made, or threatened to be made, a party to a
proceeding by reason of its status as (A) the Managing Member or CLNY or (B) a
manager, member, officer, director or employee of the Managing Member or CLNY or
an employee of the Company and (ii) such other Persons (including Affiliates,
employees or agents of the Managing Member, CLNY or the Company) as the Managing
Member may designate from time to time (whether before or after the event giving
rise to potential liability).

“IRS” means the United States Internal Revenue Service.

“Lead Tendering Party” has the meaning set forth in Section 15.1.I hereof.

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

“Liquidating Gains” has the meaning set forth in Section 6.3.F hereof.

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

“LTIP Award” means each or any, as the context requires, LTIP Award issued under
any Equity Plan.

“LTIP Unit” means a Membership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges and restrictions,
qualifications, and limitations set forth in Section 4.5 hereof (except as may
be varied by the designations applicable to any particular class or series of
LTIP Units) and elsewhere in this Agreement (including any exhibit hereto
creating any new class or series of LTIP Units) or in the Equity Plan or the
award, vesting, or other agreement pursuant to which an LTIP Unit is granted to
the holder thereof. The allocation of LTIP Units among the Members shall be set
forth in the books and records of the Company, as may be amended from time to
time.

“LTIP Unitholder” means a Member that holds LTIP Units.

“LV Safe Harbor” has the meaning set forth in Section 10.2.B hereof.

“LV Safe Harbor Election” has the meaning set forth in Section 10.2.B hereof.

 

12



--------------------------------------------------------------------------------

“LV Safe Harbor Interests” has the meaning set forth in Section 10.2.B hereof.

“Majority in Interest of the Members” means Members (including the Managing
Member, CLNY and any Controlled Entity of either of them) entitled to vote on or
consent to any matter holding more than fifty percent (50%) of all outstanding
Membership Units held by all Members (including the Managing Member, CLNY and
any Controlled Entity of either of them) entitled to vote on or consent to such
matter.

“Majority in Interest of the Non-Managing Members” means Members (excluding the
Managing Member, CLNY and any Controlled Entity of either of them) entitled to
vote on or consent to any matter holding more than fifty percent (50%) of all
outstanding Membership Units held by all Members (excluding the Managing Member,
CLNY and any Controlled Entity of either of them) entitled to vote on or consent
to such matter.

“Managing Member” means CLNY, or any of its successors or permitted assigns, or
any subsequent successor or permitted assign, in its capacity as the managing
member of the Company.

“Member(s)” means (i) CLNY, (ii) CC, (iii) CCH, (iv) FHB LLC, (v) Saltzman and
(vi) each other Person that is, from time to time, admitted to the Company as a
member in accordance with the terms of this Agreement and the Act, and any
Substituted Member or Additional Member, each shown as such in the books and
records of the Company, in each case, that has not ceased to be a member of the
Company pursuant to the Act and this Agreement, in such Person’s capacity as a
member of the Company.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Member Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Member Nonrecourse Deductions with
respect to a Member Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(1).

“Membership Common Unit” means a fractional share of the Membership Interests of
all Members issued pursuant to Sections 4.1 and 4.2 hereof, but does not include
any Company Junior Unit, Company Preferred Unit or any other Membership Unit
specified in a Membership Unit Designation as being other than a Membership
Common Unit.

“Membership Common Unit Economic Balance” has the meaning set forth in
Section 6.3.F hereof.

“Membership Interest” means an ownership interest in the Company held by either
a Non-Managing Member or the Managing Member and includes any and all benefits
to which the holder of such a Membership Interest may be entitled as provided in
this Agreement, together with all obligations of such Person to comply with the
terms and provisions of this Agreement. There may be one or more classes or
series of Membership Interests; however, notwithstanding that the Managing
Member, CLNY and any other Member may have different rights and privileges as
specified in this Agreement (including differences in rights and privileges with
respect to their Membership Interests), the

 

13



--------------------------------------------------------------------------------

Membership Interest held by the Managing Member, CLNY or any other Member and
designated as being of a particular class or series shall not be deemed to be a
separate class or series of Membership Interest from a Membership Interest
having the same designation as to class and series that is held by any other
Member solely because such Membership Interest is held by the Managing Member,
CLNY or any other Member having different rights and privileges as specified
under this Agreement. A Membership Interest may be expressed as a number of
Membership Common Units, Company Preferred Units, Company Junior Unit or other
Membership Units.

“Membership Unit” means a Membership Common Unit, a Company Preferred Unit, a
Company Junior Unit or any other fractional share of the Membership Interests
that the Managing Member has authorized pursuant to Section 4.1, Section 4.2 or
Section 4.3 hereof.

“Membership Unit Designation” has the meaning set forth in Section 4.2 hereof.

“Membership Unit Distribution” has the meaning set forth in Section 4.5.A(ii)
hereof.

“Net Income” or “Net Loss” means, for each Fiscal Year of the Company, an amount
equal to the Company’s taxable income or loss for such year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(i) any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income (or Net Loss) pursuant to
this definition of “Net Income” or “Net Loss” shall be added to (or subtracted
from, as the case may be) such taxable income (or loss);

(ii) any expenditure of the Company described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

(iii) in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subsection (ii) or subsection (iii) of the definition of “Gross
Asset Value,” the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such asset for purposes of computing Net Income
or Net Loss;

(iv) gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(v) in lieu of the depreciation, amortization and other cost recovery deductions
that would otherwise be taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation for such Fiscal Year;

(vi) to the extent that an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be taken into account in
determining Capital Accounts, the amount of such adjustment shall be treated as
an item of gain (if the

 

14



--------------------------------------------------------------------------------

adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) and shall be taken into account for purposes
of computing Net Income or Net Loss; and

(vii) notwithstanding any other provision of this definition of “Net Income” or
“Net Loss,” any item that is specially allocated pursuant to Section 6.3 hereof
shall not be taken into account in computing Net Income or Net Loss. The amounts
of the items of Company income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”

“Net Proceeds” has the meaning set forth in Section 15.1.I hereof.

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities that entitle the holder thereof to subscribe for or
purchase, convert such securities into or exchange such securities for, REIT
Shares, Capital Shares or Preferred Shares, excluding Preferred Shares and
grants under the Stock Option Plans, or (ii) any Debt issued by CLNY that
provides any of the rights described in clause (i).

“Non-Managing Member(s)” means any Member other than the Managing Member.

“Non-Managing Member Ancillary Agreement” means, with respect to any
Non-Managing Member, any other agreement entered into by such Non-Managing
Member or any of its Affiliates or transferee thereof with CLNY, the Company or
a Subsidiary of the Company relating to such Non-Managing Member’s Membership
Units or any REIT Shares or Capital Shares which such Non-Managing Member holds
or has the rights to obtain.

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal
Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit B attached to this Agreement.

“Offered Shares” has the meaning set forth in Section 15.1.I hereof.

“Offering Units” has the meaning set forth in Section 15.1.I hereof.

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

“Original Certificate” has the meaning set forth in the Recitals.

“Original Agreement” has the meaning set forth in the Recitals.

“Ownership Limit” means the applicable restriction or restrictions on ownership
of stock of CLNY imposed under the Charter.

 

15



--------------------------------------------------------------------------------

“Percentage Interest” means, with respect to each Member, as to any class or
series of Membership Interests, the fraction, expressed as a percentage, the
numerator of which is the aggregate number of Membership Units of such class or
series held by such Member and the denominator of which is the total number of
Membership Units of such class or series held by all Members. If not otherwise
specified, “Percentage Interest” shall be deemed to refer to Membership Common
Units.

“Permitted Lender Transferee” has the meaning set forth in the definition of
Permitted Transferee.

“Permitted Transfer” means a Transfer by a Non-Managing Member of all or part of
its Membership Interest (i) to any Family Member, Controlled Entity or
controlled Affiliate of such Member, or to any trust, partnership, corporation
or limited liability company established and held for the direct or indirect
benefit of a Family Member, provided that any such Transfer shall not involve a
disposition for value other than equity interests in any such trust,
partnership, corporation or limited liability company; (ii) as required by
applicable law or order; (iii) to a nominee or custodian of a person or entity
to whom a disposition or Transfer would be permitted under this Agreement;
(iv) that such Non-Managing Member would be expressly authorized to make as a
“Permitted Transfer” pursuant to a Non-Managing Member Ancillary Agreement,
disregarding any expiration or termination thereof; or (v) in the case of any
Permitted Transferee that is a past or present officer or employee of (x) the
Company, CLNY or their respective Subsidiaries or (y) CC, CCH or Colony Realty
Partners, LLC or their respective Subsidiaries, as may be, or may have been
permitted pursuant to the applicable Non-Managing Member Ancillary Agreement to
which such Membership Interests were subject at the time of the issuance of such
Membership Interests or to which such Permitted Transferee was party (taking
into account subsequent amendments thereto), disregarding any expiration or
termination of such Non-Managing Member Ancillary Agreement.

“Permitted Transferee” means (i) any lender or lenders secured by a Pledge, or
agents acting on their behalf, to whom any Membership Interest is transferred
pursuant to the exercise of remedies under a Pledge and any special purpose
entities owned and used by such lenders or agents for the purpose of holding any
such Membership Interest (each a “Permitted Lender Transferee”), (ii) any
Person, including any Third-Party Pledge Transferee designated by any lender or
lenders secured by a Pledge, or agents acting on their behalf, to whom a
Membership Interest is transferred pursuant to the exercise of remedies under a
Pledge, whether before or after one or more Permitted Lender Transferees take
title to such Membership Interest and (iii) any other Person to whom any
Membership Interest is transferred pursuant to a Permitted Transfer.

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

“Pledge” means a pledge by a Non-Managing Member of all or any portion of its
Membership Interest to one or more banks or lending institutions, or agents
acting on their behalf, which are not Affiliates of such Non-Managing Member, as
collateral or security for a bona fide loan or other extension of credit.

“Preferred Share” means a share of stock of CLNY now or hereafter authorized,
designated or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are superior or prior to the REIT Shares,
including the Series A Preferred Shares and the Series B Preferred Shares.

“Pricing Agreements” has the meaning set forth in Section 15.1.I hereof.

 

16



--------------------------------------------------------------------------------

“Properties” means any assets and property of the Company and “Property” means
any one such asset or property.

“Publicly Traded” means having common equity securities listed or admitted to
trading on any U.S. national securities exchange.

“Qualified DRIP” means a dividend reinvestment plan of CLNY that permits
participants to acquire REIT Shares using the proceeds of dividends paid by
CLNY.

“Qualified Transferee” means an “accredited investor,” as defined in Rule 501
promulgated under the Securities Act.

“Qualifying Party” means (a) a Member, (b) an Additional Member, (c) an Assignee
who is the transferee of a Member’s Membership Interest in a Permitted Transfer,
or (d) a Person, including a lending institution as the pledgee of a Pledge, who
is the transferee of a Member’s Membership Interest in a Permitted Transfer;
provided, however, that a Qualifying Party shall not include the Managing Member
or CLNY.

“Redemption” has the meaning set forth in Section 15.1.A hereof.

“Register” has the meaning set forth in Section 4.1 hereof.

“Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

“Regulatory Allocations” has the meaning set forth in Section 6.3B(viii) hereof.

“REIT” means a real estate investment trust within the meaning of Code
Sections 856 through 860.

“REIT Available Cash” means, as of any date of determination, all amounts held
by CLNY (and not the Company and its Subsidiaries) which would be available for
distribution to the holders of REIT Shares (calculated in a manner substantially
similar to the manner in which the Company calculates Available Cash, but
excluding any distributions from the Company to be made, or which have been
made, to CLNY hereunder and without regard to any restriction on distribution
imposed on CLNY by any third party).

“REIT Member” means any Member which is (a) CLNY or any Affiliate of CLNY to the
extent such Person has in place an election to qualify as a REIT and (b) a
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)) or
disregarded entity (determined for federal income tax purposes) of any such
Person, referred to in clause (a).

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

“REIT Requirements” means the requirements for qualifying as a REIT under the
Code and Regulations (the “REIT Requirements”).

“REIT Share” means Class A REIT Shares and Class B REIT Shares.

 

17



--------------------------------------------------------------------------------

“REIT Shares Amount” means a number of Class A REIT Shares equal to the product
of (a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that CLNY issues to all holders of Class A REIT
Shares as of a specified record date rights, options, warrants or convertible or
exchangeable securities entitling CLNY’s stockholders to subscribe for or
purchase Class A REIT Shares, or any other securities or property (collectively,
the “Rights”), with the record date for such Rights issuance falling within the
period starting on the date of the Notice of Redemption and ending on the day
immediately preceding the Specified Redemption Date, which Rights will not be
distributed before the relevant Specified Redemption Date, then the REIT Shares
Amount shall also include such Rights that a holder of that number of Class A
REIT Shares would be entitled to receive, expressed, where relevant hereunder,
as a number of Class A REIT Shares determined by the Managing Member.

“Related Party” means, with respect to any Person, any other Person to whom
ownership of shares of CLNY’s stock would be attributed by or from such first
Person under Code Section 544 (as modified by Code Section 856(h)(1)(B)).

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
of the SEC promulgated thereunder.

“Series A Company Preferred Unit” means a Company Preferred Unit with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as are set forth in Exhibit E hereto. It is the
intention of the Managing Member that each Series A Company Preferred Unit shall
be substantially the economic equivalent of one Series A Preferred Share.

“Series B Company Preferred Unit” means a Company Preferred Unit with the
designations, preferences and relative, participating, optional or other special
rights, powers and duties as are set forth in Exhibit F hereto. It is the
intention of the Managing Member that each Series B Company Preferred Unit shall
be substantially the economic equivalent of one Series B Preferred Share.

“Series A Preferred Share” means a share of 8.5% Series A Cumulative Redeemable
Perpetual Preferred Stock of CLNY, par value $0.01 per share.

“Series B Preferred Share” means a share of 7.5% Series B Cumulative Redeemable
Perpetual Preferred Stock of CLNY, par value $0.01 per share.

“Single Funding Notice” has the meaning set forth in Section 15.1.I hereof.

“Specified Membership Units” means with respect to each Excluded Property, the
amount of Membership Common Units, Company Junior Unit and/or Company Preferred
Units (as the case may be) which would have been issued to CLNY, pursuant to
Section 4.3.B and Section 4.2 hereof, if CLNY had contributed such Excluded
Property on the date that such asset was acquired by CLNY or a wholly owned
Subsidiary of CLNY, in exchange for Membership Units equal in value to the fair
market value of such Excluded Property as of such date.

“Specified Redemption Date” means the soonest practicable date after the receipt
by the Managing Member of a Notice of Redemption, but in any event not later
than the tenth (10th) Business Day following the date of receipt; and provided,
further, that, if the Managing Member and CLNY elect a Stock Offering Funding
pursuant to Section 15.1.I, such Specified Redemption Date shall be deferred
until the next Business Day following the date of the closing of the Stock
Offering Funding.

 

18



--------------------------------------------------------------------------------

“Stock Offering Funding” has the meaning set forth in Section 15.1.I hereof

“Stock Offering Funding Amount” has the meaning set forth in Section 15.1.I
hereof.

“Stock Option Plans” means any stock option plan now or hereafter adopted by the
Company or CLNY.

“Subsidiary” means, with respect to a specified Person, any other Person in
which more than 50% of the securities or other ownership interests having the
power to (a) elect a majority of the other Person’s board of directors or other
governing body or (b) otherwise direct the business and policies of the other
Person, are owned or controlled, directly or indirectly, by (x) the specified
Person, (y) the specified Person and one or more Subsidiaries of the specified
Person, or (z) one or more Subsidiaries of the specified Person. For the
avoidance of doubt, no fund, investment vehicle, or investment product managed
by CLNY or its Subsidiaries shall be deemed to be a Subsidiary of CLNY.

“Substituted Member” means a Person who is admitted as a Member to the Company
pursuant to Section 11.4 hereof.

“Successor Shares Amount” has the meaning set forth in Section 11.7 hereof.

“Surviving Company” has the meaning set forth in Section 11.7 hereof.

“Target Balance” has the meaning set forth in Section 6.3.F hereof.

“Tax Items” has the meaning set forth in Section 6.4.A hereof.

“Tax Matters Member” has the meaning set forth in Section 6.4.A hereof.

“Tendered Units” has the meaning set forth in Section 15.1.A hereof.

“Tendering Party” has the meaning set forth in Section 15.1.A hereof.

“Termination Transaction” means any Transfer of all or any portion of CLNY’s
Membership Interest or, if the Managing Member is not CLNY, its interest in the
Managing Member in connection with, or the other occurrence of, (a) a merger,
consolidation or other combination involving CLNY or the Managing Member, on the
one hand, and any other Person, on the other, (b) a sale, lease, exchange or
other transfer of all or substantially all of the assets of CLNY not in the
ordinary course of its business, whether in a single transaction or a series of
related transactions, (c) a reclassification, recapitalization or similar change
of the outstanding REIT Shares (other than a change in par value, or from par
value to no par value, or as a result of a stock split, stock dividend or
similar subdivision), (d) the adoption of any plan of liquidation or dissolution
of CLNY or the Managing Member, or (e) a Transfer of all or any portion of
CLNY’s Membership Interest or, if the Managing Member is not CLNY, its interest
in the Managing Member, other than a Transfer effected in accordance with
Section 11.2.A.

“Third-Party Pledge Transferee” means a Qualified Transferee, other than a
Permitted Lender Transferee, that acquires a Membership Interest pursuant to the
exercise of remedies by Permitted Lender Transferees under a Pledge and that
agrees to be bound by the terms and conditions of this Agreement.

 

19



--------------------------------------------------------------------------------

“Transaction” has the meaning set forth in Section 4.6.F hereof.

“Transaction Consideration” has the meaning set forth in Section 11.7 hereof.

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary or
involuntary or by operation of law; provided, however, that when the term is
used in Article 11 and Section 13.7 hereof, unless otherwise indicated therein,
“Transfer” does not include (a) any Redemption of Membership Common Units by the
Company, or acquisition of Tendered Units by CLNY, pursuant to Section 15.1
hereof, or (b) any redemption of Membership Units pursuant to any Membership
Unit Designation. The terms “Transferred” and “Transferring” have correlative
meanings.

“Unvested LTIP Units” has the meaning set forth in Section 4.5.C(i) hereof.

“Valuation Date” means the date of receipt by the Managing Member of a Notice of
Redemption pursuant to Section 15.1 herein, or such other date as specified
herein, or, if such date is not a Business Day, the immediately preceding
Business Day.

“Value” means, on any date with respect to a REIT Share, the average of the
daily Market Prices for the ten (10) consecutive trading days immediately
preceding the Valuation Date (except that the Market Price for the trading day
immediately preceding the date of exercise of a stock option under any Stock
Option Plans shall be substituted for such average of daily market prices for
purposes of Section 4.4 hereof). The term “Market Price” on any date means, with
respect to either Class A REIT Shares or Class B REIT Shares, the last sale
price for a Class A REIT Share, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
for a Class A REIT Shares, in either case, as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if Class A REIT Shares
are not listed or admitted to trading on the New York Stock Exchange, as
reported on the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which
Class A REIT Shares are listed or admitted to trading or, if Class A REIT Shares
are not listed or admitted to trading on any national securities exchange, the
last quoted price, or, if not so quoted, the average of the high bid and low
asked prices in the over-the-counter market, as reported by the principal
automated quotation system that may then be in use or, if Class A REIT Shares
are not quoted by any such system, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in Class A
REIT Shares selected by the Managing Member or, in the event that no trading
price is available for Class A REIT Shares, the fair market value of Class A
REIT Shares, as determined in good faith by the Managing Member. In the event
that the REIT Shares Amount includes Rights (as defined in the definition of
“REIT Shares Amount”) that a holder of REIT Shares would be entitled to receive,
then the Value of such Rights shall be determined by the Managing Member acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

“Vested LTIP Units” has the meaning set forth in Section 4.5.C(i) hereof.

“Vesting Agreement” means each or any, as the context implies, Equity Plan
entered into by an LTIP Unitholder upon acceptance of an award of LTIP Units
under an Equity Plan.

“Vesting Date” has the meaning set forth in Section 4.4 hereof.

“Withdrawing Members” has the meaning set forth in Section 15.1.I hereof.

 

20



--------------------------------------------------------------------------------

Section 1.2 Interpretation and Usage. (a) In this Agreement, unless there is a
clear contrary intention: (i) when a reference is made to an article, a section,
an exhibit or a schedule, that reference is to an article, a section, an exhibit
or a schedule of or to this Agreement; (ii) the singular includes the plural and
vice versa; (iii) reference to any agreement, document or instrument means that
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (iv) reference to any statute,
code, rule, or regulation means that statute, code, rule or regulation as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any statute,
code, rule or regulation means that section or provision from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of that section or provision; (v) “hereunder,”
“hereof,” “hereto,” and words of similar import will be deemed references to
this Agreement as a whole and not to any particular article, section or other
provision of this Agreement; (vi) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; (vii) references to agreements, documents or instruments
will be deemed to refer as well to all addenda, exhibits, schedules or
amendments thereto; and (viii) the terms “writing,” “written” and words of
similar import will be deemed to include communications and documents in e-mail,
fax or any other similar electronic or documentary form.

ARTICLE 2

ORGANIZATIONAL MATTERS

Section 2.1 Formation. The Company is a limited liability company previously
formed, and continued pursuant to the provisions of the Act and upon the terms
and subject to the conditions set forth in this Agreement. Except as expressly
provided herein to the contrary, the rights and obligations of the Members and
the administration and termination of the Company shall be governed by the Act.
The Membership Interest of each Member shall be personal property for all
purposes.

Section 2.2 Name. The name of the Company is “Colony Capital Operating Company,
LLC”. The Company’s business may be conducted under any other name or names
deemed advisable by the Managing Member, including the name of the Managing
Member or any Affiliate thereof. The words “Limited Liability Company,”
“L.L.C.,” “LLC” or similar words or letters shall be included in the Company’s
name where necessary for the purposes of complying with the laws of any
jurisdiction that so requires. The Managing Member may change the name of the
Company at any time and from time to time.

Section 2.3 Principal Office and Resident Agent. The address of the principal
office of the Company in the State of Delaware is located at 2711 Centerville
Road, Suite 400, Wilmington, County of New Castle, Delaware 19808, and the name
and address of the resident agent of the Company in the State of Delaware are
the Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
County of New Castle, Delaware 19808, or such other principal office and
resident agent as the Managing Member may from time to time designate. The
Company may maintain offices at such other place or places within or outside the
State of Delaware as the Managing Member may approve.

 

21



--------------------------------------------------------------------------------

Section 2.4 Power of Attorney.

A. Each Member and Assignee hereby irrevocably constitutes and appoints the
Managing Member, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

(1) execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including this Agreement and the Certificate and all amendments, supplements or
restatements thereof) that the Managing Member or the Liquidator deems
appropriate or necessary to form, qualify or continue the existence or
qualification of the Company as a limited liability company (or a company in
which the members have limited liability to the extent provided by applicable
law) in the State of Delaware and in all other jurisdictions in which the
Company may conduct business or own property; (b) all instruments that the
Managing Member or any Liquidator deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (c) all conveyances and other instruments or documents that the
Managing Member or the Liquidator deems appropriate or necessary to reflect the
dissolution and liquidation of the Company pursuant to the terms of this
Agreement, including a certificate of cancellation; (d) all conveyances and
other instruments or documents that the Managing Member or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Company pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, acceptance, withdrawal, removal or substitution of
any Member pursuant to the terms of this Agreement or the Capital Contribution
of any Member; and (f) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges relating
to Membership Interests; and

(2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments the Managing Member or any
Liquidator determines in its sole and absolute discretion are appropriate,
necessary or desirable to make, evidence, give, confirm or ratify any vote,
consent, approval, agreement or other action that is made or given by the
Members hereunder or is consistent with the terms of this Agreement or to
effectuate the terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the Managing Member
or any Liquidator to amend this Agreement except in accordance with Section 14.2
hereof or as may be otherwise expressly provided for in this Agreement.

B. The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Members and Assignees will be relying upon the power of the Managing Member
or the Liquidator to act as contemplated by this Agreement in any filing or
other action by it on behalf of the Company, and it shall survive and not be
affected by the subsequent Incapacity of any Member or Assignee and the Transfer
of all or any portion of such Person’s Membership Units or Membership Interest
(as the case may be) and shall extend to such Person’s heirs, successors,
assigns and personal representatives. Each such Member and Assignee hereby
agrees to be bound by any representation made by the Managing Member or the
Liquidator, acting in good faith pursuant to such power of attorney; and each
such Member and Assignee hereby waives any and all defenses that may be
available to contest, negate or disaffirm the action of the Managing Member or
the Liquidator, taken in good faith under such power of attorney. Each Member
and Assignee shall execute and deliver to the Managing Member or the Liquidator,
within fifteen (15) days after receipt of the Managing Member’s or the
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the Managing Member or the Liquidator (as the case may be)
deems necessary to

 

22



--------------------------------------------------------------------------------

effectuate this Agreement and the purposes of the Company. Notwithstanding
anything else set forth in this Section 2.4.B, no Member shall incur any
personal liability for any action of the Managing Member or the Liquidator taken
under such power of attorney.

Section 2.5 Term. The term of the Company commenced on March 25, 2011, the date
that the original Certificate was filed with the office of the Secretary of
State of the State of Delaware in accordance with the Act, and shall continue
indefinitely unless the Company is dissolved sooner pursuant to the provisions
of Article 13 hereof or as otherwise provided by law.

ARTICLE 3

PURPOSE

Section 3.1 Purpose and Business. The purpose and nature of the Company is to
conduct any business, enterprise or activity permitted by or under the Act;
provided, however, such business and arrangements and interests shall be limited
to and conducted in such a manner as to permit the Managing Member, in its sole
and absolute discretion, at all times to be classified as a REIT unless CLNY, in
its sole and absolute discretion, has chosen to cease to qualify as a REIT or
has chosen not to attempt to qualify as a REIT for any reason or for reasons
whether or not related to the business conducted by the Company. Without
limiting CLNY’s right in its sole and absolute discretion to cease qualifying as
a REIT, the Members acknowledge that the status of CLNY as a REIT inures to the
benefit of all Members and not solely to CLNY or its Affiliates. In connection
with the foregoing, the Company shall have full power and authority to enter
into, perform and carry out contracts of any kind, to borrow and lend money and
to issue and guarantee evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien and, directly or indirectly, to
acquire additional Properties necessary, useful or desirable in connection with
its business.

Section 3.2 Powers.

A. The Company shall have the power to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Company; provided, however, the Company shall not
take, and shall refrain from taking, any action that, in the judgment of the
Managing Member, in its sole and absolute discretion, (i) could adversely affect
the ability of CLNY to continue to qualify as a REIT, (ii) could cause the
Company not to be treated as a partnership or disregarded entity for federal
income tax purposes, (iii) could subject CLNY to any additional taxes under Code
Section 857 or Code Section 4981 or any other related or successor provision of
the Code or (iv) could violate any law or regulation of any governmental body or
agency having jurisdiction over CLNY, its securities or the Company.

Section 3.3 Limited Authority and Liability of Members. The Company is a limited
liability company formed pursuant to the Act, and this Agreement shall not be
deemed to create a company, venture or partnership between or among the Members
or any other Persons with respect to any activities whatsoever other than the
activities specified in Section 3.1 hereof. Except as otherwise provided in this
Agreement, no Member shall have any authority to act for, bind, commit or assume
any obligation or responsibility on behalf of the Company, its properties or any
other Member. No Member, in its capacity as a Member under this Agreement, shall
be responsible or liable for any indebtedness or obligation of another Member,
nor shall the Company be responsible or liable for any indebtedness or
obligation of any Member, incurred either before or after the execution and
delivery of this Agreement by such Member, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

 

23



--------------------------------------------------------------------------------

Section 3.4 Representations and Warranties by the Members.

A. Each Member that is an individual (including each Additional Member or
Substituted Member as a condition to becoming an Additional Member or a
Substituted Member) represents and warrants to, and covenants with, the Company,
the Managing Member and each other Member that (i) the consummation of the
transactions contemplated by this Agreement to be performed by such Member will
not result in a breach or violation of, or a default under, any material
agreement by which such Member or any of such Member’s property is bound, or any
statute, regulation, order or other law to which such Member is subject,
(ii) except as disclosed in writing to the Managing Member, such Member is
neither a “foreign person,” within the meaning of Code Section 1445(f) nor a
“foreign partner,” within the meaning of Code Section 1446(e), (iii) to such
Member’s knowledge, such Member does not, and for so long as it is a Member will
not, own, directly or indirectly, (a) nine percent (9%) or more of the total
combined voting power of all classes of stock entitled to vote, or nine percent
(9%) or more of the total number of shares of all classes of stock, of any
corporation that is a direct or indirect tenant of any of (I) CLNY, determined
for purposes of Code Section 856(d)(2)(B), (II) the Company, determined for
purposes of Code Section 7704(d)(3), (III) any Affiliated REIT or (IV) any
partnership, corporation, or other entity of which CLNY or any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)), with respect to
CLNY, or the Company is a member, determined for purposes of Code
Section 856(d)(2)(B) and Code Section 7704(d)(3), or (b) an interest of nine
percent (9%) or more in the assets or net profits of any direct or indirect
tenant of any of (I) CLNY, determined for purposes of Code Section 856(d)(2)(B),
(II) the Company, determined for purposes of Code Section 7704(d)(3), (III) any
Affiliated REIT or (IV) any partnership, corporation, or other entity of which
CLNY or any “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)), with respect to CLNY, or the Company is a member, determined
for purposes of Code Section 856(d)(2)(B) and Code Section 7704(d)(3); provided,
however, that each Member may exceed any of the nine percent limits (9%) set
forth in this clause (iii) if such Member obtains the written consent of the
Managing Member prior to exceeding any such limits; provided, further, that in
no event shall any Member own, directly or indirectly, more than nine point
eight percent (9.8%) of the stock described in clause (iii)(a) above or more
than nine point eight percent (9.8%) of the assets or net profits described in
clause (iii)(b) above, and (iv) this Agreement is binding upon, and enforceable
against, such Member in accordance with its terms.

B. Each Member that is not an individual (including each Additional Member or
Substituted Member as a condition to becoming an Additional Member or a
Substituted Member) represents and warrants to, and covenants with, the Company,
the Managing Member and each other Member that (i) all transactions contemplated
by this Agreement to be performed by it have been duly authorized by all
necessary action, including that of its managing member(s), general partner(s),
committee(s), trustee(s), beneficiaries, directors and/or stockholder(s) (as the
case may be) as required, (ii) the consummation of such transactions shall not
result in a breach or violation of, or a default under, its partnership or
operating agreement, trust agreement, charter or bylaws (as the case may be),
any material agreement by which such Member or any of such Member’s properties
or any of its partners, members, beneficiaries, trustees or stockholders (as the
case may be) is or are bound, or any statute, regulation, order or other law to
which such Member or any of its partners, members, trustees, beneficiaries or
stockholders (as the case may be) is or are subject, (iii) except as disclosed
in writing to the Managing Member, such Member is neither a “foreign person,”
within the meaning of Code Section 1445(f), nor a “foreign partner,” within the
meaning of Code Section 1446(e), (iv) such Member does not, and for so long as
it is a Member will not, own, directly or indirectly, (a) nine percent (9%) or
more of the total combined voting power of all classes of stock entitled to
vote, or nine percent (9%) or more of the total number of shares of all classes
of stock, of any corporation that is a direct or indirect tenant of any of
(I) CLNY, determined for purposes of Code Section 856(d)(2)(B), (II) the
Company, determined for purposes of Code Section 7704(d)(3), (III) any
Affiliated REIT or (IV) any partnership,

 

24



--------------------------------------------------------------------------------

corporation, or other entity of which CLNY or any “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)), with respect to CLNY, or the
Company is a member, determined for purposes of Code Section 856(d)(2)(B) and
Code Section 7704(d)(3), or (b) an interest of nine percent (9%) or more in the
assets or net profits of any direct or indirect tenant of any of (I) CLNY,
determined for purposes of Code Section 856(d)(2)(B), (II) the Company,
determined for purposes of Code Section 7704(d)(3), (III) any Affiliated REIT or
(IV) any partnership, corporation, or other entity of which CLNY or any
“qualified REIT subsidiary” (within the meaning of Code Section 856(i)(2)), with
respect to CLNY, or the Company is a member, determined for purposes of Code
Section 856(d)(2)(B) and Code Section 7704(d)(3); provided, however, that each
Member may exceed any of the nine percent limits (9%) set forth in this clause
(iii) if such Member obtains the written consent of the Managing Member prior to
exceeding any such limits; provided, further, that in no event shall any Member
own, directly or indirectly, more than nine point eight percent (9.8%) of the
stock described in clause (iii)(a) above or more than nine point eight percent
(9.8%) of the assets or net profits described in clause (iii)(b) above, and
(iv) this Agreement is binding upon, and enforceable against, such Member in
accordance with its terms.

C. Each Member (including each Substituted Member, as a condition to becoming a
Substituted Member) represents and warrants that it is an “accredited investor,”
as defined in Rule 501 promulgated under the Securities Act, and represents,
warrants and agrees that it has acquired and continues to hold its interest in
the Company for its own account for investment purposes only and not for the
purpose of, or with a view toward, the resale or distribution of all or any part
thereof, and not with a view toward selling or otherwise distributing such
interest or any part thereof at any particular time or under any predetermined
circumstances. Each Member further represents and warrants that it is a
sophisticated investor, able and accustomed to handling sophisticated financial
matters for itself, particularly real estate investments, and that it has a
sufficiently high net worth that it does not anticipate a need for the funds
that it has invested in the Company in what it understands to be a highly
speculative and illiquid investment. Notwithstanding the foregoing, the
representations and warranties contained in the first sentence of this
Section 3.4.C shall not apply to any Permitted Lender Transferee, it being
understood that a Permitted Lender Transferee may be subject to a legal
obligation to sell, distribute or otherwise dispose of any Membership Interest
acquired pursuant to the exercise of remedies under a Pledge; provided, however,
that such Permitted Lender Transferee must be a Qualified Transferee.

D. The representations and warranties contained in Sections 3.4.A, 3.4.B and
3.4.C hereof shall survive the execution and delivery of this Agreement by each
Member (and, in the case of an Additional Member or a Substituted Member, the
admission of such Additional Member or Substituted Member as a Member in the
Company) and the dissolution, liquidation and termination of the Company.

E. Each Member (including each Substituted Member as a condition to becoming a
Substituted Member) hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Company or the Managing Member have been made by any Member or any employee or
representative or Affiliate of any Member, and that projections and any other
information, including financial and descriptive information and documentation,
that may have been in any manner submitted to such Member shall not constitute
any representation or warranty of any kind or nature, express or implied.

F. Notwithstanding the foregoing, the Managing Member may permit the
modification of any of the representations and warranties contained in
Sections 3.4.A, 3.4.B and 3.4.C above as applicable to any Member (including any
Additional Member or Substituted Member or any transferee of either) provided
that such representations and warranties, as modified, shall be set forth in
either (i) a Membership Unit Designation applicable to the Membership Units held
by such Member or (ii) a separate writing addressed to the Company and the
Managing Member.

 

25



--------------------------------------------------------------------------------

ARTICLE 4

CAPITAL CONTRIBUTIONS

Section 4.1 Capital Contributions of the Members. Each Member has previously
made Capital Contributions to the Company. Immediately upon execution of this
Agreement, all existing limited liability company interests of the Company
issued and outstanding as of immediately prior to the execution of this
Agreement automatically shall be converted into (i) Membership Common Units,
(ii) Series A Company Preferred Units, and (iii) Series B Company Preferred
Units, in each case as set forth in the Register. Except as provided by law or
in Section 4.2, 4.3, or 10.4 hereof, the Members shall have no obligation or,
except with the prior written consent of the Managing Member, right to make any
Capital Contributions or loans to the Company. The Managing Member shall cause
to be maintained in the principal business office of the Company, or such other
place as may be determined by the Managing Member, the books and records of the
Company, which shall include, among other things, a register containing the
name, address and number of Membership Units of each Member, and such other
information as the Managing Member may deem necessary or desirable (the
“Register”). The Register shall not be deemed part of this Agreement. The
Managing Member shall from time to time update the Register as necessary to
accurately reflect the information therein, including as a result of any sales,
exchanges or other Transfers, or any redemptions, issuances or similar events
involving Membership Units. Any reference in this Agreement to the Register
shall be deemed a reference to the Register as in effect from time to time.
Subject to the terms of this Agreement, the Managing Member may take any action
authorized hereunder in respect of the Register without any need to obtain the
consent of any other Member. No action of any Non-Managing Member shall be
required to amend or update the Register. Except as required by law, no
Non-Managing Member shall be entitled to receive a copy of the information set
forth in the Register relating to any Member other than itself. Schedule I
hereto sets forth the respective Capital Accounts of the Members as of the date
hereof.

Section 4.2 Issuances of Additional Membership Interests. Subject to the rights
of any Holder of any Membership Interest set forth in a Membership Unit
Designation:

A. General. Subject to the provisions of this Agreement (including Section 4.2.D
hereof), the Managing Member is hereby authorized to cause the Company to issue
additional Membership Interests, in the form of Membership Units, for any
Company purpose, at any time or from time to time, to the Members (including the
Managing Member and CLNY) or to other Persons, and to admit such Persons as
Additional Members, for such consideration and on such terms and conditions as
shall be established by the Managing Member, all without the approval of any
Member or any other Person. Without limiting the foregoing, the Managing Member
is expressly authorized to cause the Company to issue Membership Units (i) upon
the conversion, redemption or exchange of any Debt, Membership Units or other
securities issued by the Company, (ii) for less than fair market value,
(iii) for no consideration, (iv) in connection with any merger of any other
Person into the Company, or (v) upon the contribution of property or assets to
the Company. Any additional Membership Interests may be issued in one or more
classes, or one or more series of any of such classes, with such designations,
preferences, conversion or other rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption (including rights that may be senior or otherwise entitled to
preference over existing Membership Interests) as shall be determined by the
Managing Member, in its sole and absolute discretion and without the approval of
any Non-Managing Member or any other Person, and set forth in a written document
thereafter attached to and made an exhibit to this Agreement, which exhibit
shall be an amendment to this Agreement and shall be incorporated herein by this
reference (each, a “Membership Unit Designation”) without the approval of any
Non-Managing Member or any other Person. Without limiting the generality of the
foregoing, the Managing Member shall have authority to specify, in its sole and
absolute discretion: (a) the allocations of items of Company income, gain, loss,
deduction and credit to each such class or series of Membership Interests;
(b) the right

 

26



--------------------------------------------------------------------------------

of each such class or series of Membership Interests to share (on a pari passu,
junior or preferred basis) in Membership Unit Distributions; (c) the rights of
each such class or series of Membership Interests upon dissolution and
liquidation of the Company; (d) the voting rights, if any, of each such class or
series of Membership Interests; and (e) the conversion, redemption or exchange
rights applicable to each such class or series of Membership Interests. Except
to the extent specifically set forth in any Membership Unit Designation, a
Membership Interest of any class or series other than a Membership Common Unit
shall not entitle the holder thereof to vote on, or consent to, any matter. Upon
the issuance of any additional Membership Interest, the Managing Member shall
amend the Register and the books and records of the Company as appropriate to
reflect such issuance.

B. Issuances to the Managing Member or CLNY. No additional Membership Units
shall be issued to CLNY unless (i) the additional Membership Units are issued to
all Members holding Membership Common Units in proportion to their respective
Percentage Interests in the Membership Common Units, (ii) (a) the additional
Membership Units are (x) Membership Common Units issued in connection with an
issuance of REIT Shares, or (y) Company Equivalent Units (other than Membership
Common Units) issued in connection with an issuance of Capital Shares, Preferred
Shares, New Securities or other interests in CLNY (other than REIT Shares), and
(b) CLNY contributes to the Company the cash proceeds or other consideration
received in connection with the issuance of such REIT Shares, Capital Shares,
Preferred Shares, New Securities or other interests in CLNY, (iii) the
additional Membership Units are issued upon the conversion, redemption or
exchange of Debt, Membership Units or other securities issued by the Company, or
(iv) the additional Membership Units are issued pursuant to Section 4.3.B,
Section 4.3.E, Section 4.4, Section 4.7 or Section 4.11.

C. No Preemptive Rights. Except as expressly provided in this Agreement or in
any Membership Unit Designation, no Person, including any Member or Assignee,
shall have any preemptive, preferential, participation or similar right or
rights to subscribe for or acquire any Membership Interest.

D. Notwithstanding any provision to the contrary contained in this Agreement but
subject to the rights of any Holder of any Membership Interest set forth in a
Membership Unit Designation, the Company shall not issue, and the Managing
Member shall not authorize the issuance of, (i) any Membership Interests issued
to CLNY that do not have CLNY Equivalent Shares that are concurrently issued by
CLNY for the equivalent contribution to CLNY of cash, property or assets, which
are subsequently contributed by CLNY to the Company, or (ii) any Membership
Interests unless approved by the Board of Directors.

Section 4.3 Additional Funds and Capital Contributions.

A. General. The Managing Member may, at any time and from time to time,
determine that the Company requires additional funds (“Additional Funds”) for
the acquisition of additional Properties, for the redemption of Membership Units
or for such other purposes as the Managing Member may determine. Additional
Funds may be obtained by the Company, at the election of the Managing Member, in
any manner provided in, and in accordance with, the terms of this Section 4.3
without the approval of any Member or any other Person.

B. Additional Capital Contributions. The Managing Member, on behalf of the
Company, may obtain any Additional Funds by accepting Capital Contributions from
any Members or other Persons. In connection with any such Capital Contribution
(of cash or property), the Managing Member is hereby authorized to cause the
Company from time to time to issue additional Membership Units (as set forth in
Section 4.2 above) in consideration therefor, and the Percentage Interests of
the Managing Member and the other Members shall be adjusted to reflect the
issuance of such additional Membership Units.

 

27



--------------------------------------------------------------------------------

C. Loans by Third Parties. The Managing Member, on behalf of the Company, may
obtain any Additional Funds by causing the Company to incur Debt to any Person
(other than, except as contemplated in Section 4.3.D, the Managing Member or
CLNY) upon such terms as the Managing Member determines appropriate, including
making such Debt convertible, redeemable or exchangeable for Membership Units;
provided, however, that the Company shall not incur any such Debt if any Member
would be personally liable for the repayment of such Debt (unless such Member
otherwise agrees).

D. Managing Member and CLNY Member Loans. The Managing Member, in its sole and
absolute discretion on behalf of the Company, may obtain any Additional Funds by
causing the Company to incur Debt to the Managing Member and/or CLNY (each, a
“CLNY Member Loan”) if (i) such Debt is, to the extent permitted by law, on
substantially the same terms and conditions (including interest rate, repayment
schedule, and conversion, redemption, repurchase and exchange rights) as Funding
Debt incurred by the Managing Member or CLNY, as applicable, the net proceeds of
which are loaned to the Company to provide such Additional Funds, or (ii) such
Debt is on terms and conditions no less favorable to the Company than would be
available to the Company from a third party; provided, however, that the Company
shall not incur any such Debt if any Member would be personally liable for the
repayment of such Debt (unless such Member otherwise agrees).

E. Issuance of Securities by CLNY. CLNY shall not issue any additional REIT
Shares, Preferred Shares or New Securities unless CLNY contributes,
substantially concurrently with the receipt thereof, the cash proceeds or other
consideration received from the issuance of such additional REIT Shares,
Preferred Shares or New Securities (as the case may be), and from the exercise
of the rights contained in any such additional New Securities, to the Company in
exchange for (x) in the case of an issuance of REIT Shares, Membership Common
Units, or (y) in the case of an issuance of Preferred Shares or New Securities,
Company Equivalent Units; provided, however, that notwithstanding the foregoing,
CLNY may issue REIT Shares, Preferred Shares or New Securities (a) pursuant to
Section 4.4 or Section 15.1.B hereof, (b) pursuant to a dividend or distribution
(including any stock split) of REIT Shares, Preferred Shares or New Securities
to all holders of REIT Shares, Preferred Shares or New Securities (as the case
may be), (c) upon a conversion, redemption or exchange of Preferred Shares,
(d) upon a conversion, redemption, exchange or exercise of New Securities, or
(e) in connection with an acquisition of Membership Units or a property or other
asset to be owned, directly or indirectly, by CLNY. In the event of any issuance
of additional REIT Shares, Preferred Shares or New Securities by CLNY, and the
contribution to the Company, by CLNY, of the cash proceeds or other
consideration received from such issuance, the Company shall pay CLNY’s expenses
associated with such issuance, including any underwriting discounts or
commissions. In the event that CLNY issues any additional REIT Shares, Capital
Shares, Preferred Shares, New Securities or other interests in CLNY (other than
REIT Shares) and contributes the cash proceeds or other consideration received
from the issuance thereof to the Company, the Company is authorized to and shall
issue a number of Membership Common Units or Company Equivalent Units to CLNY
equal to the number of REIT Shares, Capital Shares, Preferred Shares, New
Securities or other interests so issued, divided by the Adjustment Factor then
in effect, in accordance with this Section 4.3.E without any further act,
approval or vote of any Member or any other Persons.

 

28



--------------------------------------------------------------------------------

Section 4.4 Stock Option Plans.

A. Options Granted to Persons other than Company Employees. If at any time or
from time to time, in connection with any Stock Option Plan, an option to
purchase REIT Shares granted to a Person other than a Company Employee is duly
exercised:

(1) CLNY, shall, as soon as practicable after such exercise, make a Capital
Contribution to the Company in an amount equal to the exercise price paid to
CLNY by such exercising party in connection with the exercise of such stock
option.

(2) Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 4.4.A(1) hereof, CLNY shall be deemed to have contributed to
the Company as a Capital Contribution an amount equal to the Value of a REIT
Share as of the date of exercise, multiplied by the number of REIT Shares then
being issued in connection with the exercise of such stock option. In exchange
for such Capital Contribution, the Company shall issue a number of Membership
Common Units to CLNY equal to the quotient of (a) the number of REIT Shares
issued in connection with the exercise of such stock option, divided by (b) the
Adjustment Factor then in effect.

B. Options Granted to Company Employees. If at any time or from time to time, in
connection with any Stock Option Plan, an option to purchase REIT Shares granted
to a Company Employee is duly exercised:

(1) CLNY shall sell to the Company, and the Company shall purchase from CLNY,
the number of REIT Shares as to which such stock option is being exercised. The
purchase price per REIT Share for such sale of REIT Shares to the Company shall
be the Value of a REIT Share as of the date of exercise of such stock option.

(2) The Company shall sell to the Optionee (or if the Optionee is an employee of
a Company Subsidiary, the Company shall sell to such Company Subsidiary, which
in turn shall sell to the Optionee), for a cash price per share equal to the
Value of a REIT Share at the time of the exercise, a number of REIT Shares equal
to (a) the exercise price paid to CLNY by the exercising party in connection
with the exercise of such stock option, divided by (b) the Value of a REIT Share
at the time of such exercise.

(3) The Company shall transfer to the Optionee (or if the Optionee is an
employee of a Company Subsidiary, the Company shall transfer to such Company
Subsidiary, which in turn shall transfer to the Optionee) at no additional cost,
as additional compensation, a number of REIT Shares equal to the number of REIT
Shares described in Section 4.4.B(1) hereof, less the number of REIT Shares
described in Section 4.4.B(2) hereof.

(4) CLNY shall, as soon as practicable after such exercise, make a Capital
Contribution to the Company of an amount equal to the proceeds received
(excluding any payment in respect of payroll taxes or other withholdings) by
CLNY pursuant to Section 4.4.B(1) in connection with the exercise of such stock
option. In exchange for such Capital Contribution, the Company shall issue a
number of Membership Common Units to CLNY equal to the quotient of (a) the
number of REIT Shares issued in connection with the exercise of such stock
option, divided by (b) the Adjustment Factor then in effect.

C. Restricted Stock Granted to Company Employees. If at any time or from time to
time, in connection with any Equity Plan (other than a Stock Option Plan), any
REIT Shares are issued to a Company Employee (including any REIT Shares that are
subject to forfeiture in the event such Company Employee terminates his
employment by the Company or a Company Subsidiary) in consideration for services
performed for the Company or a Company Subsidiary:

(1) CLNY shall issue such number of REIT Shares as are to be issued to the
Company Employee in accordance with the Equity Plan;

 

29



--------------------------------------------------------------------------------

(2) the following events will be deemed to have occurred: (a) CLNY shall be
deemed to have sold such shares to the Company (or if the Company Employee is an
employee or other service provider of a Company Subsidiary, to such Company
Subsidiary) for a purchase price equal to the Value of such shares, (b) the
Company (or such Company Subsidiary) shall be deemed to have delivered the
shares to the Company Employee, (c) CLNY shall be deemed to have contributed the
purchase price to the Company as a Capital Contribution, and (d) if the Company
Employee is an employee of a Company Subsidiary, the Company shall be deemed to
have contributed such amount to the capital of the Company Subsidiary; and

(3) the Company shall issue to CLNY a number of Membership Common Units equal to
the number of newly issued REIT Shares, divided by the Adjustment Factor then in
effect, in consideration for the deemed Capital Contribution pursuant to
Section 4.4.C.(2)(c).

D. Restricted Stock Granted to Persons other than Company Employees. If at any
time or from time to time, in connection with any Equity Plan (other than a
Stock Option Plan), any REIT shares are issued to a Person other than a Company
Employee in consideration for services performed for CLNY, the Company or a
Company Subsidiary:

(1) CLNY shall issue such number of REIT Shares as are to be issued to such
Person in accordance with the Equity Plan; and

(2) CLNY shall be deemed to have contributed the Value of such REIT Shares to
the Company as a Capital Contribution, and the Company shall issue to CLNY a
number of newly issued Membership Common Units equal to the number of newly
issued REIT Shares, divided by the Adjustment Factor then in effect.

E. Future Stock Incentive Plans. Nothing in this Agreement shall be construed or
applied to preclude or restrain the Managing Member or CLNY from adopting,
modifying or terminating stock incentive plans for the benefit of employees,
directors or other business associates of the Managing Member, CLNY, the Company
or any of their Affiliates. The Members acknowledge and agree that, in the event
that any such plan is adopted, modified or terminated by the Managing Member or
CLNY, amendments to this Section 4.4 may become necessary or advisable and that
any approval or Consent to any such amendments requested by the Managing Member
or CLNY shall be deemed granted.

F. Issuance of Membership Common Units. The Company is expressly authorized to
issue Membership Common Units in the numbers specified in this Section 4.4
without any further act, approval or vote of any Member or any other Persons.

Section 4.5 LTIP Units.

A. Issuance of LTIP Units. The Managing Member may from time to time issue LTIP
Units, in one or more classes or series established in accordance with
Section 4.2, to Persons who provide services to the Company, for such
consideration as the Managing Member may determine to be appropriate, and admit
such Persons as Members. Any provision herein relating to LTIP Units or LTIP
Unitholders may be varied by the provisions applicable to an individual class or
series of LTIP Units as set forth in the applicable Membership Unit Designation.
Except to the extent a Capital Contribution is

 

30



--------------------------------------------------------------------------------

made with respect to an LTIP Unit, each LTIP Unit is intended to qualify as a
“profits interest” in the Company within the meaning of the Code, the
Regulations, and any published guidance by the IRS with respect thereto. Subject
to the following provisions of this Section 4.5 and the special provisions of
Sections 4.6, 5.7 and 6.3.F, LTIP Units shall be treated as Membership Common
Units, with all of the rights, privileges and obligations attendant thereto. For
purposes of computing the Members’ Percentage Interests, holders of LTIP Units
shall be treated as holders of Membership Common Units and LTIP Units shall be
treated as Membership Common Units. In particular, the Company shall maintain at
all times a one-to-one correspondence between LTIP Units and Membership Common
Units for conversion, distribution and other purposes, including complying with
the following procedures:

(i) If an Adjustment Event occurs, then except as set forth in the applicable
Membership Unit Designation, the Managing Member shall make a corresponding
adjustment to the LTIP Units to maintain the one-to-one correspondence between
Membership Common Units and LTIP Units as existed prior to such Adjustment
Event. “Adjustment Events” means any of the following events (A) the Company
makes a distribution on all outstanding Membership Common Units in Membership
Units to the extent the LTIP Unitholder did not participate in the distribution,
(B) the Company subdivides the outstanding Membership Common Units into a
greater number of units or combines the outstanding Membership Common Units into
a smaller number of units, or (C) the Company issues any Membership Units in
exchange for its outstanding Membership Common Units by way of a
reclassification or recapitalization of its Membership Common Units. If more
than one Adjustment Event occurs, the adjustment to the LTIP Units need be made
only once using a single formula that takes into account each and every
Adjustment Event as if all Adjustment Events occurred simultaneously. For the
avoidance of doubt, the following shall not be Adjustment Events: (x) the
issuance of Membership Units in a financing, reorganization, acquisition or
other similar business transaction, (y) the issuance of Membership Units
pursuant to any employee benefit or compensation plan or distribution
reinvestment plan, or (z) the issuance of any Membership Units to the Managing
Member in respect of a capital contribution to the Company of proceeds from the
sale of securities by the Managing Member. If the Company takes an action
affecting the Membership Common Units or LTIP Units other than actions
specifically described above as Adjustment Events and in the opinion of the
Managing Member such action would require an adjustment to the LTIP Units to
maintain the one-to-one correspondence described above, the Managing Member
shall have the right to make such adjustment to the LTIP Units, to the extent
permitted by law and by any Equity Plan, in such manner and at such time as the
Managing Member, in its sole and absolute discretion, may determine to be
appropriate under the circumstances. If an adjustment is made to the LTIP Units
as herein provided the Company shall promptly file in the books and records of
the Company an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after the filing of such certificate, the Company shall mail a notice
to each LTIP Unitholder setting forth the adjustment to his or her LTIP Units
and the effective date of such adjustment; and

(ii) Unless otherwise provided in an LTIP Award or Vesting Agreement or by the
Managing Member with respect to any particular class or series of LTIP Units,
the LTIP Unitholders shall, when, as and if authorized and declared by the
Managing Member out of assets legally available for that purpose, be entitled to
receive distributions in an amount per LTIP Unit equal to the distributions per
Membership Common Unit (the “Membership Unit Distribution”), paid to holders of
Membership

 

31



--------------------------------------------------------------------------------

Common Units on such Company Record Date established by the Managing Member with
respect to such distribution, provided, however, that until the Economic Capital
Account Balance of the LTIP Units is equal to the Target Balance, the LTIP Units
shall be entitled to distributions attributable to the sale or other disposition
of an asset of the Company only to the extent of any appreciation in value of
such asset subsequent to the Award Date, as determined by the Company. Subject
to the terms of any LTIP Award or Vesting Agreement or by the Managing Member
with respect to any particular class or series of LTIP Units, so long as any
LTIP Units are outstanding, no distributions (whether in cash or in kind) shall
be authorized, declared or paid on Membership Common Units, unless equal
distributions have been or contemporaneously are authorized, declared and paid
on the LTIP Units in accordance with the preceding sentence. Subject to the
terms of any LTIP Award or Vesting Agreement, or by the Managing Member with
respect to any particular class or series of LTIP Units, an LTIP Unitholder
shall be entitled to transfer his or her Vested LTIP Units to the same extent,
and subject to the same restrictions as holders of Membership Common Units are
entitled to transfer their Membership Common Units pursuant to Article XI of
this Agreement.

B. Priority. Subject to the provisions of this Section 4.5 and the special
provisions of Section 6.3.F, the LTIP Units shall rank pari passu with the
Membership Common Units as to the payment of regular and special periodic or
other distributions and, subject to Sections 13.2.A(4) and 13.2.C, distribution
of assets upon liquidation, dissolution or winding up. As to the payment of
distributions and as to distribution of assets upon liquidation, dissolution or
winding up, any class or series of Membership Units or Membership Interests
which by its terms specifies that it shall rank junior to, on a parity with, or
senior to the Membership Common Units shall also rank junior to, or pari passu
with, or senior to, as the case may be, the LTIP Units.

C. Special Provisions. LTIP Units shall be subject to the following special
provisions:

(i) Vesting Agreements. LTIP Units may, in the sole and absolute discretion of
the Managing Member, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the Managing Member from time to
time in its sole and absolute discretion, subject to any restrictions on
amendment imposed by the relevant Vesting Agreement or by the Equity Plan, if
applicable. LTIP Units that have vested under the terms of a Vesting Agreement
are referred to as “Vested LTIP Units;” all other LTIP Units shall be treated as
“Unvested LTIP Units.”

(ii) Forfeiture. Unless otherwise specified in the Vesting Agreement, upon the
occurrence of any event specified in a Vesting Agreement as resulting in either
the right of the Company or the Managing Member to repurchase LTIP Units at a
specified purchase price or some other forfeiture of any LTIP Units, then if the
Company or the Managing Member exercises such right to repurchase or forfeiture
in accordance with the applicable Vesting Agreement, the relevant LTIP Units
shall immediately, and without any further action, be treated as cancelled and
no longer outstanding for any purpose. Unless otherwise specified in the Vesting
Agreement, no consideration or other payment shall be due with respect to any
LTIP Units that have been forfeited, other than any distributions declared with
respect to a Company Record Date prior to the effective date of the forfeiture.
In connection with any repurchase or forfeiture of LTIP Units, the balance of
the portion of the Capital Account of the LTIP Unitholder that is attributable
to all of its LTIP Units shall be reduced by the amount, if any, by which such
balance exceeds the Target Balance contemplated by Section 6.3.F, calculated
with respect to the LTIP Unitholder’s remaining LTIP Units, if any.

 

32



--------------------------------------------------------------------------------

(iii) Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 6.3.F.

(iv) Redemption. The Redemption right provided to Members under Section 15.1
shall not apply with respect to LTIP Units unless and until they are converted
to Membership Common Units as provided in clause (v) below and Section 4.6.

(v) Conversion to Membership Common Units. Vested LTIP Units are eligible to be
converted into Membership Common Units under Section 4.6.

D. Voting. Unless otherwise provided in an LTIP Award or Vesting Agreement or by
the Managing Member with respect to any particular class or series of LTIP
Units, LTIP Unitholders shall (a) have the same voting rights as a holder of
Membership Common Units with respect to their Vested LTIP Units, with the LTIP
Units voting as a single class with the Membership Common Units and having one
vote per LTIP Unit; and (b) have the additional voting rights that are expressly
set forth below. Unless otherwise provided in an LTIP Award or Vesting Agreement
or by the Managing Member with respect to any particular class or series of LTIP
Units, so long as any LTIP Units remain outstanding, the Company shall not,
without the affirmative vote of the holders of at least a majority of the LTIP
Units outstanding at the time that would be adversely affected by the proposed
action, given in person or by proxy, either in writing or at a meeting (voting
separately as a class), amend, alter or repeal, whether by merger, consolidation
or otherwise, the provisions of this Agreement applicable to LTIP Units as such
so as to materially and adversely affect any right, privilege or voting power of
the LTIP Units or the LTIP Unitholders as such, unless such amendment,
alteration, or repeal affects equally, ratably and proportionately in all
material respects the rights, privileges and voting powers of the holders of
Membership Common Units; but subject, in any event, to the following provisions:

(i) With respect to any Transaction, so long as the LTIP Units are treated in
accordance with Section 4.6.F hereof, the consummation of such Transaction shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and

(ii) Any creation or issuance of any Membership Units or of any class or series
of Membership Interest, including additional Membership Common Units, LTIP Units
or Preferred Units, whether ranking senior to, junior to, or on a parity with
the LTIP Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
LTIP Units or the LTIP Unitholders as such.

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Membership
Common Units.

Section 4.6 Conversion of LTIP Units.

A. Unless otherwise provided in an LTIP Award or Vesting Agreement or by the
Managing Member with respect to any particular class or series of LTIP Units, an
LTIP Unitholder shall have the right (the “Conversion Right”), at its option, at
any time to convert all or a portion of its Vested

 

33



--------------------------------------------------------------------------------

LTIP Units into Membership Common Units; provided, however, that a holder may
not exercise the Conversion Right for less than 1,000 Vested LTIP Units or, if
such holder holds less than 1,000 Vested LTIP Units, all of the Vested LTIP
Units held by such holder. LTIP Unitholders shall not have the right to convert
Unvested LTIP Units into Membership Common Units until they become Vested LTIP
Units; provided, however, that when an LTIP Unitholder is notified of the
expected occurrence of an event that will cause his or her Unvested LTIP Units
to become Vested LTIP Units, such LTIP Unitholder may give the Company a
Conversion Notice conditioned upon and effective as of the time of vesting and
such Conversion Notice, unless subsequently revoked by the LTIP Unitholder,
shall be accepted by the Company subject to such condition. In all cases, the
conversion of any LTIP Units into Membership Common Units shall be subject to
the conditions and procedures set forth in this Section 4.6.

B. Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such Member, to the extent attributable to its ownership of
LTIP Units, divided by (y) the Membership Common Unit Economic Balance, in each
case as determined as of the effective date of conversion (the “Capital Account
Limitation”). In order to exercise his or her Conversion Right, an LTIP
Unitholder shall deliver a notice (a “Conversion Notice”) in the form attached
as Exhibit C to the Company (with a copy to the Managing Member) not less than
10 nor more than 60 days prior to a date (the “Conversion Date”) specified in
such Conversion Notice; provided, however, that if the Managing Member has not
given to the LTIP Unitholders notice of a proposed or upcoming Transaction (as
defined below in Section 4.6.F) at least 30 days prior to the effective date of
such Transaction, then LTIP Unitholders shall have the right to deliver a
Conversion Notice until the earlier of (x) the 10th day after such notice from
the Managing Member of a Transaction or (y) the third business day immediately
preceding the effective date of such Transaction. A Conversion Notice shall be
provided in the manner provided in Section 15.2. Each LTIP Unitholder covenants
and agrees with the Company that all Vested LTIP Units to be converted pursuant
to this Section 4.6.B shall be free and clear of all liens. Notwithstanding
anything herein to the contrary, a holder of LTIP Units may deliver a Notice of
Redemption pursuant to Section 15.1.A of this Agreement relating to those
Membership Common Units that will be issued to such holder upon conversion of
such LTIP Units into Membership Common Units in advance of the Conversion Date;
provided, however, that the redemption of such Membership Common Units by the
Company shall in no event take place until after the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to put an LTIP
Unitholder in a position where, if he or she so wishes, the Membership Common
Units into which his or her Vested LTIP Units will be converted can be redeemed
by the Company simultaneously with such conversion, with the further consequence
that, if the Managing Member elects to assume the Company’s redemption
obligation with respect to such Membership Common Units under 15.1.B of this
Agreement by delivering to such holder Class A REIT Shares rather than cash,
then such holder can have such Class A REIT Shares issued to him or her
simultaneously with the conversion of his or her Vested LTIP Units into
Membership Common Units. The Managing Member shall reasonably cooperate with an
LTIP Unitholder to coordinate the timing of the different events described in
the foregoing sentence.

C. The Company, at any time at the election of the Managing Member in its sole
and absolute discretion, may cause any number of Vested LTIP Units held by an
LTIP Unitholder to be converted (a “Forced Redemption”) into an equal number of
Membership Common Units, giving effect to all adjustments (if any) made pursuant
to Section 4.5; provided, however, that the Company may not cause a Forced
Redemption of any LTIP Units that would not at the time be eligible for
conversion at the option of such LTIP Unitholder pursuant to Section 4.6.B. In
order to exercise its right of Forced Redemption, the Company shall deliver a
notice (a “Forced Redemption Notice”) in the form attached as Exhibit D to the
applicable LTIP Unitholder not less than 10 nor more than 60 days prior to the
Conversion Date specified in such Forced Redemption Notice. A Forced Redemption
Notice shall be provided in the manner provided in Section 15.2.

 

34



--------------------------------------------------------------------------------

D. A conversion of Vested LTIP Units for which the holder thereof has given a
Conversion Notice or the Company has given a Forced Redemption Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Unitholder, as of which time
such LTIP Unitholder shall be credited on the books and records of the Company
with the issuance as of the opening of business on the next day of the number of
Membership Common Units issuable upon such conversion. After the conversion of
LTIP Units as aforesaid, the Company shall deliver to such LTIP Unitholder, upon
his or her written request, a certificate of the Managing Member certifying the
number of Membership Common Units and remaining LTIP Units, if any, held by such
person immediately after such conversion. The Assignee of any Member pursuant to
Article XI hereof may exercise the rights of such Member pursuant to this
Section 4.6 and such Member shall be bound by the exercise of such rights by the
Assignee.

E. For purposes of making future allocations under Section 6.3.F and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable LTIP Unitholder that is treated as attributable to his
or her LTIP Units shall be reduced, as of the date of conversion, by the product
of the number of LTIP Units converted and the Membership Common Unit Economic
Balance.

F. If the Company or the Managing Member shall be a party to any transaction
(including a merger, consolidation, unit exchange, self-tender offer for all or
substantially all Membership Common Units or other business combination or
reorganization, or sale of all or substantially all of the Company’s assets, but
excluding any transaction which constitutes an Adjustment Event) in each case as
a result of which Membership Common Units shall be exchanged for or converted
into the right, or the holders of such Membership Common Units shall otherwise
be entitled, to receive cash, securities or other property or any combination
thereof (any of the foregoing being referred to herein as a “Transaction”), then
the Managing Member shall, immediately prior to the consummation of the
Transaction, exercise its right to cause a Forced Redemption with respect to the
maximum number of LTIP Units then eligible for conversion, taking into account
any allocations that occur in connection with the Transaction or that would
occur in connection with the Transaction if the assets of the Company were sold
at the Transaction price or, if applicable, at a value determined by the
Managing Member in good faith using the value attributed to the Membership
Common Units in the context of the Transaction (in which case the Conversion
Date shall be the effective date of the Transaction). In anticipation of such
Forced Redemption and the consummation of the Transaction, the Company shall use
commercially reasonable efforts to cause each LTIP Unitholder to be afforded the
right to receive in connection with such Transaction in consideration for the
Membership Common Units into which his or her LTIP Units will be converted the
same kind and amount of cash, securities and other property (or any combination
thereof) receivable upon the consummation of such Transaction by a holder of the
same number of Membership Common Units, assuming such holder of Membership
Common Units is not a Person with which the Company consolidated or into which
the Company merged or which merged into the Company or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an affiliate
of a Constituent Person. In the event that holders of Membership Common Units
have the opportunity to elect the form or type of consideration to be received
upon consummation of the Transaction, prior to such Transaction the Managing
Member shall give prompt written notice to each LTIP Unitholder of such
election, and shall use commercially reasonable efforts to afford the LTIP
Unitholders the right to elect, by written notice to the Managing Member, the
form or type of consideration to be received upon conversion of each LTIP Unit
held by such holder into Membership Common Units in connection with such
Transaction. If an LTIP Unitholder fails to make such an election, such holder
(and any of its transferees) shall receive upon conversion of each LTIP Unit
held by him or her (or by any of his or her transferees) the same kind and
amount of consideration that a holder of a Membership Common Unit would receive
if such Membership Common Unit holder failed to make such an election. Subject
to the rights of the Company and the Managing Member under any Vesting Agreement
and any Equity Plan, the

 

35



--------------------------------------------------------------------------------

Company shall use commercially reasonable efforts to cause the terms of any
Transaction to be consistent with the provisions of this Section 4.6.F and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Membership Common Units in connection with the Transaction that
will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Transaction to convert their LTIP Units into securities
as comparable as reasonably possible under the circumstances to the Membership
Common Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.

Section 4.7 Dividend Reinvestment Plan, Stock Incentive Plan or Other Plan.
Except as may otherwise be provided in this Article 4, all amounts retained or
deemed received by CLNY in respect of any dividend reinvestment plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by CLNY to effect open market purchases of REIT Shares, or (b) shall be
contributed by CLNY to the Company in exchange for additional Membership Common
Units, and upon such contribution, the Company will issue to CLNY a number of
Membership Common Units equal to the number of newly issued REIT Shares, divided
by the Adjustment Factor then in effect.

Section 4.8 No Interest; No Return. No Member shall be entitled to interest on
its Capital Contribution or on such Member’s Capital Account. Except as provided
herein or by law, no Member shall have any right to demand or receive the return
of its Capital Contribution from the Company.

Section 4.9 Conversion or Redemption of Preferred Shares; Redemption of REIT
Shares.

A. Conversion of Preferred Shares. If, at any time, any Preferred Shares are
converted into REIT Shares, in whole or in part, then an equal number of Company
Equivalent Units held by CLNY that correspond to the class or series of
Preferred Shares so converted shall automatically be converted into a number of
Membership Common Units equal to the quotient of (i) the number of REIT Shares
issued upon such conversion, divided by (ii) the Adjustment Factor then in
effect.

B. Redemption of Preferred Shares. If, at any time, any Preferred Shares are
redeemed, repurchased or otherwise acquired (whether by exercise of a put or
call, automatically or by means of another arrangement) by CLNY for cash, then,
immediately prior to such redemption of Preferred Shares, the Company shall
redeem an equal number of Company Equivalent Units held by CLNY that correspond
to the class or series of Preferred Shares so redeemed, repurchased or acquired
upon the same terms and for the same price per Company Equivalent Unit, as such
Preferred Shares are redeemed, repurchased or acquired.

C. Redemption, Repurchase or Forfeiture of REIT Shares. If, at any time, any
REIT Shares are redeemed, repurchased or otherwise acquired (whether by exercise
of a put or call, upon forfeiture of any award granted under any Equity Plan,
automatically or by means of another arrangement, including pursuant to any
Non-Managing Member Ancillary Agreement) by CLNY, then, immediately prior to
such redemption, repurchase or acquisition of REIT Shares, the Company shall
redeem a number of Membership Common Units held by CLNY equal to the quotient of
(i) the number of REIT Shares so redeemed, repurchased or acquired, divided by
(ii) the Adjustment Factor then in effect, such redemption, repurchase or
acquisition to be upon the same terms and for the same price per Membership
Common Unit (after giving effect to application of the Adjustment Factor) as
such REIT Shares are redeemed, repurchased or acquired.

 

36



--------------------------------------------------------------------------------

Section 4.10 Other Contribution Provisions. In the event that any Member is
admitted to the Company and is given a Capital Account in exchange for services
rendered to the Company, such transaction shall be treated by the Company and
the affected Member as if the Company had compensated such Member in cash and
such Member had contributed the cash to the capital of the Company. In addition,
with the consent of the Managing Member, one or more Members (including CLNY)
may enter into contribution agreements with the Company which have the effect of
providing a guarantee of certain obligations of the Company.

Section 4.11 Excluded Properties. CLNY shall contribute each Excluded Property
(or, if applicable, the net proceeds (after payment of all transfer taxes and
other transaction costs) received by CLNY from the sale, transfer or other
disposition of an Excluded Property to a Person who is not a direct or indirect
wholly owned Subsidiary of CLNY) to the Company upon the earlier of (i) such
time as it is commercially practicable to contribute such property to the
Company without adverse tax or other economic consequence to CLNY, and (ii) any
sale, transfer or other disposition of an Excluded Property to a Person who is
not a direct or indirect wholly owned Subsidiary of CLNY. Upon any such
contribution of an Excluded Property or the proceeds therefrom, CLNY shall
receive in exchange for such contribution, notwithstanding the actual value of
such Excluded Property or the amount of such proceeds (as the case may be), the
Specified Membership Units applicable to such Excluded Property. The Company is
expressly authorized to issue the Specified Membership Units in the numbers
specified in this Section 4.11 without any further act, approval or vote of any
Member or any other Persons.

Section 4.12 Contingent Consideration and Indemnification Payment. In exchange
for the contribution of assets to the Company pursuant to the CC Contribution
Agreement, CC, CCH, FHB LLC and Saltzman (the “Contingent Consideration
Members”) are collectively entitled to up to $101,144,012 of contingent
consideration (based on the reference price of $22.05) to the extent such
contingent consideration is issued as Membership Common Units (the “Aggregate
Contingent Consideration”) as provided in Section 3.5 of the CC Contribution
Agreement. The initial Gross Asset Value of the assets contributed by the
Contingent Consideration Members to the Company as reflected on Schedule II
includes the value of the Aggregate Contingent Consideration and the respective
Capital Accounts, as reflected on Schedule I, of the Contingent Consideration
Members includes such value; provided, however, if all or a portion of the
Aggregate Contingent Consideration is forfeited as determined by Section 3.5 of
the CC Contribution Agreement, the Gross Asset Values of the assets of the
Company shall be decreased by the amount of such forfeiture of the Aggregate
Contingent Consideration and the Capital Accounts of the Contingent
Consideration Members shall be decreased by such decrease. In addition, if any
of the Contingent Consideration Members are required to forfeit any
consideration as a result of an indemnification obligation under Article X of
the CC Contribution Agreement, the Gross Asset Values of the assets of the
Company shall be decreased by the amount of such forfeiture and the Capital
Accounts of such Contingent Consideration Members shall be decreased by such
decrease. The Members acknowledge and agree that the Membership Common Units
representing the Aggregate Contingent Consideration have been issued and are
being held by the Company and that such Membership Common Units will be treated
in the same manner as any other outstanding Membership Common Units.

ARTICLE 5

DISTRIBUTIONS

Section 5.1 Requirement and Characterization of Distributions. Subject to the
terms of any Membership Unit Designation that provides for a class or series of
Company Preferred Units with a preference with respect to the payment of
distributions, the Managing Member shall cause the

 

37



--------------------------------------------------------------------------------

Company to distribute quarterly all, or such portion as the Managing Member may
determine, of the Available Cash generated by the Company during such quarter to
the Holders of Membership Common Units in accordance with their respective
Percentage Interests of Membership Common Units on such Company Record Date.
Distributions payable with respect to any Membership Units that were not
outstanding during the entire quarterly period in respect of which any
distribution is made (other than any Membership Units issued to CLNY in
connection with the issuance of REIT Shares or Capital Shares by CLNY) shall be
prorated based on the portion of the period that such Membership Units were
outstanding. Notwithstanding the foregoing, the Managing Member, in its sole and
absolute discretion, may cause the Company to distribute Available Cash to the
Holders on a more or less frequent basis than quarterly. The Managing Member
shall make reasonable efforts to cause the Company to distribute sufficient
amounts to enable CLNY, for so long as CLNY has determined to qualify as a REIT,
to pay stockholder dividends that will (a) satisfy the REIT Requirements, and
(b) eliminate any U.S. federal income or excise tax liability of CLNY.

Notwithstanding the foregoing, if any Excluded Property (or the proceeds
therefrom) has not been contributed to the Company pursuant to Section 4.11, the
distributions provided for above shall be calculated, to the extent possible,
based on Adjusted Available Cash as if each Excluded Property had been
contributed to the Company in exchange for Membership Common Units pursuant to
Section 4.11; provided, however, that if any Excluded Property (or the proceeds
therefrom) has not been contributed to the Company pursuant to Section 4.11, any
distributions to be made with respect to CLNY’s Membership Units shall in the
aggregate be reduced to the extent of any REIT Available Cash derived from such
Excluded Property. Notwithstanding the foregoing, all payments received by the
Company from the CLNY Management Agreement (other than any such payments made by
any “taxable REIT subsidiary” (within the meaning of Section 856(l) of the Code)
of CLNY) shall be distributed to CLNY.

Section 5.2 Distributions in Kind. No Holder may demand to receive property
other than cash as provided in this Agreement. The Managing Member may cause the
Company to make a distribution in kind of Company assets or Membership Interests
to the Holders, and such assets or Membership Interests shall be distributed in
such a fashion as to ensure that the fair market value is distributed and
allocated in accordance with Articles 5, 6 and 10 hereof.

Section 5.3 Amounts Withheld. All amounts withheld pursuant to the Code or any
provisions of any state or local tax law and Section 10.4 hereof with respect to
any allocation, payment or distribution to any Holder shall be treated as
amounts paid or distributed to such Holder pursuant to Section 5.1 hereof for
all purposes under this Agreement.

Section 5.4 Distributions upon Liquidation. Notwithstanding the other provisions
of this Article 5, upon the occurrence of a Liquidating Event, the assets of the
Company shall be distributed to the Holders in accordance with Section 13.2
hereof.

Section 5.5 Distributions to Reflect Additional Membership Units. In the event
that the Company issues additional Membership Units pursuant to the provisions
of Article 4 hereof, subject to the rights of any Holder of any Membership
Interest set forth in a Membership Unit Designation, the Managing Member is
hereby authorized to make such revisions to this Article 5 and to Article 6 as
it determines are necessary or desirable to reflect the issuance of such
additional Membership Units, including making preferential distributions to
certain classes of Membership Units.

Section 5.6 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Company nor the Managing
Member, on behalf of the Company, shall make a distribution to any Holder if
such distribution would violate the Act or other applicable law.

 

38



--------------------------------------------------------------------------------

Section 5.7 Restriction on Distributions with Respect to LTIP Units. It is the
intention of the Members that distributions in respect of LTIP Units be limited
to the extent necessary so that each of the LTIP Units constitutes a “profits
interest” for U.S. federal income tax purposes. In furtherance of the foregoing,
and notwithstanding anything to the contrary in this Agreement, the Managing
Member shall, if necessary, limit distributions to the holders of LTIP Units so
that such distributions do not exceed the available profits in respect of such
LTIP Units. In the event that distributions in respect of LTIP Units are reduced
pursuant to the preceding sentence, an amount equal to such excess distributions
shall be treated as instead apportioned to the remaining Members pro rata in
accordance with their Membership Common Units for the related Fiscal Year in
accordance with the other provisions of this Agreement, and the Managing Member
shall make adjustments to future distributions to the holders of LTIP Units as
promptly as practicable so that the holders of LTIP Units receive a distribution
equal to the amount they would have received, in each case as if this
Section 5.7 had not been in effect; provided, however, that any distributions
pursuant to this sentence shall be further subject to the provisions of this
Section 5.7. For purposes of this Agreement, “profits interest” means a right to
receive distributions funded solely by profits of the Company generated after
the grant in connection with the performance of services, satisfying the
requirements as set forth in IRS Revenue Procedures 93-27 and 2001-43, or any
future IRS guidance or other authority that supplements or supersedes the
foregoing IRS Revenue Procedures.

ARTICLE 6

ALLOCATIONS

Section 6.1 Timing and Amount of Allocations of Net Income and Net Loss. Net
Income and Net Loss of the Company shall be determined and allocated with
respect to each Fiscal Year as of the end of each such year. Except as otherwise
provided in this Article 6, and subject to Section 11.6.C hereof, an allocation
to a Holder of a share of Net Income or Net Loss shall be treated as an
allocation of the same share of each item of income, gain, loss or deduction
that is taken into account in computing Net Income or Net Loss.

Section 6.2 General Allocations.

A. In General. Subject to Section 11.6.C hereof, Net Income and Net Loss shall
be allocated to each of the Holders as follows:

(i) Net Income will be allocated to Holders of Company Preferred Units and
Company Equivalent Units in accordance with and subject to the terms of the
Membership Unit Designation applicable to such Company Preferred Units and
Company Equivalent Units;

(ii) remaining Net Income will be allocated to the Holders of Membership Common
Units in accordance with their respective Percentage Interests at the end of
each Fiscal Year;

(iii) subject to the terms of any Membership Unit Designation, Net Loss will be
allocated to the Holders of Membership Common Units in accordance with their
respective Percentage Interests and to the holders of Company Equivalent Units
in accordance with and subject to the terms of the Membership Unit Designation
applicable to such Company Equivalent Units at the end of each Fiscal Year; and

(iv) for purposes of this Section 6.2.A, the Percentage Interests of the Holders
of Membership Common Units shall be calculated based on a denominator equal to
the aggregate Membership Common Units outstanding as of the date of
determination.

 

39



--------------------------------------------------------------------------------

Section 6.3 Additional Allocation Provisions. Notwithstanding the foregoing
provisions of this Article 6:

A. Special Allocations Regarding Company Preferred Units. If any Company
Preferred Units are redeemed pursuant to Section 4.9.B hereof (treating a full
liquidation of the Managing Member’s Membership Interest or of CLNY’s Membership
Interest for purposes of this Section 6.3.A as including a redemption of any
then outstanding Company Preferred Units pursuant to Section 4.9.B hereof), for
the Fiscal Year that includes such redemption (and, if necessary, for subsequent
Fiscal Years) (a) gross income and gain (in such relative proportions as the
Managing Member shall determine) shall be allocated to the holder(s) of such
Company Preferred Units to the extent that the Redemption Amounts paid or
payable with respect to the Company Preferred Units so redeemed (or treated as
redeemed) exceeds the aggregate Capital Account Balances (net of liabilities
assumed or taken subject to by the Company) per Company Preferred Unit allocable
to the Company Preferred Units so redeemed (or treated as redeemed) and
(b) deductions and losses (in such relative proportions as the Managing Member
shall determine) shall be allocated to the holder(s) of such Company Preferred
Units to the extent that the aggregate Capital Account Balances (net of
liabilities assumed or taken subject to by the Company) per Company Preferred
Unit allocable to the Company Preferred Units so redeemed (or treated as
redeemed) exceeds the Redemption Amount paid or payable with respect to the
Company Preferred Units so redeemed (or treated as redeemed).

B. Regulatory Allocations.

(i) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article 6, if there is a net decrease in Member Minimum
Gain during any Fiscal Year, each Holder shall be specially allocated items of
Company income and gain for such year (and, if necessary, subsequent years) in
an amount equal to such Holder’s share of the net decrease in Member Minimum
Gain, as determined under Regulations Section 1.704-2(g). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Holder pursuant thereto. The items to be
allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.B(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

(ii) Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4) or in Section 6.3.B(i) hereof, if there is a net decrease
in Member Minimum Gain attributable to a Member Nonrecourse Debt during any
Fiscal Year, each Holder who has a share of the Member Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Holder’s respective share of the net decrease in Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4)

 

40



--------------------------------------------------------------------------------

and 1.704-2(j)(2). This Section 6.3.B(ii) is intended to qualify as a
“chargeback of partner nonrecourse debt minimum gain,” within the meaning of
Regulations Section 1.704-2(i), and shall be interpreted consistently therewith.

(iii) Nonrecourse Deductions and Member Nonrecourse Deductions. Any Nonrecourse
Deductions for any Fiscal Year shall be specially allocated to the Holders in
accordance with their respective Percentage Interests. Any Member Nonrecourse
Deductions for any Fiscal Year shall be specially allocated to the Holder(s) who
bears the economic risk of loss with respect to the Member Nonrecourse Debt to
which such Member Nonrecourse Deductions are attributable, in accordance with
Regulations Section 1.704-2(i).

(iv) Qualified Income Offset. If any Holder unexpectedly receives an adjustment,
allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be allocated, in accordance with Regulations Section 1.704-1(b)(2)(ii)(d),
to such Holder in an amount and manner sufficient to eliminate, to the extent
required by such Regulations, the Adjusted Capital Account Deficit of such
Holder as quickly as possible, provided that an allocation pursuant to this
Section 6.3.B(iv) shall be made if and only to the extent that such Holder would
have an Adjusted Capital Account Deficit after all other allocations provided in
this Article 6 have been tentatively made as if this Section 6.3.B(iv) were not
in the Agreement. It is intended that this Section 6.3.B(iv) qualify and be
construed as a “qualified income offset,” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d), and shall be interpreted consistently therewith.

(v) Gross Income Allocation. If any Holder has a deficit Capital Account at the
end of any Fiscal Year that is in excess of the sum of (1) the amount (if any)
that such Holder is obligated to restore to the Company upon complete
liquidation of such Holder’s Membership Interest (including the Holder’s
interest in outstanding Company Preferred Units and other Membership Units), and
(2) the amount that such Holder is deemed to be obligated to restore pursuant to
the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), each such Holder shall be specially allocated items of Company
income and gain in the amount of such excess to eliminate such deficit as
quickly as possible, provided that an allocation pursuant to this
Section 6.3.B(v) shall be made if and only to the extent that such Holder would
have a deficit Capital Account in excess of such sum after all other allocations
provided in this Article 6 have been tentatively made as if this
Section 6.3.B(v) and Section 6.3.B(iv) hereof were not in the Agreement.

(vi) Limitation on Allocation of Net Loss. To the extent that any allocation of
Net Loss would cause or increase an Adjusted Capital Account Deficit as to any
Holder, such allocation of Net Loss shall be reallocated (x) first, among the
other Holders of Membership Common Units in accordance with their respective
Percentage Interests, and (y) thereafter, among the Holders of other Membership
Units, as determined by the Managing Member, subject to the limitations of this
Section 6.3.B(vi).

(vii) Section 754 Adjustment. To the extent that an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an

 

41



--------------------------------------------------------------------------------

item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Holders of Membership Common Units in accordance with their
respective Percentage Interests in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies (or otherwise as described in
Regulations Section 1.704-1(b)(2)(iv)(m)(4)).

(viii) Curative Allocations. The allocations set forth in Sections 6.3.B(i),
(ii), (iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Section 6.1 hereof, the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Holders of Membership Common Units so that, to the extent possible without
violating the requirements giving rise to the Regulatory Allocations, the net
amount of such allocations of other items and the Regulatory Allocations to each
Holder of a Membership Common Unit shall be equal to the net amount that would
have been allocated to each such Holder if the Regulatory Allocations had not
occurred.

C. Special Allocations Upon Liquidation. Notwithstanding any provision in this
Article 6 to the contrary, if the Company disposes of all or substantially all
of its assets in a transaction that will lead to a liquidation of the Company
pursuant to Article 13 hereof, then any Net Income or Net Loss realized in
connection with such transaction and thereafter (and, if necessary, constituent
items of income, gain, loss and deduction) shall be specially allocated for such
Fiscal Year (and to the extent permitted by Code Section 761(c), for the
immediately preceding Fiscal Year) among the Holders as required so as to cause
liquidating distributions pursuant to Section 13.2.A(4) hereof to be made in the
same amounts and proportions as would have resulted had such distributions
instead been made pursuant to Article 5 hereof.

D. Allocation of Nonrecourse Liabilities. For purposes of determining a Holder’s
proportional share of the “excess nonrecourse liabilities” of the Company within
the meaning of Regulations Section 1.752-3(a)(3), each Holder’s respective
interest in Company profits shall be equal to such Holder’s Percentage Interest
with respect to Membership Common Units. The Company shall maintain on a
continuous basis during the five-year period beginning on the Closing Date (as
defined in the CC Contribution Agreement) an amount of liabilities payable or
owed to third parties that are not guaranteed by CLNY or a related party of CLNY
(other than the Company, any Subsidiary or Affiliate of the Company, any
Contributor (as defined in the CC Contribution Agreement) or Affiliate thereof
or any joint venture or other entity in which the Company owns a direct or
indirect interest) and not otherwise recourse to CLNY in an amount that is at
least equal to $350,000,000. For purposes of the prior sentence, liabilities
shall include (i) any liabilities owed by any joint venture or other entity in
which the Company owns a direct or indirect interest, to the extent of such
interest and (ii) liabilities incurred under the Credit Agreement, dated
August 6, 2013, as amended by the First Amendment, as dated January 29, 2014,
and the Second Amendment, as dated December 12, 2014, among CLNY, JPMorgan Chase
Bank, N.A., as administrative agent, and certain lenders (the “Credit
Agreement”), but only to the extent the REIT Guaranty (as defined in the Credit
Agreement) has been amended in the manner described in the proviso contained in
the definition of “REIT Guaranty”, and in such case, the REIT Guaranty shall not
be treated as a guaranty by CLNY or as causing such liability to be recourse to
CLNY. The Company shall elect to allocate excess nonrecourse liabilities to CC
to the maximum extent permitted under the “additional method” described in
Regulations Section 1.752-3(a)(3) as regards to the amount of built-in gain
allocated to a Member on section 704(c) property. Notwithstanding the above, the
requirements of this

 

42



--------------------------------------------------------------------------------

Section 6.3D shall be treated as having been satisfied at any given time so long
as $50,000,000 of liabilities are allocated to CC and/or directly or indirectly
to Thomas J. Barrack, Jr. in accordance with Section 752 of the Code and the
Regulations at such time.

E. All gross income and gain of the Company associated with the CLNY Management
Agreement shall, to the extent permitted by law, be specially allocated to CLNY.

F. Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Section 6.2 above, Liquidating Gains shall first be allocated to the LTIP
Unitholders until the Economic Capital Account Balances of such Holders, to the
extent attributable to their ownership of LTIP Units, are equal to (i) the
Membership Common Unit Economic Balance, multiplied by (ii) the number of their
LTIP Units (the “Target Balance”). For this purpose, “Liquidating Gains” means
net capital gains realized in connection with the actual or hypothetical sale of
all or substantially all of the assets of the Company, including net capital
gain realized in connection with an adjustment to the Gross Asset Value of
Company assets under Code Section 704(b). The “Economic Capital Account
Balances” of the LTIP Unitholders will be equal to their Capital Account
balances to the extent attributable to their ownership of LTIP Units, plus the
amount of their allocable share of any Member Minimum Gain or Company Minimum
Gain attributable to such LTIP Units. Similarly, the “Membership Common Unit
Economic Balance” shall mean (i) the Capital Account balance of the Managing
Member, plus the amount of the Managing Member’s share of any Member Minimum
Gain or Company Minimum Gain, in either case to the extent attributable to the
Managing Member’s ownership of Membership Common Units and computed on a
hypothetical basis after taking into account all allocations through the date on
which any allocation is made under this Section 6.3.F (including any expenses of
the Company reimbursed to the Managing Member pursuant to Section 7.4.B),
divided by (ii) the number of the Managing Member’s Membership Common Units. Any
such allocations shall be made among the LTIP Unitholders in proportion to the
amounts required to be allocated to each under this Section 6.3.F. The parties
agree that the intent of this Section 6.3.F is to make the Capital Account
balance associated with each LTIP Unit to be economically equivalent to the
Capital Account balance associated with the Managing Member’s Membership Common
Units (on a per-Membership Common Unit/LTIP Unit basis). The Managing Member
shall be permitted to interpret this Section 6.3.F or to amend this Agreement to
the extent necessary and consistent with this intention.

Section 6.4 Tax Allocations.

A. In General. Except as otherwise provided in this Section 6.4, for income tax
purposes under the Code and the Regulations, each Company item of income, gain,
loss and deduction (collectively, “Tax Items”) shall be allocated among the
Holders in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Sections 6.2 and 6.3 hereof.

B. Section 704(c) Allocations. Notwithstanding Section 6.4.A hereof, Tax Items
with respect to Property that is contributed to the Company with a Gross Asset
Value that varies from its basis in the hands of the contributing Member
immediately preceding the date of contribution shall be allocated among the
Holders for income tax purposes pursuant to Regulations promulgated under Code
Section 704(c) so as to take into account such variation. The Company shall
account for such variation under any method approved under Code Section 704(c)
and the applicable Regulations as chosen by the Managing Member; provided,
however, items of Company taxable income, gain, loss and deduction with respect
to any property contributed to the capital of the Company by CC, CCH, Saltzman
or FHB LLC shall be allocated among the Members in accordance with
Section 704(c) of the Code so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value using the “traditional method without curative
allocations” as defined in Regulations Section 1.704-3(b). If the Gross Asset
Value of any Company asset is adjusted

 

43



--------------------------------------------------------------------------------

pursuant to subsection (b) of the definition of “Gross Asset Value,” subsequent
allocations of Tax Items with respect to such asset shall take account of the
variation, if any, between the adjusted basis of such asset and its Gross Asset
Value in the same manner as under Code Section 704(c) and the applicable
Regulations and using the method chosen by the Managing Member; provided,
however, any such subsequent allocations of Tax Items that are allocated to CC,
CCH, Saltzman and FHB LLC shall take account of the variation, if any, between
the adjusted basis of such asset and its Gross Asset Value in the same manner as
under Code Section 704(c) and the applicable Regulations and using the
“traditional method without curative allocations” as defined in Regulations
Section 1.704-3(b).

ARTICLE 7

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1 Management.

A. Except as otherwise expressly provided in this Agreement, including any
Membership Unit Designation, all management powers over the business and affairs
of the Company are and shall be exclusively vested in the Managing Member, and
no Member shall have any right to participate in or exercise control or
management power over the business and affairs of the Company. No Managing
Member may be removed by the Members, with or without cause, except with the
consent of the Managing Member. In addition to the powers now or hereafter
granted a managing member of a limited liability company under applicable law or
that are granted to the Managing Member under any other provision of this
Agreement, the Managing Member, subject to the other provisions hereof,
including Section 7.3 and the terms of any Membership Unit Designation, shall
have full and exclusive power and authority, without the consent of any Member,
to conduct or authorize the conduct of the business of the Company, to exercise
or direct the exercise of all powers of the Company and the Managing Member
under the Act and this Agreement and to effectuate the purposes of the Company,
including to cause the Company to enter into agreements or engage in
transactions with affiliates of the Company or the Managing Member, issue
additional Membership Interests, make distributions, sell, pledge, lease,
mortgage or otherwise dispose of its assets, form and conduct all or any portion
of its business and affairs through subsidiaries or joint ventures of any form,
incur or guarantee debt for any purpose and obtain and maintain casualty,
liability and other insurance on the Properties and liability insurance for the
Indemnitees hereunder.

B. Except as provided in Section 7.3 hereof and subject to the rights of any
Holder of any Membership Interest set forth in a Membership Unit Designation,
the Managing Member is authorized to execute and deliver any affidavit,
agreement, certificate, consent, instrument, notice, power of attorney, waiver
or other writing or document in the name and on behalf of the Company and to
otherwise exercise any power of the Managing Member under this Agreement and the
Act without any further act, approval or vote of the Members or any other
Persons and, in the absence of any specific action on the part of the Managing
Member to the contrary, the taking of any action or the execution of any such
document or writing by a manager, member, director or officer of the Managing
Member, in the name and on behalf of the Managing Member, in its capacity as the
managing member of the Company, shall conclusively evidence (1) the approval
thereof by the Managing Member, in its capacity as the managing member of the
Company, (2) the Managing Member’s determination that such action, document or
writing is necessary or desirable to conduct the business and affairs of the
Company, exercise the powers of the Company under the Act and this Agreement or
effectuate the purposes of the Company, or any other determination by the
Managing Member required by this Agreement in connection with the taking of such
action or execution of such document or writing, and (3) the authority of such
manager, member, director or officer with respect thereto.

 

44



--------------------------------------------------------------------------------

C. The determination as to any of the following matters, made by or at the
direction of the Managing Member consistent with the Act and this Agreement,
shall be final and conclusive and shall be binding upon the Company and every
Member: the amount of assets at any time available for distribution or the
redemption of Common Units or Preferred Units; the amount and timing of any
distribution; any determination to redeem Tendered Units; the amount, purpose,
time of creation, increase or decrease, alteration or cancellation of any
reserves or charges and the propriety thereof (whether or not any obligation or
liability for which such reserves or charges shall have been created shall have
been paid or discharged); the fair value, or any sale, bid or asked price to be
applied in determining the fair value, of any asset owned or held by the
Company; any matter relating to the acquisition, holding and disposition of any
assets by the Company; or any other matter relating to the business and affairs
of the Company or required or permitted by applicable law, this Agreement or
otherwise to be determined by the Managing Member.

D. At all times from and after the date hereof, the Managing Member may cause
the Company to establish and maintain working capital and other reserves in such
amounts as the Managing Member, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.

E. Notwithstanding any other provision of this Agreement or the Act, any action
of the Managing Member on behalf of the Company or any decision of the Managing
Member to refrain from acting on behalf of the Company, undertaken in the belief
that such action or omission is necessary or advisable in order (i) to protect
the ability of CLNY to continue to qualify as a REIT, (ii) for CLNY otherwise to
satisfy the REIT Requirements, (iii) for CLNY to avoid incurring any taxes under
Code Section 857 or Code Section 4981, (iv) to protect the ability of the
Company to be treated as a partnership or disregarded entity for federal income
tax purposes, or (v) for any wholly owned Subsidiary of CLNY to continue to
qualify as a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) or disregarded entity (determined for federal income tax
purposes) thereof, is expressly authorized under this Agreement and is deemed
approved by all of the Members.

Section 7.2 Certificate of Formation. To the extent that such action is
determined by the Managing Member to be reasonable and necessary or appropriate,
the Managing Member shall file amendments to and restatements of the Certificate
and do all the things to maintain the Company as a limited liability company (or
a company in which the members have limited liability) under the laws of the
State of Delaware and each other state, the District of Columbia or any other
jurisdiction, in which the Company may elect to do business or own property.
Subject to the terms of Section 8.5.A hereof, the Managing Member shall not be
required, before or after filing, to deliver or mail a copy of the Certificate
or any amendment thereto to any Member. The Managing Member shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited liability company (or a company in
which the members have limited liability to the extent provided by applicable
law) in the State of Delaware and any other state, or the District of Columbia
or other jurisdiction, in which the Company may elect to do business or own
property.

Section 7.3 Restrictions on the Managing Member’s Authority.

A. The Managing Member may not take any action in contravention of this
Agreement, including, without limitation:

(1) any action that would make it impossible to carry on the ordinary business
of the Company, except as otherwise provided in this Agreement;

 

45



--------------------------------------------------------------------------------

(2) admitting a Person as a Member, except as otherwise provided in this
Agreement;

(3) performing any act that would subject a Member to liability, except as
provided herein or under the Act;

(4) entering into any contract, mortgage, loan or other agreement that expressly
prohibits or restricts (a) the Managing Member or the Company from performing
its specific obligations under Section 15.1 hereof, or (b) a Member from
exercising its rights under Section 15.1 hereof to effect a Redemption, except,
in either case, with the written consent of such Member affected by the
prohibition or restriction.

B. The Managing Member shall not, without the Consent of the Members, undertake
on behalf of the Company, or enter into any transaction that would have the
effect of, any of the following actions without the approval of the Board of
Directors:

(1) except as provided in Section 7.3.C hereof, terminate this Agreement;

(2) except as otherwise permitted by this Agreement, or in connection with a
Termination Transaction effected in accordance with Section 11.7, Transfer any
portion of the Membership Interest of the Managing Member or admit into the
Company any additional or successor Managing Member;

(3) except as otherwise permitted by this Agreement, or in connection with a
Termination Transaction effected in accordance with Section 11.7, voluntarily
withdraw as a managing member of the Company;

(4) make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Company;

(5) institute any proceeding for bankruptcy on behalf of the Company;

(6) a merger or consolidation of the Company with or into any other Person, or a
conversion of the Company into any other entity, other than in connection with a
Termination Transaction effected in accordance with Section 11.7; or

(7) a sale, lease, exchange or other transfer of all or substantially all of the
assets of the Company not in the ordinary course of business, whether in a
single transaction or a series of related transactions, other than in connection
with a Termination Transaction effected in accordance with Section 11.7.

C. Notwithstanding Section 7.3.B hereof but subject to the rights of any Holder
of any Membership Interest set forth in a Membership Unit Designation and
Section 7.3.D, the Managing Member shall have the exclusive power, without the
Consent of the Members or the consent or approval of any Non-Managing Member, to
amend this Agreement as may be required to facilitate or implement any of the
following purposes:

(1) to add to the obligations of the Managing Member or surrender any right or
power granted to the Managing Member or any Affiliate of the Managing Member for
the benefit of the Members;

 

46



--------------------------------------------------------------------------------

(2) to reflect the admission, substitution or withdrawal of Members, the
Transfer of any Membership Interest or the termination of the Company in
accordance with this Agreement, and to amend the Register in connection with
such admission, substitution, withdrawal or Transfer;

(3) to reflect a change that is of an inconsequential nature or does not
adversely affect the Non-Managing Members in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

(4) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(5) to reflect such changes as are reasonably necessary for CLNY to maintain its
status as a REIT or to satisfy the REIT Requirements;

(6) to modify either or both of the manner in which items of Net Income or Net
Loss are allocated pursuant to Article 6 or the manner in which Capital Accounts
are adjusted, computed or maintained (but in each case only to the extent set
forth in the definition of “Capital Account” or Section 5.5 or as contemplated
by the Code or the Regulations);

(7) to reflect the issuance of additional Membership Interests in accordance
with Article 4;

(8) to set forth or amend the designations, preferences, conversion or other
rights, voting powers, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of any additional Membership
Units issued pursuant to Article 4;

(9) if the Company is the Surviving Company in any Termination Transaction, to
modify Section 15.1 or any related definitions to provide the holders of
interests in such Surviving Company rights that are consistent with
Section 11.7C(v);

(10) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law; and

(11) to reflect any other modification to this Agreement that is reasonably
necessary for the business or operations of the Company or CLNY and that does
not violate Section 7.3.D.

D. Notwithstanding Sections 7.3.B, 7.3.C and Article 14 hereof, this Agreement
shall not be amended, and no action may be taken by the Managing Member, without
the consent of each

 

47



--------------------------------------------------------------------------------

Member, if any, adversely affected thereby, if such amendment or action would
(i) convert a Non-Managing Member into a managing member of the Company (except
as a result of the Non-Managing Member becoming a Managing Member pursuant to
Section 12.1 or 13.1.A of this Agreement), (ii) modify the limited liability of
a Member, (iii) adversely alter the rights of any Member to receive the
distributions to which such Member is entitled pursuant to Article 5 or
Section 13.2.A(4) hereof, or alter the allocations specified in Article 6 hereof
(except, in any case, as permitted pursuant to Sections 4.2, 5.5 and 7.3.C
hereof), (iv) alter or modify in a manner that adversely affects any Member the
Redemption rights, Cash Amount or REIT Shares Amount as set forth in
Section 15.1 hereof, or amend or modify any related definitions (except for
amendments to this Agreement or other actions that provide rights consistent
with Section 11.7C(v)), or (v) amend this Section 7.3.D; provided, however, that
the consent of any individual Member adversely affected shall not be required
for any amendment or action described in this Section 7.3.D that affects all
Members holding the same class or series of Membership Units on a uniform or pro
rata basis, if approved by a Majority in Interest of the Members of such class
or series. Further, no amendment may alter the restrictions on the Managing
Member’s authority set forth elsewhere in this Section 7.3 without the consent
specified therein. Any such amendment or action consented to by any Member shall
be effective as to that Member, notwithstanding the absence of such consent by
any other Member.

Section 7.4 Reimbursement of the Managing Member and CLNY.

A. The Managing Member shall not be compensated for its services as managing
member of the Company except as provided in this Agreement (including the
provisions of Articles 5 and 6 hereof regarding distributions, payments and
allocations to which it may be entitled in its capacity as Managing Member).

B. Subject to Section 7.4.C and Section 15.11, the Company shall be liable for,
and shall advance to or reimburse the Managing Member and CLNY, as applicable,
on a monthly basis, or such other basis as the Managing Member may determine,
for all sums required or expended in connection with the Company’s business,
including (i) expenses relating to the ownership of interests in and management
and operation of, or for the benefit of, the Company, (ii) compensation of
officers and employees, including payments under future compensation plans of
CLNY, the Managing Member, the Company, or a Subsidiary of CLNY, the Managing
Member, or the Company that may provide for stock units, or phantom stock,
pursuant to which employees of CLNY, the Managing Member, the Company, or any
such Subsidiary will receive payments based upon dividends on or the value of
REIT Shares, (iii) director fees and expenses, (iv) all costs and expenses of
CLNY being a public company, including costs of filings with the SEC, reports
and other distributions to its stockholders and (v) without limiting the
foregoing, all amounts necessary for the timely payment of all interest,
principal and any other payment obligations pursuant to CLNY’s 5.00% Convertible
Senior Notes due on April 15, 2023 (and any refinancing thereof), 3.875%
Convertible Senior Notes due on January 15, 2021 (and any refinancing thereof),
and (c) other notes and long-term debt payable or owed during the five-year
period beginning on the date hereof; provided, however, that the amount of any
reimbursement shall be reduced by any interest earned by the Managing Member or
CLNY with respect to bank accounts or other instruments or accounts held by it
on behalf of the Company as permitted pursuant to Section 7.5. Such
reimbursements shall be in addition to any reimbursement of the Managing Member
and CLNY as a result of indemnification pursuant to Section 7.7 hereof.

C. To the extent practicable, Company expenses shall be billed directly to and
paid by the Company. If and to the extent any reimbursements to the Managing
Member pursuant to this Section 7.4 constitute gross income to the Managing
Member (as opposed to the repayment of advances made on behalf of the Company),
such amounts shall (unless otherwise required by the Code and the Regulations)
constitute guaranteed payments within the meaning of Section 707(c) of the Code,
shall be treated consistently therewith by the Company and all Members, and
shall not be treated as distributions for purposes of computing the Members’
Capital Accounts.

 

48



--------------------------------------------------------------------------------

Section 7.5 Outside Activities of the Managing Member. The Managing Member, for
so long as it is the Managing Member of the Company, shall not directly or
indirectly enter into or conduct any business, other than in connection with,
(a) the ownership, acquisition and disposition of Membership Interests, (b) the
management of the business of the Company, (c) its operation as a reporting
company with a class (or classes) of securities registered under the Exchange
Act, (d) its operations as a REIT, (e) the offering, sale, syndication, private
placement or public offering of stock, bonds, securities or other interests,
(f) financing or refinancing of any type related to the Company or its assets or
activities, (g) the holding, operation, acquisition or disposition of Excluded
Properties in accordance with the terms of this Agreement with respect thereto
and (h) such activities as are incidental thereto; provided, however, that the
Managing Member may from time to time hold or acquire assets in its own name or
otherwise other than through the Company so long as the Managing Member takes
commercially reasonable measures to insure that the economic benefits and
burdens of such Property are otherwise vested in the Company, through
assignment, mortgage loan or otherwise or, if it is not commercially reasonable
to vest such economic interests in the Company, the Members shall negotiate in
good faith to amend this Agreement, including the definition of “Adjustment
Factor,” to reflect such activities and the direct ownership of assets by the
Managing Member, as applicable. The Managing Member and all “qualified REIT
subsidiaries” (within the meaning of Code Section 856(i)(2)) and disregarded
entities (determined for federal income tax purposes) thereof, taken as a group,
shall not own any assets or take title to assets (other than temporarily in
connection with an acquisition prior to contributing such assets to the Company)
other than (i) Excluded Properties, (ii) interests in “qualified REIT
subsidiaries” (within the meaning of Code Section 856(i)(2)) or disregarded
entities (determined for federal income tax purposes), (iii) Membership
Interests as the Managing Member or CLNY and (iv) such cash and cash
equivalents, bank accounts or similar instruments or accounts as such group
deems reasonably necessary, taking into account Section 7.1.D hereof and the
requirements necessary for CLNY to qualify as a REIT and for the Managing Member
and CLNY to carry out their respective responsibilities contemplated under this
Agreement and the Charter. The Managing Member and any Affiliates of the
Managing Member may acquire Membership Interests and shall be entitled to
exercise all rights of a Member relating to such Membership Interests.

Section 7.6 Transactions with Affiliates.

A. The Company may lend or contribute funds or other assets to CLNY and its
Subsidiaries or other Persons in which CLNY has an equity investment, and such
Persons may borrow funds from the Company, on terms and conditions no less
favorable to the Company in the aggregate than would be available from
unaffiliated third parties, as determined by the Managing Member. The foregoing
authority shall not create any right or benefit in favor of any Subsidiary or
any other Person. It is expressly acknowledged and agreed by each Member that
CLNY may (i) borrow funds from the Company in order to redeem, at any time or
from time to time, options or warrants previously or hereafter issued by CLNY,
(ii) put to the Company, for cash, any rights, options, warrants or convertible
or exchangeable securities that CLNY may desire or be required to purchase or
redeem, or (iii) borrow funds from the Company to acquire assets that become
Excluded Properties or will be contributed to the Company for Membership Units.

B. Except as provided in Section 7.5 hereof and subject to Section 3.1 hereof,
the Company may transfer assets to joint ventures, limited liability companies,
partnerships, corporations, business trusts or other business entities in which
it is or thereby becomes a participant upon such terms and subject to such
conditions consistent with this Agreement and applicable law.

 

49



--------------------------------------------------------------------------------

C. The Managing Member, CLNY and their respective Affiliates may sell, transfer
or convey any property to the Company, directly or indirectly, on terms and
conditions no less favorable to the Company, in the aggregate, than would be
available from unaffiliated third parties, as determined by the Managing Member.

D. The Managing Member or CLNY, without the approval of the other Members or any
of them or any other Persons, may propose and adopt, on behalf of the Company,
employee benefit plans funded by the Company for the benefit of employees of the
Managing Member, the Company, CLNY, Subsidiaries of the Company or any Affiliate
of any of them in respect of services performed, directly or indirectly, for the
benefit of the Managing Member, CLNY, the Company or any of the Company’s
Subsidiaries.

Section 7.7 Indemnification.

A. To the fullest extent permitted by applicable law, the Company shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including attorney’s fees and other
legal fees and expenses), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the operations of the
Company (“Actions”), as set forth in this Agreement, in which such Indemnitee
may be involved, or is threatened to be involved, as a party or otherwise;
provided, however, that the Company shall not indemnify an Indemnitee (i) for
any Action if it is established by a final judgment of a court of competent
jurisdiction that the actions or omissions of the Indemnitee were material to
the matter giving rise to the Action and were committed in bad faith,
constituted fraud or were the result of active and deliberate dishonesty on the
part of the Indemnitee, (ii) for an Action initiated by the Indemnitee (other
than an Action to enforce such Indemnitee’s rights to indemnification or advance
of expenses under this Section 7.7), (iii) if the Indemnitee actually received
an improper personal benefit in money, property or services, or (iv) for a
criminal proceeding if the Indemnitee had reasonable cause to believe that the
Indemnitee’s act or omission was unlawful. Without limitation, the foregoing
indemnity shall extend to any liability of any Indemnitee, pursuant to a loan
guaranty or otherwise, for any indebtedness of the Company or any Subsidiary of
the Company (including any indebtedness which the Company or any Subsidiary of
the Company has assumed or taken subject to), and the Managing Member is hereby
authorized and empowered, on behalf of the Company, to enter into one or more
indemnity agreements consistent with the provisions of this Section 7.7 in favor
of any Indemnitee having or potentially having liability for any such
indebtedness. It is the intention of this Section 7.7.A that the Company
indemnify each Indemnitee to the fullest extent permitted by law. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7.A. The termination of any proceeding by conviction
of an Indemnitee or upon a plea of nolo contendere or its equivalent by an
Indemnitee, or an entry of an order of probation against an Indemnitee prior to
judgment, does not create a presumption that such Indemnitee acted in a manner
contrary to that specified in this Section 7.7.A with respect to the subject
matter of such proceeding. Any indemnification pursuant to this Section 7.7
shall be made only out of the assets of the Company, and neither the Managing
Member nor any other Holder shall have any obligation to contribute to the
capital of the Company or otherwise provide funds to enable the Company to fund
its obligations under this Section 7.7.

B. To the fullest extent permitted by law, expenses incurred by an Indemnitee
who is a party to a proceeding or otherwise subject to or the focus of or is
involved in any Action shall be paid or reimbursed by the Company as incurred by
the Indemnitee in advance of the final disposition of the Action upon receipt by
the Company of (i) a written affirmation by the Indemnitee of the Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification by
the Company, as authorized in Section 7.7.A, has been met, and (ii) a written
undertaking by or on behalf of the Indemnitee

 

50



--------------------------------------------------------------------------------

to repay the amount if it shall ultimately be determined that the standard of
conduct has not been met, provided that such undertaking need not be secured and
shall be without reference to the financial ability for repayment.

C. The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Members, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

D. The Company and/or the Managing Member may, but shall not be obligated to,
purchase and maintain, at the Company’s expense, insurance on behalf of any of
the Indemnitees and such other Persons as the Managing Member shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Company’s activities, regardless
of whether the Company would have the power to indemnify such Person against
such liability under the provisions of this Agreement.

E. Any liabilities which an Indemnitee incurs as a result of acting on behalf of
the Company, or the Managing Member or CLNY (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the IRS, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise) shall be treated as liabilities or
judgments or fines under this Section 7.7, unless such liabilities arise as a
result of the matters described in the proviso of the first sentence of
Section 7.7.A.

F. In no event may an Indemnitee subject any of the Holders to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

G. An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

H. The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the Company’s liability to any
Indemnitee under this Section 7.7 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

I. If and to the extent any payments to the Managing Member pursuant to this
Section 7.7 constitute gross income to the Managing Member (as opposed to the
repayment of advances made on behalf of the Company), such amounts shall (unless
otherwise required by the Code and the Regulations) constitute guaranteed
payments within the meaning of Section 707(c) of the Code, shall be treated
consistently therewith by the Company and all Members, and shall not be treated
as distributions for purposes of computing the Members’ Capital Accounts.

 

51



--------------------------------------------------------------------------------

Section 7.8 Liability of the Managing Member.

A. To the maximum extent permitted under the Act, the only duties that the
Managing Member owes to the Company, any Member or any other Person (including
any creditor of any Member or assignee of any Membership Interest), fiduciary or
otherwise, are to perform its contractual obligations as expressly set forth in
this Agreement consistently with the implied contractual covenant of good faith
and fair dealing. The Managing Member, in its capacity as such, shall have no
other duty, fiduciary or otherwise, to the Company, any Member or any other
Person (including any creditor of any Member or any assignee of Membership
Interest). The provisions of this Agreement shall create contractual obligations
of the Managing Member only, and no such provisions shall be interpreted to
create, expand or modify any fiduciary duties of the Managing Member.

B. The Non-Managing Members agree that: (i) the Managing Member is acting for
the benefit of the Company, the Non-Managing Members and CLNY’s stockholders,
collectively; and (ii) in the event of a conflict between the interests of the
Company or any Member, on the one hand, and the separate interests of CLNY or
its stockholders, on the other hand, the Managing Member may give priority to
the separate interests of CLNY and its stockholders (including with respect to
the tax consequences to Non-Managing Members, Assignees or CLNY’s stockholders)
and, in the event of such a conflict, any action or failure to act on the part
of CLNY that gives priority to the separate interests of CLNY or its
stockholders that does not result in a violation of the contract rights of the
Non-Managing Members under this Agreement and does not violate any duty owed by
the Managing Member to the Company or the Members.

C. In exercising its authority under this Agreement, the Managing Member may,
but shall be under no obligation to, take into account the tax consequences to
any Member of any action taken (or not taken) by it. Except as otherwise agreed
by the Company, the Managing Member and the Company shall not have liability to
a Non-Managing Member under any circumstances as a result of any income tax
liability incurred by such Non-Managing Member as a result of an action (or
inaction) by the Managing Member or the Company pursuant to the Managing
Member’s authority under this Agreement.

D. Subject to its obligations and duties as managing member of the Company set
forth in this Agreement and applicable law, the Managing Member may exercise any
of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its employees or
agents. The Managing Member shall not be responsible to the Company or any
Member for any misconduct or negligence on the part of any such employee or
agent appointed by it in good faith.

E. In performing its duties under this Agreement and the Act, the Managing
Member shall be entitled to rely on the provisions of this Agreement and on any
information, opinion, report or statement, including any financial statement or
other financial data or the records or books of account of the Company or any
Subsidiary of the Company, prepared or presented by an officer, employee or
agent of the Managing Member or any agent of the Company or any such Subsidiary,
or by a lawyer, certified public accountant, appraiser or other person engaged
by the Company as to any matter within such person’s professional or expert
competence, and any act taken or omitted to be taken in reliance upon any such
information, opinion, report or statement as to matters that the Managing Member
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion. The Managing Member may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it in good faith to be genuine
and to have been signed or presented by the proper party or parties.

 

52



--------------------------------------------------------------------------------

F. Notwithstanding any other provision of this Agreement or the Act, any action
of the Managing Member on behalf of the Company or any decision of the Managing
Member to refrain from acting on behalf of the Company, undertaken in the good
faith belief that such action or omission is necessary or advisable in order
(i) to protect the ability of CLNY to continue to qualify as a REIT, (ii) for
CLNY otherwise to satisfy the REIT Requirements, (iii) to avoid CLNY incurring
any taxes under Code Section 857 or Code Section 4981, (iv) to protect the
ability of the Company to be treated as a partnership or disregarded entity for
federal income tax purposes, or (v) for any wholly owned Subsidiary of CLNY to
continue to qualify as a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)) or disregarded entity (determined for federal income tax
purposes) thereof, is expressly authorized under this Agreement, is deemed
approved by all of the Non-Managing Members and does not violate any duty of the
Managing Member to the Company or any other Member.

G. Notwithstanding anything herein to the contrary, except for the matters
described in the proviso of the first sentence of Section 7.7.A, or pursuant to
any express indemnities given to the Company by the Managing Member pursuant to
any other written instrument, the Managing Member shall not have any personal
liability whatsoever, to the Company or to the other Members, for any action or
omission taken in its capacity as the Managing Member or for the debts or
liabilities of the Company or the Company’s obligations hereunder except
pursuant to Section 15.1 hereof. Without limitation of the foregoing, and except
for the matters described in the proviso of the first sentence of Section 7.7.A,
or pursuant to Section 15.1 hereof or any such express indemnity, no property or
assets of the Managing Member, other than its interest in the Company, shall be
subject to levy, execution or other enforcement procedures for the satisfaction
of any judgment (or other judicial process) in favor of any other Member(s) and
arising out of, or in connection with, this Agreement.

H. No manager, member, officer or agent of the Managing Member, and no director,
officer or agent of CLNY shall have any duties directly to the Company or any
Member. No manager, member, officer or agent of the Managing Member or any
director, officer, or agent of CLNY shall be directly liable to the Company for
money damages by reason of their service as such.

I. Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the Managing Member, or its managers, members, directors,
officers or agents, to the Company and the Members under this Section 7.8, as in
effect immediately prior to such amendment, modification or repeal, with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

Section 7.9 Title to Company Assets. Title to Company assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively
with other Members or Persons, shall have any ownership interest in such Company
assets or any portion thereof. Title to any or all of the Company assets may be
held in the name of the Company, the Managing Member or one or more nominees, as
the Managing Member may determine, including Affiliates of the Managing Member.
The Managing Member hereby declares and warrants that any Company assets for
which legal title is held in the name of the Managing Member or any nominee or
Affiliate of the Managing Member shall be held by the Managing Member for the
use and benefit of the Company in accordance with the provisions of this
Agreement. All Company assets shall be recorded as the property of the Company
in its books and records, irrespective of the name in which legal title to such
Company assets is held.

Section 7.10 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Company shall be entitled to
assume that the Managing Member has full power and authority, without the
consent or approval of any other Member, or

 

53



--------------------------------------------------------------------------------

Person, to encumber, sell or otherwise use in any manner any and all assets of
the Company and to enter into any contracts on behalf of the Company, and take
any and all actions on behalf of the Company, and such Person shall be entitled
to deal with the Managing Member as if it were the Company’s sole party in
interest, both legally and beneficially. Each Member hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the Managing Member in connection with any
such dealing. In no event shall any Person dealing with the Managing Member or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the Managing Member or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Company by
the Managing Member or its representatives shall be conclusive evidence in favor
of any and every Person relying thereon or claiming thereunder that (i) at the
time of the execution and delivery of such certificate, document or instrument,
this Agreement was in full force and effect, (ii) the Person executing and
delivering such certificate, document or instrument was duly authorized and
empowered to do so for and on behalf of the Company, and (iii) such certificate,
document or instrument was duly executed and delivered in accordance with the
terms and provisions of this Agreement and is binding upon the Company.

ARTICLE 8

RIGHTS AND OBLIGATIONS OF MEMBERS

Section 8.1 Limitation of Liability. No Non-Managing Member, in its capacity as
such, shall have any duties or liability under this Agreement except as
expressly provided in this Agreement (including Section 10.4 hereof) or under
the Act. To the maximum extent permitted by law, no Member, including CLNY,
shall have any personal liability whatsoever, to the Company or to the other
Members, for any action or omission taken in its capacity as a member or for the
debts or liabilities of the Company or the Company’s obligations hereunder
except pursuant to any express indemnities given to the Company by such Member
pursuant to any other written instrument and except for liabilities of the
Managing Member pursuant to Section 7.8 hereof. Without limitation of the
foregoing, and except pursuant to any such express indemnity (and, in the case
of the Managing Member, pursuant to Section 7.8 hereof), no property or assets
of a Member, other than its interest in the Company, shall be subject to levy,
execution or other enforcement procedures for the satisfaction of any judgment
(or other judicial process) in favor of any other Member(s) and arising out of,
or in connection with, this Agreement.

Section 8.2 Management of Business. No Member or Assignee (other than in its
separate capacity as the Managing Member, any of its Affiliates or any officer,
director, manager, member, employee, partner, agent, representative or trustee
of the Managing Member, the Company or any of their Affiliates, in their
capacity as such) shall take part in the operations, management or control
(within the meaning of the Act) of the Company’s business, transact any business
in the Company’s name or have the power to sign documents for or otherwise bind
the Company. The transaction of any such business by the Managing Member, any of
its Affiliates or any officer, director, manager, member, employee, partner,
agent, representative or trustee of the Managing Member, the Company or any of
their Affiliates, in their capacity as such, shall not affect, impair or
eliminate the limitations on the liability of the Members or Assignees under
this Agreement.

Section 8.3 Outside Activities of Non-Managing Members. Subject to any
agreements entered into pursuant to Section 7.6 hereof and any other agreements
entered into by a Non-Managing Member or any of its Affiliates with the Managing
Member, the Company or a Subsidiary (including any employment agreement), any
Non-Managing Member and any Assignee, officer, director, employee, agent,
representative, trustee, Affiliate, manager, member or stockholder of any
Non-Managing Member shall be entitled to and may have business interests and
engage in business activities

 

54



--------------------------------------------------------------------------------

in addition to those relating to the Company, including business interests and
activities that are in direct or indirect competition with the Company or that
are enhanced by the activities of the Company. Neither the Company nor any
Member shall have any rights by virtue of this Agreement in any business
ventures of any Non-Managing Member or Assignee. Subject to such agreements,
none of the Non-Managing Members nor any other Person shall have any rights by
virtue of this Agreement or the company relationship established hereby in any
business ventures of any other Person (other than CLNY, to the extent expressly
provided herein), and such Person shall have no obligation pursuant to this
Agreement, subject to Section 7.6 hereof and any other agreements entered into
by a Non-Managing Member or its Affiliates with the Managing Member, the Company
or a Subsidiary, to offer any interest in any such business ventures to the
Company, any Non-Managing Member, or any such other Person, even if such
opportunity is of a character that, if presented to the Company, any
Non-Managing Member or such other Person, could be taken by such Person.

Section 8.4 Return of Capital. Except pursuant to Section 15.1 or any Membership
Unit Designation, no Member shall be entitled to the withdrawal or return of its
Capital Contribution, except to the extent of distributions made pursuant to
this Agreement or upon dissolution of the Company as provided herein. Except to
the extent provided in Article 5 or Article 6 hereof or otherwise expressly
provided in this Agreement or in any Membership Unit Designation, no Member or
Assignee shall have priority over any other Member or Assignee either as to the
return of Capital Contributions or as to profits, losses or distributions.

Section 8.5 Rights of Non-Managing Members Relating to the Company.

A. In addition to other rights provided by this Agreement or by the Act, and
subject to Section 8.5C, the Managing Member shall deliver to each Non-Managing
Member a copy of any information mailed to all of the common stockholders of
CLNY as soon as practicable after such mailing.

B. The Company shall notify any Non-Managing Member that is a Qualifying Party,
on request, of the then current Adjustment Factor or any change made to the
Adjustment Factor.

C. Notwithstanding any other provision of this Section 8.5, the Managing Member
may keep confidential from the Non-Managing Members (or any of them), for such
period of time as the Managing Member determines to be reasonable, any
information that (i) the Managing Member believes to be in the nature of trade
secrets or other information the disclosure of which the Managing Member in good
faith believes is not in the best interests of the Company or CLNY or (ii) the
Company or the Managing Member is required by law or by agreement to keep
confidential.

Section 8.6 No Rights as Objecting Member. No Non-Managing Member and no Holder
of a Membership Interest shall be entitled to exercise any appraisal rights in
connection with a merger, consolidation or conversion of the Company.

Section 8.7 No Right to Certificate Evidencing Units; Article 8 Securities.
Membership Units shall not be certificated. No Non-Managing Member shall be
entitled to a certificate evidencing the Membership Units held by such Member.
Any certificate evidencing Membership Units issued prior to the date hereof
shall no longer evidence Membership Units. The Company shall not elect to treat
any Membership Unit as a “security” governed by (x) Article 8 of the Delaware
Uniform Commercial Code or (y) Article 8 of the Uniform Commercial Code of any
other applicable jurisdiction.

 

55



--------------------------------------------------------------------------------

ARTICLE 9

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1 Records and Accounting.

A. The Managing Member shall keep or cause to be kept at the principal business
office of the Company those records and documents, if any, required to be
maintained by the Act and other books and records deemed by the Managing Member
to be appropriate with respect to the Company’s business, including all books
and records necessary to provide to the Members any information, lists and
copies of documents required to be provided pursuant to Section 8.5.A,
Section 9.3 or Article 13 hereof. Any records maintained by or on behalf of the
Company in the regular course of its business may be kept on any information
storage device, provided that the records so maintained are convertible into
clearly legible written form within a reasonable period of time.

B. The books of the Company shall be maintained, for financial and tax reporting
purposes, on an accrual basis in accordance with generally accepted accounting
principles, or on such other basis as the Managing Member determines to be
necessary or appropriate. To the extent permitted by sound accounting practices
and principles, the Company and the Managing Member may operate with integrated
or consolidated accounting records, operations and principles.

Section 9.2 Fiscal Year. The Fiscal Year of the Company shall be the calendar
year.

Section 9.3 Reports.

A. As soon as practicable, but in no event later than one hundred twenty
(120) days after the close of each Fiscal Year, the Managing Member shall cause
to be mailed to each Non-Managing Member of record as of the close of the Fiscal
Year, financial statements of the Company, or of CLNY if such statements are
prepared solely on a consolidated basis with CLNY, for such Fiscal Year,
presented in accordance with generally accepted accounting principles, such
statements to be audited by a nationally recognized firm of independent public
accountants selected by the Managing Member.

B. As soon as practicable, but in no event later than ninety (90) days after the
close of each calendar quarter (except the last calendar quarter of each year),
the Managing Member shall cause to be mailed to each Non-Managing Member of
record as of the last day of the calendar quarter, a report containing unaudited
financial statements of the Company, or of CLNY if such statements are prepared
solely on a consolidated basis with CLNY, for such calendar quarter, and such
other information as may be required by applicable law or regulation or as the
Managing Member determines to be appropriate.

C. The Managing Member may satisfy its obligations under Section 9.3.A and
Section 9.3.B by posting or making available the reports specified in such
sections on a website maintained by CLNY or by filing reports containing the
information specified in Sections 9.1.A and 9.1.B on the EDGAR system (or any
successor system) of the SEC.

ARTICLE 10

TAX MATTERS

Section 10.1 Preparation of Tax Returns. The Managing Member shall arrange for
the preparation and timely filing of all returns with respect to Company income,
gains, deductions, losses and other items required of the Company for federal
and state income tax purposes and shall use all

 

56



--------------------------------------------------------------------------------

reasonable effort to furnish, within ninety (90) days of the close of each
taxable year, the tax information reasonably required by Non-Managing Members
and for federal and state income tax and any other tax reporting purposes. The
Non-Managing Members shall promptly provide the Managing Member with such
information relating to the CC Contributed Assets or any other assets
contributed by the Contributors (including assets contributed to the Company for
income tax purposes pursuant to the CC Contribution Agreement), including tax
basis and other relevant information, as may be reasonably requested by the
Managing Member from time to time. For purposes of this provision, the terms CC
Contributed Assets and Contributors shall have the meaning ascribed thereto in
the CC Contribution Agreement.

Section 10.2 Tax Elections.

A. Except as otherwise provided herein, the Managing Member shall determine
whether to make any available election pursuant to the Code, including the
election under Code Section 754 and the election to use the “recurring item”
method of accounting provided under Code Section 461(h) with respect to property
taxes imposed on the Company’s Properties; provided, however, that, if the
“recurring item” method of accounting is elected with respect to such property
taxes, the Company shall pay the applicable property taxes prior to the date
provided in Code Section 461(h) for purposes of determining economic
performance. The Managing Member shall have the right to seek to revoke any such
election (including any election under Code Sections 461(h) and 754).

B. Without limiting the foregoing, the Members, intending to be legally bound,
hereby authorize the Managing Member, on behalf of the Company, to make an
election (the “LV Safe Harbor Election”) to have the “liquidation value” safe
harbor provided in Proposed Treasury Regulation § 1.83-3(1) and the Proposed
Revenue Procedure set forth in Internal Revenue Service Notice 2005-43, as such
safe harbor may be modified when such proposed guidance is issued in final form
or as amended by subsequently issued guidance (the “LV Safe Harbor”), apply to
LTIP Units and any interest in the Company transferred to, or for the benefit
of, a service provider while the Safe Harbor Election remains effective, to the
extent such interest meets the LV Safe Harbor requirements (collectively, such
interests are referred to as “LV Safe Harbor Interests”). The Tax Matters Member
is authorized and directed to execute and file the LV Safe Harbor Election on
behalf of the Company and the Members. The Company and the Members (including
any person to whom an LTIP Unit or other interest in the Company is transferred
in connection with the performance of services) hereby agree to comply with all
requirements of the LV Safe Harbor (including forfeiture allocations) with
respect to all LV Safe Harbor Interests and to prepare and file all U.S. federal
income tax returns reporting the tax consequences of the issuance and vesting of
LV Safe Harbor Interests consistent with such final LV Safe Harbor guidance. The
Company is also authorized to take such actions as are necessary to achieve,
under the LV Safe Harbor, the effect that the election and compliance with all
requirements of the LV Safe Harbor referred to above would be intended to
achieve under Proposed Treasury Regulation Section 1.83-3, including amending
this Agreement.

Section 10.3 Tax Matters Member.

A. The Managing Member is hereby designated as the tax matters partner within
the meaning of Section 6231(a)(7) of the Code (“Tax Matters Member”). The Tax
Matters Member shall receive no compensation for its services. All third-party
costs and expenses incurred by the Tax Matters Member in performing its duties
as such (including legal and accounting fees and expenses) shall be borne by the
Company in addition to any reimbursement pursuant to Section 7.4 hereof. Nothing
herein shall be construed to restrict the Company from engaging a law, advisory,
or accounting firm to assist the Tax Matters Member in discharging its duties
hereunder. At the request of any Member, the Managing Member agrees to inform
such Member regarding the preparation and filing of any returns and with

 

57



--------------------------------------------------------------------------------

respect to any subsequent audit or litigation relating to such returns;
provided, however, that the Managing Member shall have the exclusive power to
determine whether to file, and the content of, such returns.

B. The Tax Matters Member is authorized, but not required:

(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Company items required to be taken
into account by a Member for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the Tax
Matters Member may expressly state that such agreement shall bind all Members,
except that such settlement agreement shall not bind any Member (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the Tax Matters Member shall not have the authority to
enter into a settlement agreement on behalf of such Member (as the case may be)
or (ii) who is a “notice partner” (as defined in Code Section 6231) or a member
of a “notice group” (as defined in Code Section 6223(b)(2));

(2) in the event that a notice of a final administrative adjustment at the
Company level of any item required to be taken into account by a Member for tax
purposes (a “final adjustment”) is mailed to the Tax Matters Member, to seek
judicial review of such final adjustment, including the filing of a petition for
readjustment with the United States Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Company’s principal place of business is
located;

(3) to intervene in any action brought by any other Member for judicial review
of a final adjustment;

(4) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(5) to enter into an agreement with the IRS to extend the period for assessing
any tax that is attributable to any item required to be taken into account by a
Member for tax purposes, or an item affected by such item; and

(6) to take any other action on behalf of the Members or any of them in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the Tax Matters
Member in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the Tax Matters Member
and the provisions relating to indemnification of the Managing Member set forth
in Section 7.7 hereof shall be fully applicable to the Tax Matters Member in its
capacity as such.

Section 10.4 Withholding. Each Member hereby authorizes the Company to withhold
from or pay on behalf of or with respect to such Member any amount of federal,
state, local or foreign taxes that the Managing Member determines that the
Company is required to withhold or pay with respect to any amount distributable
or allocable to such Member pursuant to this Agreement, including

 

58



--------------------------------------------------------------------------------

any taxes required to be withheld or paid by the Company pursuant to Code
Section 1441, Code Section 1442, Code Section 1445 or Code Section 1446. Any
amount paid on behalf of or with respect to a Member shall constitute an advance
by the Company to such Member, which advance shall be repaid by such Member
within fifteen (15) days after notice from the Managing Member that such payment
must be made except to the extent that (i) the Company withholds such payment
from a distribution that would otherwise be made to the Member or (ii) the
Managing Member determines that such payment may be satisfied out of the
Available Cash of the Company that would, but for such payment, be distributed
to the Member, and such amount actually is satisfied out of such cash. Each
Member hereby unconditionally and irrevocably grants to the Company a security
interest in such Member’s Membership Interest to secure such Member’s obligation
to pay to the Company any amounts required to be paid pursuant to this
Section 10.4 and subject to the prior sentence. In the event that a Member fails
to pay any amounts owed to the Company pursuant to this Section 10.4 when due,
the Managing Member may elect to make the payment to the Company on behalf of
such defaulting Member, and in such event shall be deemed to have loaned such
amount to such defaulting Member and shall succeed to all rights and remedies of
the Company as against such defaulting Member (including the right to receive
distributions). Any amounts payable (or portion thereof that remain unsatisfied)
by a Member hereunder shall bear interest at the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in the Wall Street Journal, plus four (4) percentage points (but not higher
than the maximum lawful rate) from the date such amount is due (i.e., fifteen
(15) days after demand) until such amount is paid in full. Each Member shall
take such actions as the Company or the Managing Member shall request in order
to perfect or enforce the security interest created hereunder.

Section 10.5 Organizational Expenses. The Managing Member may cause the Company
to elect to deduct expenses, if any, incurred by it in organizing the Company
ratably over a 180-month period as provided in Code Section 709.

ARTICLE 11

MEMBER TRANSFERS AND WITHDRAWALS

Section 11.1 Transfer.

A. No part of the interest of a Member shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

B. No Membership Interest shall be Transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11 and any
applicable Non-Managing Member Ancillary Agreement. Any Transfer or purported
Transfer of a Membership Interest not made in accordance with this Article 11
and any applicable Non-Managing Member Ancillary Agreement shall be null and
void ab initio.

C. No Transfer of any Membership Interest may be made to a lender to the Company
or any Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Company whose loan constitutes a Nonrecourse
Liability, without the consent of the Managing Member; provided that as a
condition to such consent, the Managing Member may require the lender to enter
into an arrangement with the Company and the Managing Member to redeem or
exchange for the REIT Shares Amount any Membership Units in which a security
interest is held by such lender simultaneously with the time at which such
lender would be deemed to be a member in the Company for purposes of allocating
liabilities to such lender under Code Section 752.

 

59



--------------------------------------------------------------------------------

Section 11.2 Transfer of the Managing Member’s Membership Interest.

A. Subject to compliance with the other provisions of this Article 11, the
Managing Member may Transfer all or any portion of its Membership Interest at
any time (i) to any Person that is, at the time of such Transfer, a direct or
indirect wholly owned Subsidiary of CLNY, including any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) and that immediately
following such Transfer owns, directly or indirectly, all the assets of CLNY and
its Subsidiaries, without the Consent of any Member, and may designate the
transferee to become the new Managing Member under Section 12.1, or (ii) in
connection with a Termination Transaction as permitted under Section 11.7.

B. The Managing Member may not voluntarily withdraw as a managing member of the
Company without the Consent of the Non-Managing Members, except in connection
with a Transfer of the Managing Member’s entire Membership Interest permitted in
this Article 11 (including in accordance with Section 11.7) and the admission of
the Transferee as a successor managing member of the Company pursuant to the Act
and this Agreement.

C. It is a condition to any Transfer of the entire Membership Interest of a sole
Managing Member otherwise permitted hereunder (including in accordance with
Section 11.7) that (i) coincident or prior to such Transfer, the transferee is
admitted as a Managing Member pursuant to the Act and this Agreement; (ii) the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Managing Member under this Agreement with respect
to such Transferred Membership Interest; and (iii) the transferee has executed
such instruments as may be necessary to effectuate such admission and to confirm
the agreement of such transferee to be bound by all the terms and provisions of
this Agreement applicable to the Managing Member and the admission of such
transferee as a Managing Member.

Section 11.3 Non-Managing Members’ Rights to Transfer.

A. General. Subject to any Non-Managing Member Ancillary Agreement, each
Non-Managing Member, and each transferee of such Non-Managing Member’s
Membership Interest or Assignee thereof pursuant to a Permitted Transfer, may
not Transfer all or any portion of such Membership Interest to any Person
without the consent of the Managing Member, which consent may be withheld in the
Managing Member’s sole and absolute discretion. Notwithstanding the foregoing,
but subject to Section 11.1.C and 11.3.C, any Non-Managing Member may, at any
time, without the consent of the Managing Member, Transfer all or any portion of
its Membership Interest pursuant to a Permitted Transfer (including, in the case
of a Non-Managing Member that is a Permitted Lender Transferee, any Transfer of
a Membership Interest to a Third-Party Pledge Transferee). Any Transfer of a
Membership Interest by a Non-Managing Member or an Assignee is subject to
Section 11.4 and to satisfaction of the following conditions:

(1) Qualified Transferee. Any Transfer of a Membership Interest shall be made
only to a single Qualified Transferee; provided, however, that, for such
purposes, all Qualified Transferees that are Affiliates, or that comprise
investment accounts or funds managed by a single Qualified Transferee and its
Affiliates, shall be considered together to be a single Qualified Transferee.

(2) Opinion of Counsel. The Transferor shall deliver or cause to be delivered to
the Managing Member an opinion of counsel reasonably satisfactory to it to the
effect that the proposed Transfer may be effected without registration under the
Securities Act and will not otherwise violate the registration provisions of the
Securities Act and the regulations promulgated thereunder or violate any state
securities laws or

 

60



--------------------------------------------------------------------------------

regulations applicable to the Company or the Membership Interests Transferred;
provided, however, that the Managing Member may waive this condition upon the
request of the Transferor. If, in the opinion of such counsel, such Transfer
would require the filing of a registration statement under the Securities Act or
would otherwise violate any federal or state securities laws or regulations
applicable to the Company or the Membership Units, the Managing Member may
prohibit any Transfer otherwise permitted under this Section 11.3 by a
Non-Managing Member of Membership Interests.

(3) Minimum Transfer Restriction. Any Transferring Member must Transfer not less
than the lesser of (i) five hundred (500) Membership Units or (ii) all of the
remaining Membership Units owned by such Transferring Member; provided, however,
that, for purposes of determining compliance with the foregoing restriction, all
Membership Units owned by Affiliates of a Member shall be considered to be owned
by such Member.

It is a condition to any Transfer otherwise permitted hereunder that the
transferee assumes by operation of law or express agreement all of the
obligations of the transferor Member under this Agreement with respect to such
Transferred Membership Interest, and no such Transfer (other than pursuant to a
statutory merger or consolidation wherein all obligations and liabilities of the
transferor Member are assumed by a successor corporation by operation of law)
shall relieve the transferor Member of its obligations under this Agreement
without the approval of the Managing Member. Notwithstanding the foregoing, any
transferee of any Transferred Membership Interest shall be subject to any and
all ownership limitations (including the Ownership Limit) contained in the
Charter that may limit or restrict such transferee’s ability to exercise its
Redemption rights, including the Ownership Limit. Any transferee, whether or not
admitted as a Substituted Member, shall take subject to the obligations of the
transferor hereunder. Unless admitted as a Substituted Member, no transferee,
whether by a voluntary Transfer, by operation of law or otherwise, shall have
any rights hereunder, other than the rights of an Assignee as provided in
Section 11.5 hereof.

B. Incapacity. If a Non-Managing Member is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Member’s estate shall have all the rights of a Non-Managing Member, but not more
rights than those enjoyed by other Non-Managing Members, for the purpose of
settling or managing the estate, and such power as the Incapacitated Member
possessed to Transfer all or any part of its interest in the Company. The
Incapacity of a Member, in and of itself, shall not dissolve or terminate the
Company.

C. Adverse Tax Consequences. No Transfer by a Non-Managing Member of its
Membership Interests (including any Redemption, any other acquisition of
Membership Units by the Managing Member or any acquisition of Membership Units
by the Company and including any Permitted Transfer) may be made to or by any
Person if in the opinion of legal counsel for the Company, (i) such Transfer
would create a material risk of the Company being treated as an association
taxable as a corporation, (ii) there would be a material risk that such Transfer
would be treated as effectuated through an “established securities market” or a
“secondary market (or the substantial equivalent thereof),” within the meaning
of Code Section 7704 or otherwise create a material risk of the Company being
treated as a “publicly traded partnership” within the meaning of Code
Section 469(k)(2) or Code Section 7704, (iii) such Transfer would create a
material risk that the Company to cease to be classified as a partnership for
federal income tax purposes (except as a result of the Redemption (or
acquisition by CLNY) of all Membership Units held by all Members (other than
CLNY)), or such Transfer would result in a termination of the Company under Code
Section 708(b)(1)(B), or (iv) such Transfer would create a material risk that
CLNY would cease to comply with the REIT Requirements or any wholly owned
Subsidiary of CLNY to cease to qualify as either a “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)) or disregarded entity (determined
for federal income tax purposes) thereof).

 

61



--------------------------------------------------------------------------------

Section 11.4 Substituted Members.

A. A transferee of the interest of a Non-Managing Member shall be admitted as a
Substituted Member only with the consent of the Managing Member, which may be
withheld in its sole and absolute discretion; provided, however, that a
Permitted Transferee that is a past or present employee of the Company, CLNY or
their Subsidiaries, CC, CCH or Colony Realty Partners, LLC shall be admitted as
a Substituted Member pursuant to a Permitted Transfer without the consent of the
Managing Member. The failure or refusal by the Managing Member to permit a
transferee of any such interests to become a Substituted Member shall not give
rise to any cause of action against the Company or the Managing Member. Subject
to the foregoing, an Assignee shall not be admitted as a Substituted Member
until and unless it furnishes to the Managing Member (i) evidence of acceptance,
in form and substance satisfactory to CLNY, of all the terms, conditions and
applicable obligations of this Agreement, (ii) a counterpart signature page to
this Agreement executed by such Assignee and (iii) such other documents and
instruments as the Managing Member may require to effect such Assignee’s
admission as a Substituted Member.

B. Concurrently with, and as evidence of, the admission of a Substituted Member,
the Managing Member shall amend the Register and the books and records of the
Company to reflect the name, address and number of Membership Units of such
Substituted Member and to eliminate or adjust, if necessary, the name, address
and number of Membership Units of the predecessor of such Substituted Member.

C. A transferee who has been admitted as a Substituted Member in accordance with
this Article 11 shall have all the rights and powers and be subject to all the
restrictions and liabilities of a Non-Managing Member under this Agreement.

Section 11.5 Assignees. If the Managing Member’s consent is required for the
admission of any transferee as a Substituted Member, as described in
Section 11.4 hereof, and the Managing Member withholds such consent, such
transferee shall be considered an Assignee for purposes of this Agreement. An
Assignee shall be entitled to all the rights of an assignee of a membership
interest under the Act, including the right to receive distributions from the
Company and the share of Net Income, Net Losses and other items of income, gain,
loss, deduction and credit of the Company attributable to the Membership Units
assigned to such transferee and the rights to Transfer the Membership Units
provided in this Article 11, but shall not be deemed to be a holder of
Membership Units for any other purpose under this Agreement (other than as
expressly provided in Section 15.1 hereof with respect to a Qualifying Party
that becomes a Tendering Party), and shall not be entitled to effect a Consent
or vote with respect to such Membership Units on any matter presented to the
Non-Managing Members for approval (such right to Consent or vote, to the extent
provided in this Agreement or under the Act, fully remaining with the transferor
Member). In the event that any such transferee desires to make a further
assignment of any such Membership Units, such transferee shall be subject to all
the provisions of this Article 11 to the same extent and in the same manner as
any Non-Managing Member desiring to make an assignment of Membership Units.

Section 11.6 General Provisions.

A. No Non-Managing Member may withdraw from the Company other than: (i) as a
result of a permitted Transfer of all of such Member’s Membership Interest in
accordance with this Article 11 with respect to which the transferee becomes a
Substituted Member; (ii) pursuant to a

 

62



--------------------------------------------------------------------------------

redemption (or acquisition by the Managing Member or CLNY) of all of its
Membership Interest pursuant to a Redemption under Section 15.1 hereof and/or
pursuant to any Membership Unit Designation; or (iii) as a result of the
acquisition by the Managing Member or CLNY of all of such Member’s Membership
Interest, whether or not pursuant to Section 15.1.B hereof.

B. Any Member who shall Transfer all of its Membership Units in a Transfer
(i) permitted pursuant to this Article 11 where such transferee was admitted as
a Substituted Member, (ii) pursuant to the exercise of its rights to effect a
redemption of all of its Membership Units pursuant to a Redemption under
Section 15.1 hereof and/or pursuant to any Membership Unit Designation, or
(iii) to CLNY, whether or not pursuant to Section 15.1.B hereof, shall cease to
be a Member.

C. If any Membership Unit is Transferred in compliance with the provisions of
this Article 11, or is redeemed by the Company, or acquired by CLNY pursuant to
Section 15.1 hereof, on any day other than the first day of a Fiscal Year, then
Net Income, Net Losses, each item thereof and all other items of income, gain,
loss, deduction and credit attributable to such Membership Unit for such Fiscal
Year shall be allocated to the transferor Member or the Tendering Party (as the
case may be) and, in the case of a Transfer or assignment other than a
Redemption, to the transferee Member, by taking into account their varying
interests during the Fiscal Year in accordance with Code Section 706(d), using
the “interim closing of the books” method or another permissible method selected
by the Managing Member. Solely for purposes of making such allocations, each of
such items for the calendar month in which a Transfer occurs shall be allocated
to the transferee Member and none of such items for the calendar month in which
a Transfer or a Redemption occurs shall be allocated to the transferor Member,
or the Tendering Party (as the case may be) if such Transfer occurs on or before
the fifteenth (15th) day of the month, otherwise such items shall be allocated
to the transferor. All distributions of Available Cash attributable to such
Membership Unit with respect to which the Company Record Date is before the date
of such Transfer, assignment or Redemption shall be made to the transferor
Member or the Tendering Party (as the case may be) and, in the case of a
Transfer other than a Redemption, all distributions of Available Cash thereafter
attributable to such Membership Unit shall be made to the transferee Member.

D. In addition to any other restrictions on Transfer herein contained or
contained in any applicable Non-Managing Member Ancillary Agreement, in no event
may any Transfer or assignment of a Membership Interest by any Member (including
any Redemption, any acquisition of Membership Units by CLNY or any other
acquisition of Membership Units by the Company) be made without the consent of
the Managing Member, which may be withheld in its sole and absolute discretion:
(i) to any person or entity who lacks the legal right, power or capacity to own
a Membership Interest; (ii) in violation of applicable law; (iii) of any
component portion of a Membership Interest, such as the Capital Account, or
rights to distributions, separate and apart from all other components of a
Membership Interest; (iv) in the event that such Transfer would create a
material risk that CLNY would cease to comply with the REIT Requirements or any
wholly owned Subsidiary of CLNY to cease to qualify as either a “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) or disregarded entity
(determined for federal income tax purposes) thereof); (v) if such Transfer
would create a material risk that the Company to cease to be classified as a
partnership for federal income tax purposes (except as a result of the
Redemption (or acquisition by CLNY) of all Membership Units held by all Members
(other than CLNY)), or such transfer would result in a termination of the
Company under Code Section 708(b)(1)(B); (vi) if such Transfer would cause the
Company to become, with respect to any employee benefit plan subject to Title I
of ERISA, a “party-in-interest” (as defined in ERISA Section 3(14)) or with
respect to a plan subject to Section 4975 of the Code, a “disqualified person”
(as defined in Code Section 4975(c)); (vii) if such Transfer would, in the
opinion of legal counsel to the Company, cause any portion of the assets of the
Company to constitute assets of any employee benefit plan pursuant to Department
of Labor Regulations Section 2510.3-101, as modified by Section 3(42) of ERISA;
(viii) if such Transfer requires the registration of such Membership Interest
pursuant to any applicable federal or

 

63



--------------------------------------------------------------------------------

state securities laws; (ix) if such Transfer would create a material risk that
the Company would become a “publicly traded partnership,” as such term is
defined in Code Section 469(k)(2) or Code Section 7704(b) or would otherwise
create a material risk that the Company would be treated as a corporation for
federal income tax purposes; (x) if such Transfer would cause the Company to
have more than one hundred (100) partners for tax purposes (including as
partners those persons indirectly owning an interest in the Company through a
partnership, limited liability company, subchapter S corporation or grantor
trust); (xi) if such Transfer would cause the Company to become a reporting
company under the Exchange Act; (xii) if such Transfer subjects the Company to
regulation under the Investment Company Act of 1940, the Investment Advisors Act
of 1940 or ERISA, each as amended.

E. Transfers by a Non-Managing Member pursuant to this Article 11 or pursuant to
any applicable Non-Managing Member Ancillary Agreement but not pursuant to
Article 15, other than a Permitted Transfer to a Permitted Transferee pursuant
to the exercise of remedies under a Pledge, may only be made on the first day of
a fiscal quarter of the Company, unless the Managing Member otherwise agrees.

Section 11.7 Restrictions on Termination Transactions. Neither CLNY nor the
Managing Member shall engage in, or cause or permit, a Termination Transaction,
unless the conditions in at least one of the following paragraphs is met:

A. the Consent of the Non-Managing Members is obtained;

B. in connection with any such Termination Transaction, each holder of
Membership Common Units (other than CLNY and its wholly owned Subsidiaries) will
receive, or will have the right to elect to receive, for each Membership Common
Unit, an amount of cash, securities or other property equal to the product of
the Adjustment Factor and the greatest amount of cash, securities or other
property paid to a holder of one REIT Share in consideration of one REIT Share
pursuant to the terms of such Termination Transaction; provided, that if, in
connection with such Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of a majority of the
outstanding REIT Shares, each holder of Membership Common Units (other than CLNY
and its wholly owned subsidiaries) will receive, or will have the right to elect
to receive, the greatest amount of cash, securities or other property which such
holder of Membership Common Units would have received had it exercised its right
to Redemption pursuant to Article 15 hereof and received REIT Shares in exchange
for its Membership Common Units immediately prior to the expiration of such
purchase, tender or exchange offer and had thereupon accepted such purchase,
tender or exchange offer and then such Termination Transaction shall have been
consummated (the fair market value, at the time of the Termination Transaction,
of the amount specified herein with respect to each Membership Common Unit is
referred to as the “Transaction Consideration”);

C. all of the following conditions are met: (i) substantially all of the assets
directly or indirectly owned by the Company prior to the announcement of the
Termination Transaction are, immediately after the Termination Transaction,
owned directly or indirectly by the Company or another limited liability company
or limited partnership which is the survivor of a merger, consolidation or
combination of assets with the Company (in each case, the “Surviving Company”);
(ii) the Surviving Company is classified as a partnership for U.S. federal
income tax purposes; and (iii) the rights of such Members with respect to the
Surviving Company include: (x) if CLNY or its successor is a REIT with a single
class of Publicly Traded common equity securities, the right to redeem their
interests in the Surviving Company on terms substantially comparable to those in
Section 15.1 of this Agreement for either: (1) a number of such REIT’s Publicly
Traded common equity securities with a fair market value, as of the date of
consummation of such Termination Transaction, equal to the Transaction
Consideration, subject to anti-dilution adjustments substantially comparable to
those set forth in the definition of

 

64



--------------------------------------------------------------------------------

“Adjustment Factor” herein (the “Successor Shares Amount”); or (2) cash in an
amount equal to the fair market value of the Successor Shares Amount at the time
of such redemption, determined in a manner consistent with the determination of
the “Cash Amount” herein; or (y) if CLNY or its successor is not a REIT with a
single class of Publicly Traded common equity securities, the right to redeem
their interests in the Surviving Company on terms substantially comparable to
those in Section 15.1 of this Agreement for cash in an amount equal to the
Transaction Consideration; or

D. in any Termination Transaction that is a merger, consolidation or other
combination with or into another Person, immediately following the consummation
of such Termination Transaction, the equity holders of the surviving entity are
substantially identical to the shareholders of CLNY prior to such transaction.

ARTICLE 12

ADMISSION OF MEMBERS

Section 12.1 Admission of Successor Managing Member. A successor to all or a
portion of the Managing Member’s Membership Interest pursuant to Section 11.2.A
hereof who the Managing Member has designated to become a successor Managing
Member shall be admitted to the Company as the Managing Member, effective
immediately upon the Transfer of such Membership Interest to it. Upon any such
Transfer and the admission of any such transferee as a successor Managing Member
in accordance with this Section 12.1, the transferor Managing Member shall be
relieved of its obligations under this Agreement and shall cease to be a
Managing Member without any separate Consent of the Members or the consent or
approval of any Member. Any such successor shall carry on the business of the
Company without dissolution. In each case, the admission shall be subject to the
successor Managing Member executing and delivering to the Company an acceptance
of all of the terms and conditions of this Agreement and such other documents or
instruments as may be required to effect the admission. In the event that the
Managing Member withdraws from the Company, or transfers its entire Membership
Interest, in violation of this Agreement, or otherwise dissolves or terminates
or ceases to be the Managing Member, a Majority in Interest of the Members may
elect to continue the Company by selecting a successor Managing Member in
accordance with Section 13.1.A hereof.

Section 12.2 Admission of Additional Members.

A. A Person (other than an existing Member) who makes a Capital Contribution to
the Company in exchange for Membership Units in accordance with this Agreement
shall be admitted to the Company as an Additional Member only upon furnishing to
the Managing Member (i) evidence of acceptance, in form and substance
satisfactory to the Managing Member, of all of the terms and conditions of this
Agreement, including the power of attorney granted in Section 2.4 hereof, (ii) a
counterpart signature page to this Agreement executed by such Person, and
(iii) such other documents or instruments as may be required by the Managing
Member in order to effect such Person’s admission as an Additional Member.
Concurrently with, and as evidence of, the admission of an Additional Member,
the Managing Member shall amend the Register and the books and records of the
Company to reflect the name, address, number and type of Membership Units of
such Additional Member.

B. Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Member without the consent of the Managing
Member. The admission of any Person as an Additional Member shall become
effective on the date upon which the name of such Person is recorded on the
books and records of the Company, following the consent of the Managing Member
to such admission and the satisfaction of all the conditions set forth in
Section 12.2.A.

 

65



--------------------------------------------------------------------------------

C. If any Additional Member is admitted to the Company on any day other than the
first day of a Fiscal Year, then Net Income, Net Losses, each item thereof and
all other items of income, gain, loss, deduction and credit allocable among
Holders for such Fiscal Year shall be allocated among such Additional Member and
all other Holders by taking into account their varying interests during the
Fiscal Year in accordance with Code Section 706(d), using the “interim closing
of the books” method or another permissible method selected by the Managing
Member. Solely for purposes of making such allocations, each of such items for
the calendar month in which an admission of any Additional Member occurs shall
be allocated among all the Holders including such Additional Member, in
accordance with the principles described in Section 11.6.C hereof. All
distributions of Available Cash with respect to which the Company Record Date is
before the date of such admission shall be made solely to Members and Assignees
other than the Additional Member, and all distributions of Available Cash
thereafter shall be made to all the Members and Assignees including such
Additional Member.

Section 12.3 Amendment of Agreement and Certificate of Formation. For the
admission to the Company of any Member, the Managing Member shall take all steps
necessary and appropriate under the Act to amend the Register and the books and
records of the Company and, if necessary, to prepare as soon as practical an
amendment of this Agreement and, if required by law, shall prepare and file an
amendment to the Certificate and may for this purpose exercise the power of
attorney granted pursuant to Section 2.4 hereof.

Section 12.4 Limit on Number of Members. Unless otherwise permitted by the
Managing Member, no Person shall be admitted to the Company as an Additional
Member if the effect of such admission would be to cause the Company to have a
number of Members (including as Members for this purpose those Persons
indirectly owning an interest in the Company through another limited liability
company, a partnership, a subchapter S corporation or a grantor trust) that
would cause the Company to become a reporting company under the Exchange Act.

Section 12.5 Admission. A Person shall be admitted to the Company as a member of
the Company and/or a managing member of the Company only upon strict compliance,
and not upon substantial compliance, with the requirements set forth in this
Agreement for admission to the Company as a Non-Managing Member or a Managing
Member.

ARTICLE 13

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1 Dissolution. The Company shall not be dissolved by the admission of
Substituted Members or Additional Members, or by the admission of a successor
managing member in accordance with the terms of this Agreement. Upon the
withdrawal of the Managing Member, any successor managing member shall continue
the business of the Company without dissolution. However, the Company shall
dissolve, and its affairs shall be wound up, upon the first to occur of any of
the following (each a “Liquidating Event”):

A. an event of withdrawal, as defined in the Act, with respect to a Managing
Member, unless (i) at the time of the occurrence of such event, there is at
least one remaining managing member of the Company who is authorized to and
shall carry on the business of the Company, or (ii) within ninety (90) days
after the withdrawal, a Majority in Interest of the Members agree in writing to
continue the Company and to the appointment, effective as of the date of
withdrawal, of a successor managing member;

 

66



--------------------------------------------------------------------------------

B. an election to dissolve the Company made by the Managing Member, with or
without the Consent of the other Members; or

C. entry of a decree of judicial dissolution of the Company pursuant to the
provisions of the Act.

Section 13.2 Winding Up.

A. Upon the occurrence of a Liquidating Event, the Company shall continue solely
for the purposes of winding up its affairs in an orderly manner, liquidating its
assets and satisfying the claims of its creditors and the Holders. After the
occurrence of a Liquidating Event, no Holder shall take any action that is
inconsistent with, or not necessary to or appropriate for, the winding up of the
Company’s business and affairs. The Managing Member (or, in the event that there
is no remaining Managing Member or the Managing Member has dissolved, become
bankrupt or ceased to operate, any Person elected by a Majority in Interest of
the Members (the Managing Member or such other Person being referred to herein
as the “Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Company and shall take full account of the Company’s
liabilities and property, and the Company property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the Managing Member,
include shares of stock in CLNY) shall be applied and distributed in the
following order:

(1) First, to the satisfaction of all of the Company’s debts and liabilities to
creditors other than the Holders (whether by payment or the making of reasonable
provision for payment thereof);

(2) Second, to the satisfaction of all of the Company’s debts and liabilities to
CLNY (whether by payment or the making of reasonable provision for payment
thereof), including amounts due as reimbursements under Section 7.4 hereof;

(3) Third, to the satisfaction of all of the Company’s debts and liabilities to
the other Holders (whether by payment or the making of reasonable provision for
payment thereof); and

(4) Subject to the terms of any Membership Unit Designation, the balance, if
any, to the Holders in accordance with and in proportion to their positive
Capital Account balances, after giving effect to all contributions,
distributions and allocations for all periods.

the Managing Member shall not receive any additional compensation for any
services performed pursuant to this Article 13.

B. Notwithstanding the provisions of Section 13.2.A hereof that require
liquidation of the assets of the Company, but subject to the order of priorities
set forth therein, if prior to or upon dissolution of the Company, the
Liquidator determines that an immediate sale of part or all of the Company’s
assets would be impractical or would cause undue loss to the Holders, the
Liquidator may, in its sole and absolute discretion, defer for a reasonable time
the liquidation of any assets except those necessary to satisfy liabilities of
the Company (including to those Holders as creditors) and/or distribute to the
Holders, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2.A hereof, undivided interests in such Company assets
as the Liquidator deems not suitable for liquidation. Any such distributions in
kind shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Holders, and shall be
subject to such

 

67



--------------------------------------------------------------------------------

conditions relating to the disposition and management of such properties as the
Liquidator deems reasonable and equitable and to any agreements governing the
operation of such properties at such time. The Liquidator shall determine the
fair market value of any property distributed in kind using such reasonable
method of valuation as it may adopt.

C. In the event that the Company is “liquidated,” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article 13 to the Holders that have positive Capital Accounts in
compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2) to the extent of,
and in proportion to, positive Capital Account balances. If any Holder has a
deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all taxable years, including
the year during which such liquidation occurs), such Holder shall have no
obligation to make any contribution to the capital of the Company with respect
to such deficit, and such deficit shall not be considered a debt owed to the
Company or to any other Person for any purpose whatsoever. In the sole and
absolute discretion of the Managing Member or the Liquidator, a pro rata portion
of the distributions that would otherwise be made to the Holders pursuant to
this Article 13 may be:

(1) distributed to a trust established for the benefit of the Managing Member
and the Holders for the purpose of liquidating Company assets, collecting
amounts owed to the Company, and paying any contingent or unforeseen liabilities
or obligations of the Company or of the Managing Member arising out of or in
connection with the Company and/or Company activities. The assets of any such
trust shall be distributed to the Holders, from time to time, in the reasonable
discretion of the Managing Member, in the same proportions and amounts as would
otherwise have been distributed to the Holders pursuant to this Agreement; or

(2) withheld or escrowed to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company, provided that such withheld or
escrowed amounts shall be distributed to the Holders in the manner and order of
priority set forth in Section 13.2.A hereof as soon as practicable.

Section 13.3 Deemed Contribution and Distribution. Notwithstanding any other
provision of this Article 13, in the event that the Company is liquidated within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but no Liquidating
Event has occurred, the Company’s Property shall not be liquidated, the
Company’s liabilities shall not be paid or discharged and the Company’s affairs
shall not be wound up. Instead, for federal income tax purposes the Company
shall be deemed to have contributed all of its assets and liabilities to a new
partnership in exchange for an interest in the new partnership; and immediately
thereafter, distributed Membership Units to the Members in the new partnership
in accordance with their respective Capital Accounts in liquidation of the
Company, and the new partnership is deemed to continue the business of the
Company. Nothing in this Section 13.3 shall be deemed to have constituted any
Assignee as a Substituted Member without compliance with the provisions of
Section 11.4 hereof.

Section 13.4 Rights of Holders. Except as otherwise provided in this Agreement
and subject to the rights of any Holder of any Membership Interest set forth in
a Membership Unit Designation, (a) each Holder shall look solely to the assets
of the Company for the return of its Capital Contribution, (b) no Holder shall
have the right or power to demand or receive property other than cash from the
Company, and (c) no Holder shall have priority over any other Holder as to the
return of its Capital Contributions, distributions or allocations.

 

68



--------------------------------------------------------------------------------

Section 13.5 Notice of Dissolution. In the event that a Liquidating Event occurs
or an event occurs that would, but for an election or objection by one or more
Members pursuant to Section 13.1 hereof, result in a dissolution of the Company,
CLNY or the Liquidator shall, within thirty (30) days thereafter, provide
written notice thereof to each of the Holders and, in the sole and absolute
discretion of CLNY or the Liquidator, or as required by the Act, to all other
parties with whom the Company regularly conducts business (as determined in the
sole and absolute discretion of the Managing Member or the Liquidator), and the
Managing Member or the Liquidator may, or, if required by the Act, shall,
publish notice thereof in a newspaper of general circulation in each place in
which the Company regularly conducts business (as determined in the sole and
absolute discretion of the Managing Member or the Liquidator).

Section 13.6 Cancellation of Certificate of Formation. Upon the completion of
the liquidation of the Company cash and property as provided in Section 13.2
hereof, the Company shall be terminated, a certificate of cancellation shall be
filed with the State of Delaware, all qualifications of the Company as a foreign
limited liability company in jurisdictions other than the State of Delaware
shall be cancelled, and such other actions as may be necessary to terminate the
Company shall be taken.

Section 13.7 Reasonable Time for Winding-Up. A reasonable time shall be allowed
for the orderly winding-up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 13.2 hereof, in order to minimize
any losses otherwise attendant upon such winding-up, and the provisions of this
Agreement shall remain in effect between and among the Members during the period
of liquidation.

ARTICLE 14

PROCEDURES FOR ACTIONS AND CONSENTS

OF MEMBERS; AMENDMENTS; MEETINGS

Section 14.1 Actions and Consents of Members. The actions requiring Consent of
any Member pursuant to this Agreement, including Section 7.3 hereof, or
otherwise pursuant to applicable law, are subject to the procedures set forth in
this Article 14.

Section 14.2 Amendments. Except as otherwise required, permitted or prohibited
by this Agreement (including Section 7.3 and Section 4.4E), amendments to this
Agreement must be approved by the Consent of the Managing Member and, if the
amendment substantively and adversely affects the rights of the Non-Managing
Members disproportionately as compared to the Managing Member, the Consent of
the Members, and may be proposed only by (a) the Managing Member, or
(b) Non-Managing Members holding a majority of the Membership Common Units then
held by Non-Managing Members (excluding CLNY and any Controlled Entity of CLNY).
Following such proposal, the Managing Member shall submit to the Members any
proposed amendment that, pursuant to the terms of this Agreement, requires the
Consent of the Members. The Managing Member shall seek the Consent of the
Members entitled to vote thereon on any such proposed amendment in accordance
with Section 14.3 hereof. Upon obtaining any such Consent, or any other Consent
required by this Agreement, and without further action or execution by any other
Person, including any Member, (i) any amendment to this Agreement may be
implemented and reflected in a writing executed solely by the Managing Member,
and (ii) the Non-Managing Members shall be deemed a party to and bound by such
amendment of this Agreement. Within thirty days after the effectiveness of any
amendment to this Agreement that does not receive the Consent of all Members,
the Managing Member shall deliver a copy of such amendment to all Members that
did not Consent to such amendment. For the avoidance of doubt, notwithstanding
anything to the contrary in this Agreement, this Agreement may not be amended
without the Consent of the Managing Member.

 

69



--------------------------------------------------------------------------------

Section 14.3 Procedures for Meetings and Actions of the Members.

A. Meetings of the Members may be called only by the Managing Member. The call
shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Members entitled to act at the meeting not less
than ten (10) days nor more than ninety (90) days prior to the date of such
meeting. Members may vote in person or by proxy at such meeting. Unless approval
by a different number or proportion of the Members is required by this
Agreement, or any Membership Unit Designation, the affirmative vote of a
Majority in Interest of the Members shall be sufficient to approve such proposal
at a meeting of the Members. Whenever the Consent of any Members is permitted or
required under this Agreement, such Consent may be given at a meeting of Members
or in accordance with the procedure prescribed in Section 14.3.B hereof.

B. Any action requiring the Consent of any Member or a group of Members pursuant
to this Agreement, or that is required or permitted to be taken at a meeting of
the Members may be taken without a meeting if a Consent in writing or by
electronic transmission setting forth the action so taken or consented to is
given by Members whose affirmative vote would be sufficient to approve such
action or provide such Consent at a meeting of the Members. Such Consent may be
in one instrument or in several instruments, and shall have the same force and
effect as the affirmative vote of such Members at a meeting of the Members. Such
Consent shall be filed with the Managing Member. An action so taken shall be
deemed to have been taken at a meeting held on the effective date so certified.
For purposes of obtaining a Consent in writing or by electronic transmission,
the Managing Member may require a response within a reasonable specified time,
but not less than fifteen (15) days, and failure to respond in such time period
shall constitute a Consent that is consistent with the Managing Member’s
recommendation with respect to the proposal; provided, however, that an action
shall become effective at such time as requisite Consents are received even if
prior to such specified time.

C. Each Member entitled to act at a meeting of Members may authorize any Person
or Persons to act for it by proxy on all matters in which a Member is entitled
to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Each proxy must be signed by the Member or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy (or
there is receipt of a proxy authorizing a later date). Every proxy shall be
revocable at the pleasure of the Member executing it, such revocation to be
effective upon the Company’s receipt of written notice of such revocation from
the Member executing such proxy, unless such proxy states that it is irrevocable
and is coupled with an interest.

D. The Managing Member may set, in advance, a record date for the purpose of
determining the Members (i) entitled to Consent to any action, (ii) entitled to
receive notice of or vote at any meeting of the Members or (iii) in order to
make a determination of Members for any other proper purpose. Such date, in any
case, shall not be prior to the close of business on the day the record date is
fixed and shall be not more than ninety (90) days and, in the case of a meeting
of the Members, not less than ten (10) days, before the date on which the
meeting is to be held. If no record date is fixed, the record date for the
determination of Members entitled to notice of or to vote at a meeting of the
Members shall be at the close of business on the day on which the notice of the
meeting is sent, and the record date for any other determination of Members
shall be the effective date of such Member action, distribution or other event.
When a determination of the Members entitled to vote at any meeting of the
Members has been made as provided in this section, such determination shall
apply to any adjournment thereof.

E. Each meeting of Members shall be conducted by the Managing Member or such
other Person as the Managing Member may appoint pursuant to such rules for the
conduct of the meeting as the Managing Member or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Members may be conducted in the same manner as meetings of CLNY’s stockholders
and may be held at the same time as, and as part of, the meetings of CLNY’s
stockholders.

 

70



--------------------------------------------------------------------------------

ARTICLE 15

GENERAL PROVISIONS

Section 15.1 Redemption Rights of Qualifying Parties.

A. Subject to any Non-Managing Member Ancillary Agreement, a Qualifying Party
shall have the right (subject to the terms and conditions set forth herein) to
require the Company to redeem all or a portion of the Membership Common Units
held by such Qualifying Party (Membership Common Units that have in fact been
tendered for redemption being hereafter referred to as “Tendered Units”) in
exchange (a “Redemption”) for the Cash Amount payable on the Specified
Redemption Date. Any Redemption shall be exercised pursuant to a Notice of
Redemption delivered to the Managing Member by the Qualifying Party when
exercising the Redemption right (the “Tendering Party”). The Company’s
obligation to effect a Redemption, however, shall not arise or be binding
against the Company (i) until and unless CLNY declines or fails to exercise its
purchase rights pursuant to Section 15.1.B hereof following receipt of a Notice
of Redemption (a “Declination”) and (ii) unless CLNY agrees otherwise, until the
Business Day following the Cut-Off Date. In the event of a Redemption, the Cash
Amount shall be delivered as a certified or bank check payable to the Tendering
Party or, in the Managing Member’s sole and absolute discretion, in immediately
available funds on or before the Specified Redemption Date.

B. Notwithstanding the provisions of Section 15.1.A hereof, on or before the
close of business on the Cut-Off Date, CLNY may, in its sole and absolute
discretion, elect to acquire some or all of the Tendered Units (the percentage
of the Tendered Units so elected to be acquired, the “Applicable Percentage”)
from the Tendering Party in exchange for the product of the REIT Shares Amount
and the Applicable Percentage. If CLNY so elects, on the Specified Redemption
Date the Tendering Party shall sell such number of the Tendered Units to CLNY in
exchange for a number of Class A REIT Shares equal to the product of the REIT
Shares Amount and the Applicable Percentage. The Tendering Party shall submit
(i) such information, certification or affidavit as the CLNY may reasonably
require in connection with the application of the Ownership Limit to any such
acquisition and (ii) such written representations, investment letters, legal
opinions or other instruments necessary, in the CLNY’s view, to effect
compliance with the Securities Act. In the event of a purchase of the Tendered
Units by CLNY pursuant to this Section 15.1.B, the Tendering Party shall no
longer have the right to cause the Company to effect a Redemption of such
Tendered Units, and, upon notice to the Tendering Party by CLNY, given on or
before the close of business on the Cut-Off Date, that CLNY has elected to
acquire some or all of the Tendered Units pursuant to this Section 15.1.B, the
obligation of the Company to effect a Redemption of the Tendered Units as to
which CLNY’s notice relates shall not accrue or arise. A number of Class A REIT
Shares equal to the product of the Applicable Percentage and the REIT Shares
Amount, if applicable, shall be delivered by CLNY as duly authorized, validly
issued, fully paid and non-assessable Class A REIT Shares and, if applicable,
Rights, free of any pledge, lien, encumbrance or restriction, other than the
Ownership Limit and other restrictions provided in the Charter, the Securities
Act and relevant state securities or “blue sky” laws. If the amount of Class A
REIT Shares to be issued in exchange for the Tendered Units is not a whole
number of Class A REIT Shares, the Tendering Party shall be paid (i) that number
of Class A REIT Shares that equals the nearest whole number less than such
amount plus (ii) an amount of cash that CLNY determines, in its reasonable
discretion, to represent the fair value of the remaining fractional Class A REIT
Share that would otherwise be payable to the Tendering Party. Neither any
Tendering Party whose Tendered Units are acquired by CLNY pursuant to this
Section 15.1.B, any Member, any Assignee nor any other interested Person shall
have any right to require

 

71



--------------------------------------------------------------------------------

or cause CLNY to register, qualify or list any Class A REIT Shares owned or held
by such Person, whether or not such Class A REIT Shares are issued pursuant to
this Section 15.1.B, with the SEC, with any state securities commissioner,
department or agency, under the Securities Act or the Exchange Act or with any
stock exchange; provided, however, that this limitation shall not be in
derogation of any registration or similar rights granted pursuant to any other
written agreement (including any Non-Managing Member Ancillary Agreement)
between CLNY and any such Person. Notwithstanding any delay in such delivery,
the Tendering Party shall be deemed the owner of such Class A REIT Shares and
Rights for all purposes, including rights to vote or consent, receive dividends,
and exercise rights, as of the Specified Redemption Date. Class A REIT Shares
issued upon an acquisition of the Tendered Units by CLNY pursuant to this
Section 15.1.B may contain such legends regarding restrictions under the
Securities Act and applicable state securities laws as CLNY in good faith
determines to be necessary or advisable in order to ensure compliance with such
laws and CLNY’s charter.

C. Notwithstanding the provisions of Sections 15.1.A, 15.1.B and 15.1.I hereof,
(i) no Person shall be entitled to effect a Redemption for cash or an exchange
for Class A REIT Shares to the extent the ownership or right to acquire Class A
REIT Shares pursuant to such exchange on the Specified Redemption Date could
cause such Person (or any other Person) to violate the restrictions on ownership
and transfer of Class A REIT Shares set forth in the Charter, after giving
effect to any waivers or modifications of such restrictions by the Board of
Directors, and (ii) no Person shall have any rights under this Agreement to
acquire Class A REIT Shares which would otherwise be prohibited under the
Charter, after giving effect to any waivers or modifications of such
restrictions by the Board of Directors.

D. In the event of a Declination:

(1) CLNY shall give notice of such Declination to the Tendering Party on or
before the close of business on the Cut-Off Date. The failure of CLNY to give
notice of such Declination by the close of business on the Cut-Off Date shall be
deemed to be an election by CLNY to acquire the Tendered Units in exchange for
REIT Shares.

(2) The Company may elect to raise funds for the payment of the Cash Amount
either (a) by requiring that CLNY contribute to the Company funds from the
proceeds of a registered public offering by CLNY of Class A REIT Shares
sufficient to purchase the Tendered Units or (b) from any other sources
(including the sale of any Property and the incurrence of additional Debt)
available to the Company.

(3) If the Cash Amount is not paid on or before the Specified Redemption Date,
interest shall accrue with respect to the Cash Amount from the day after the
Specified Redemption Date to and including the date on which the Cash Amount is
paid at a rate equal to the Applicable Federal Short-Term Rate as published
monthly by the IRS.

E. Notwithstanding the provisions of Section 15.1B hereof or Section 15.1I
hereof, if CLNY’s acquisition of Tendered Units in exchange for the REIT Shares
Amount would be prohibited under the Charter, then (i) CLNY shall not elect to
acquire such Tendered Units, and (ii) the Company shall not be obligated to
effect a Redemption of such Tendered Units. For the avoidance of doubt, unless
CLNY’s acquisition of Tendered Units in exchange for the REIT Shares Amount
would be prohibited under the Charter, if Tendered Units are not exchanged for
Class A REIT Shares, then the Cash Amount will be paid to the Tendering Party in
accordance with the terms of Section 15.1.A hereof.

 

72



--------------------------------------------------------------------------------

F. Each Non-Managing Member covenants and agrees that all Membership Common
Units delivered for redemption shall be delivered to the Company or CLNY, as the
case may be, free and clear of all liens; and, notwithstanding anything
contained herein to the contrary, neither CLNY nor the Company shall be under
any obligation to acquire Membership Common Units which are or may be subject to
any liens. Each Non-Managing Member further agrees that, if any stamp,
recording, documentary or similar tax is payable with respect to the Membership
Common Units as a result of the transfer thereof to the Company or the CLNY,
such Tendering Party shall assume and pay such tax.

G. Notwithstanding anything herein to the contrary (but subject to
Section 15.1.C hereof), with respect to any Redemption (or any tender of
Membership Common Units for Redemption if the Tendered Units are acquired by
CLNY pursuant to Section 15.1.B hereof) pursuant to this Section 15.1:

(1) Without the consent of the Managing Member, no Tendering Party may effect a
Redemption for less than one thousand sixty-five (1,065) Membership Common Units
or for any number of Membership Common Units that is not a multiple of
seventy-one (71) or, if such Tendering Party holds less than one thousand
sixty-five (1,065) Membership Common Units, all of the Membership Common Units
held by such Tendering Party.

(2) If (i) a Tendering Party surrenders Tendered Units during the period after
the Company Record Date with respect to a distribution payable to Holders of
Membership Common Units, and before the record date established by CLNY for a
dividend to its stockholders of some or all of its portion of such Company
distribution, and (ii) CLNY elects to acquire any of such Tendered Units in
exchange for Class A REIT Shares pursuant to Section 15.1.B, then such Tendering
Party shall pay to CLNY on the Specified Redemption Date an amount in cash equal
to the Company distribution paid or payable in respect of such Tendered Units.

(3) The consummation of such Redemption (or an acquisition of Tendered Units by
CLNY pursuant to Section 15.1.B hereof, as the case may be) shall be subject to
the expiration or termination of the applicable waiting period, if any, under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

(4) The Tendering Party shall continue to own (subject, in the case of an
Assignee, to the provisions of Section 11.5 hereof) all Membership Common Units
subject to any Redemption, and be treated as a Member or an Assignee, as
applicable, with respect to such Membership Common Units for all purposes of
this Agreement, until the Specified Redemption Date and until such Tendered
Units are either paid for by the Company pursuant to Section 15.1.A hereof or
transferred to CLNY and paid for, by the issuance of Class A REIT Shares,
pursuant to Section 15.1.B. Until a Specified Redemption Date and an acquisition
of the Tendered Units by CLNY pursuant to Section 15.1.B hereof, the Tendering
Party shall have no rights as a stockholder of CLNY with respect to the REIT
Shares issuable in connection with such acquisition.

H. In connection with the exercise of Redemption rights pursuant to this
Section 15.1, unless waived by CLNY, the Tendering Party shall submit the
following to CLNY, in addition to the Notice of Redemption:

(1) A written affidavit, dated the same date as the Notice of Redemption,
(a) disclosing the Beneficial and Constructive ownership (as defined in

 

73



--------------------------------------------------------------------------------

CLNY’s charter), as determined for purposes of Code Sections 856(a)(6) and
856(h), of REIT Shares by (i) such Tendering Party and (ii) to the best of such
Tendering Party’s knowledge, any Related Party, and (b) representing that, after
giving effect to an acquisition of the Tendered Units by CLNY pursuant to
Section 15.1B hereof, neither the Tendering Party nor, to the best of such
Tendering Party’s knowledge, any Related Party, will Beneficially or
Constructively own (as defined in CLNY’s charter) REIT Shares in excess of the
Ownership Limit;

(2) A written representation that neither the Tendering Party nor, to the best
of such Tendering Party’s knowledge, any Related Party, has any intention to
acquire Beneficial or Constructive ownership (as defined in CLNY’s charter) of
any additional REIT Shares prior to the Specified Redemption Date; and

(3) An undertaking to certify, at and as a condition to the closing of (i) the
Redemption or (ii) the acquisition of the Tendered Units by CLNY pursuant to
Section 15.1B hereof on the Specified Redemption Date, that either (a) the
Beneficial and Constructive ownership (as defined in CLNY’s charter) of REIT
Shares by the Tendering Party and, to the best of such Tendering Party’s
knowledge, any Related Party, remain unchanged from that disclosed in the
affidavit required by Section 15.1H(1), or (b) after giving effect to the
Redemption or an acquisition of the Tendered Units by CLNY pursuant to
Section 15.1B hereof, neither the Tendering Party nor, to the best of such
Tendering Party’s knowledge, any Related Party, shall Beneficially or
Constructively own (as defined in CLNY’s charter) REIT Shares in violation of
the Ownership Limit.

(4) In connection with any Special Redemption, CLNY shall have the right to
receive an opinion of counsel reasonably satisfactory to it to the effect that
the proposed Special Redemption will not cause the Company, the Managing Member
or CLNY to violate any Federal or state securities laws or regulations
applicable to the Special Redemption or the issuance and sale of REIT Shares to
the Tendering Party pursuant to Section 15.1B of this Agreement.

I. Stock Offering Funding Option.

(1) (a) Notwithstanding Sections 15.1.A or 15.1.B hereof (but subject to
Sections 15.1.C and 15.1.F hereof), if (i) a Non-Managing Member has delivered
to the Managing Member a Notice of Redemption that would result in Excess Units
(together with any other Tendered Units that such Non-Managing Member agrees to
treat as Excess Units, the “Offering Units”), and (ii) CLNY is eligible to file
a registration statement under Form S-3 (or any successor form similar thereto),
then CLNY may elect, in its sole and absolute discretion, to cause the Company
to redeem the Offering Units with the net proceeds of an offering, whether
registered under the Securities Act or exempt from such registration,
underwritten, offered and sold directly to investors or through agents or other
intermediaries, or otherwise distributed (a “Stock Offering Funding”) of a
number of Class A REIT Shares (“Offered Shares”) equal to or greater than the
REIT Shares Amount with respect to the Offering Units pursuant to the terms of
this Section 15.1.I. CLNY must provide notice of their exercise of the election
described in clause (x) above to purchase the Tendered Units through a Stock
Offering Funding on or before the Cut-Off Date.

 

74



--------------------------------------------------------------------------------

(b) If CLNY elects a Stock Offering Funding with respect to a Notice of
Redemption, the Managing Member may give notice (a “Single Funding Notice”) of
such election to all Non-Managing Members and require that all Members elect
whether or not to effect a Redemption to be funded through such Stock Offering
Funding. If a Non-Managing Member elects to effect such a Redemption, it shall
give notice thereof and of the number of Common Units to be made subject thereto
in writing to the Managing Member within 10 Business Days after receipt of the
Single Funding Notice, and such Non-Managing Member shall be treated as a
Tendering Party for all purposes of this Section 15.1.I.

(2) If CLNY elects a Stock Offering Funding, on the Specified Redemption Date,
the Company shall redeem each Offering Unit that is still a Tendered Unit on
such date for cash in immediately available funds in an amount (the “Stock
Offering Funding Amount”) equal to the net proceeds per Offered Share received
by CLNY from the Stock Offering Funding, determined after deduction of
underwriting discounts and commissions but no other expenses of CLNY or any
other Non-Managing Member related thereto, including legal and accounting fees
and expenses, SEC registration fees, state blue sky and securities laws fees and
expenses, printing expenses, FINRA filing fees, exchange listing fees and other
out of pocket expenses (the “Net Proceeds”).

(3) If CLNY elects a Stock Offering Funding, the following additional terms and
conditions shall apply:

(a) As soon as practicable after CLNY elects to effect a Stock Offering Funding,
CLNY shall use its reasonable efforts to effect as promptly as possible a
registration, qualification or compliance (including the execution of an
undertaking to file post-effective amendments, appropriate qualifications under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act and any other
governmental requirements or regulations) as would permit or facilitate the sale
and distribution of the Offered Shares; provided, that, if CLNY shall deliver a
certificate to the Tendering Party stating that CLNY has determined in the good
faith judgment of the Board of Directors that such filing, registration or
qualification would require disclosure of material non-public information, the
disclosure of which would have a material adverse effect on CLNY, then CLNY may
delay making any filing or delay the effectiveness of any registration or
qualification for the shorter of (a) the period ending on the date upon which
such information is disclosed to the public or ceases to be material or (b) an
aggregate period of ninety (90) days in connection with any Stock Offering
Funding.

(b) CLNY shall advise each Tendering Party, regularly and promptly upon any
request, of the status of the Stock Offering Funding process, including the
timing of all filings, the selection of and understandings with underwriters,
agents, dealers and brokers, the nature and contents of all communications with
the SEC and other governmental bodies, the expenses related to the Stock
Offering Funding as they are being incurred, the nature of marketing activities,
and any other matters reasonably related to the timing, price and expenses
relating to the Stock Offering Funding and the compliance by CLNY with its
obligations with respect thereto. CLNY will have reasonable procedures whereby
the Tendering Party with the largest number of Offered Units (the “Lead
Tendering Party”) may represent all the Tendering Parties in connection with the
Stock Offering Funding by allowing it to participate in meetings with the

 

75



--------------------------------------------------------------------------------

underwriters of the Stock Offering Funding. In addition, CLNY and each Tendering
Party may, but shall be under no obligation to, enter into understandings in
writing (“Pricing Agreements”) whereby the Tendering Party will agree in advance
as to the acceptability of a Net Proceeds amount at or below a specified amount.
Furthermore, CLNY shall establish pricing notification procedures with each such
Tendering Party, such that the Tendering Member will have the maximum
opportunity practicable to determine whether to become a Withdrawing Member
pursuant to Section 15.1.I(3)(c) below.

(c) CLNY, upon notification of the price per Class A REIT Share in the Stock
Offering Funding from the managing underwriter(s), in the case of a registered
public offering, or lead placement agent(s), in the event of an unregistered
offering, engaged by CLNY in order to sell the Offered Shares, shall immediately
use its reasonable efforts to notify each Tendering Party of the price per REIT
Share in the Stock Offering Funding and resulting Net Proceeds. Each Tendering
Party shall have one hour from the receipt of such written notice (as such time
may be extended by CLNY) to elect to withdraw its Redemption (a Tendering Party
making such an election being a “Withdrawing Member”), and Membership Common
Units with a REIT Shares Amount equal to such excluded Offered Shares shall be
considered to be withdrawn from the related Redemption; provided, however, that
CLNY shall keep each of the Tendering Parties reasonably informed as to the
likely timing of delivery of its notice. If a Tendering Party, within such time
period, does not notify CLNY of such Tendering Party’s election not to become a
Withdrawing Member, then such Tendering Party shall, except as otherwise
provided in a Pricing Agreement, be deemed not to have withdrawn from the
Redemption, without liability to CLNY. To the extent that CLNY is unable to
notify any Tendering Party, such unnotified Tendering Party shall, except as
otherwise provided in any Pricing Agreement, be deemed not to have elected to
become a Withdrawing Member. Each Tendering Party whose Redemption is being
funded through the Stock Offering Funding who does not become a Withdrawing
Member shall have the right, subject to the approval of the managing
underwriter(s) or placement agent(s) and restrictions of any applicable
securities laws, to submit for Redemption additional Membership Common Units in
a number no greater than the number of Membership Common Units withdrawn. If
more than one Tendering Party so elects to redeem additional Membership Common
Units, then such Membership Common Units shall be redeemed on a pro rata basis,
based on the number of additional Membership Common Units sought to be so
redeemed.

(d) CLNY shall take all reasonable action in order to effectuate the sale of the
Offered Shares including the entering into of an underwriting or placement
agreement in customary form with the managing underwriter(s) or placement
agent(s) selected for such underwriting. Notwithstanding any other provision of
this Agreement, if the managing underwriter(s) or placement agent(s) advises
CLNY in writing that marketing factors require a limitation of the number of
shares to be offered, then CLNY shall so advise all Tendering Parties and the
number of Membership Common Units to be sold to CLNY pursuant to the Redemption
shall be allocated among all Tendering Parties in proportion, as nearly as
practicable, to the respective number of Membership Common Units as to which
each Tendering Party elected to effect a Redemption. Notwithstanding anything to
the contrary in this Agreement, if CLNY is also offering to sell shares for
purposes other than to fund the redemption of Offering Units and to pay related
expenses, then those other shares may in CLNY’s sole and absolute discretion be
given priority over any shares to be sold in the Stock Offering Funding, and any
shares to be sold in the

 

76



--------------------------------------------------------------------------------

Stock Offering Funding shall be removed from the offering prior to removing
shares the proceeds of which would be used for other purposes of CLNY. No
Offered Shares excluded from the underwriting by reason of the managing
underwriter’s or placement agent’s marketing limitation shall be included in
such offering.

Section 15.2 Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Member or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written or electronic communication (including by telecopy, facsimile,
electronic mail or commercial courier service) to the Member, or Assignee at the
address for such Member set forth in the Register, or such other address of
which the Member shall notify the Managing Member in accordance with this
Section 15.2.

Section 15.3 Titles and Captions. All article or Section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof.

Section 15.4 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

Section 15.6 Waiver.

A. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

B. The restrictions, conditions and other limitations on the rights and benefits
of the Members contained in this Agreement, and the duties, covenants and other
requirements of performance or notice by the Members, are for the benefit of the
Company and may be waived or relinquished by the Managing Member, in its sole
and absolute discretion, on behalf of the Company in one or more instances from
time to time and at any time; provided, however, that any such waiver or
relinquishment may not be made if it would have the effect of (i) creating
liability for any other Member, (ii) causing the Company to cease to qualify as
a limited liability company, (iii) reducing the amount of cash otherwise
distributable to the Members (other than any such reduction that affects all of
the Members holding the same class or series of Membership Units on a uniform or
pro rata basis, if approved by a Majority in Interest of the Non-Managing
Members holding such class or series of Membership Units), (iv) resulting in the
classification of the Company as an association or publicly traded partnership
taxable as a corporation or (v) violating the Securities Act, the Exchange Act
or any state “blue sky” or other securities laws; provided, further, that any
waiver relating to compliance with the Ownership Limit or other restrictions in
the Charter shall be made and shall be effective only as provided in the
Charter.

Section 15.7 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.

 

77



--------------------------------------------------------------------------------

Section 15.8 Applicable Law; Consent to Jurisdiction; Jury Trial.

A. This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
of conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.

B. Each Member hereby (i) submits to the non-exclusive jurisdiction of the
Delaware Court of Chancery or, if such court does not have subject matter
jurisdiction, any federal court sitting in the State of Delaware (collectively,
the “Delaware Courts”), with respect to any dispute arising out of this
Agreement or any transaction contemplated hereby to the extent such courts would
have subject matter jurisdiction with respect to such dispute, (ii) irrevocably
waives, and agrees not to assert by way of motion, defense, or otherwise, in any
such action, any claim that it is not subject personally to the jurisdiction of
any of the Delaware Courts, that its property is exempt or immune from
attachment or execution, that the action is brought in an inconvenient forum, or
that the venue of the action is improper, (iii) agrees that notice or the
service of process in any action, suit or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby shall be properly
served or delivered if delivered to such Member at such Member’s last known
address as set forth in the Company’s books and records, and (iv) IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 15.9 Entire Agreement. This Agreement contains all of the understandings
and agreements between and among the Members with respect to the subject matter
of this Agreement and the rights, interests and obligations of the Members with
respect to the Company. Notwithstanding any provision in this Agreement or any
Membership Unit Designation to the contrary, including any provisions relating
to amending this Agreement, the Members hereby acknowledge and agree that the
Managing Member, without the approval of any other Member, may enter into side
letters or similar written agreements with Members that are not Affiliates of
the Managing Member or CLNY, executed contemporaneously with the admission of
such Member to the Company, which may have the effect of establishing rights
under, or altering or supplementing the terms of, this Agreement or any
Membership Unit Designation, as negotiated with such Member and which the
Managing Member in its sole and absolute discretion deems necessary, desirable
or appropriate. The parties hereto agree that any terms, conditions or
provisions contained in such side letters or similar written agreements with a
Member shall govern with respect to such Member notwithstanding the provisions
of this Agreement.

Section 15.10 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

78



--------------------------------------------------------------------------------

Section 15.11 Limitation to Preserve REIT Status. Notwithstanding anything else
in this Agreement, with respect to any period in which CLNY has elected to be
treated as a REIT for federal income tax purposes, to the extent that the amount
paid, credited, distributed or reimbursed by the Company to any REIT Member or
its officers, directors, employees or agents, whether as a reimbursement, fee,
expense or indemnity (a “REIT Payment”), would constitute gross income to the
REIT Member (as determined for purposes of Code Section 856(c)(2) or Code
Section 856(c)(3)), then, notwithstanding any other provision of this Agreement,
the amount of such REIT Payments, as selected by the Managing Member in its
discretion from among items of potential distribution, reimbursement, fees,
expenses and indemnities, shall be reduced for any Fiscal Year so that the REIT
Payments, as so reduced, for or with respect to such REIT Member shall not
exceed the lesser of:

(i) an amount equal to the excess, if any, of (a) four and nine-tenths percent
(4.9%) of the REIT Member’s total gross income (but excluding the amount of any
REIT Payments) for the Fiscal Year that is described in subsections (A) through
(I) of Code Section 856(c)(2) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(2)) derived by the REIT Member from sources other
than those described in subsections (A) through (I) of Code Section 856(c)(2)
(but not including the amount of any REIT Payments); or

(ii) an amount equal to the excess, if any, of (a) twenty-four percent (24%) of
the REIT Member’s total gross income (but excluding the amount of any REIT
Payments) for the Fiscal Year that is described in subsections (A) through
(I) of Code Section 856(c)(3) over (b) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the REIT Member from sources other
than those described in subsections (A) through (I) of Code Section 856(c)(3)
(but not including the amount of any REIT Payments);

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the Managing Member, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the REIT Member’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Fiscal Year as a
consequence of the limitations set forth in this Section 15.11, such REIT
Payments shall carry over and shall be treated as arising in the following
Fiscal Year if such carry over does not adversely affect the REIT Member’s
ability to qualify as a REIT provided, however, that such amounts shall not
carry over for more than five Fiscal Years, and if not paid within such five
Fiscal Year period, shall expire; and provided further that (i) as REIT Payments
are made, such payments shall be applied first to carry over amounts
outstanding, if any, and (ii) with respect to carry over amounts for more than
one Fiscal Year, such payments shall be applied to the earliest Fiscal Year
first. The purpose of the limitations contained in this Section 15.11 is to
prevent any REIT Member from failing to qualify as a REIT under the Code by
reason of such REIT Member’s share of items, including distributions,
reimbursements, fees, expenses or indemnities, receivable directly or indirectly
from the Company, and this Section 15.11 shall be interpreted and applied to
effectuate such purpose.

Section 15.12 No Partition. No Member nor any successor-in-interest to a Member
shall have the right while this Agreement remains in effect to have any property
of the Company partitioned, or to file a complaint or institute any proceeding
at law or in equity to have such property of the Company partitioned, and each
Member, on behalf of itself and its successors and assigns hereby waives any
such right. It is the intention of the Members that the rights of the parties
hereto and their successors-in-interest to Company property, as among
themselves, shall be governed by the terms of this Agreement, and that the
rights of the Members and their respective successors-in-interest shall be
subject to the limitations and restrictions as set forth in this Agreement.

Section 15.13 No Third-Party Rights Created Hereby. The provisions of this
Agreement are solely for the purpose of defining the interests of the Holders,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights, powers, title and provisions of this Agreement. No creditor or
other third party having dealings with the Company (other than as expressly set
forth herein with respect to Indemnitees) shall have the right to enforce the
right or obligation of any Member to make Capital Contributions or loans to the
Company or to pursue any other right or remedy hereunder or at law or in equity.
None of the rights or obligations of the Members herein set forth to make
Capital Contributions or loans to the Company shall be deemed an asset of the
Company for any purpose by any creditor or other third party, nor may any such
rights or obligations be sold, Transferred or assigned by the Company or pledged
or encumbered by the Company to secure any debt or other obligation of the
Company or any of the Members.

 

79



--------------------------------------------------------------------------------

Section 15.14 No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the Holders of Membership Units any rights
whatsoever as stockholders of CLNY, including any right to receive dividends or
other distributions made to stockholders of CLNY or to vote or to consent or
receive notice as stockholders in respect of any meeting of stockholders for the
election of directors of CLNY or any other matter.

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

MEMBERS: COLONY CAPITAL, INC. By:

/s/ Darren J. Tangen

Name: Darren J. Tangen Title: Chief Financial Officer, Chief Operating Officer
and Treasurer COLONY CAPITAL, LLC By:

/s/ Mark M. Hedstrom

Name: Mark M. Hedstrom Title: Vice President CCH MANAGEMENT PARTNERS I, LLC By:

/s/ Mark M. Hedstrom

Name: Mark M. Hedstrom Title: Vice President FHB HOLDING LLC By:

/s/ Henry G. Brauer

Name: Henry G. Brauer Title: Manager RICHARD B. SALTZMAN

/s/ Richard B. Saltzman

Name: Richard B. Saltzman



--------------------------------------------------------------------------------

EXHIBIT A: EXAMPLES REGARDING ADJUSTMENT FACTOR

For purposes of the following examples, it is assumed that (a) the Adjustment
Factor in effect on December 31, 2015 is 1.0 and (b) on January 1, 2016 (the
“Company Record Date” for purposes of these examples), prior to the events
described in the examples, there are 100 REIT Shares issued and outstanding.

Example 1

On the Company Record Date, CLNY declares a dividend on its outstanding REIT
Shares in REIT Shares. The amount of the dividend is one REIT Share paid in
respect of each REIT Share owned. Pursuant to Paragraph (i) of the definition of
“Adjustment Factor,” the Adjustment Factor shall be adjusted on the Company
Record Date, effective immediately after the stock dividend is declared, as
follows:

1.0 * 200/100 = 2.0

Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.

Example 2

On the Company Record Date, CLNY distributes options to purchase REIT Shares to
all holders of its REIT Shares. The amount of the distribution is one option to
acquire one REIT Share in respect of each REIT Share owned. The strike price is
$4.00 a share. The Value of a REIT Share on the Company Record Date is $5.00 per
share. Pursuant to Paragraph (ii) of the definition of “Adjustment Factor,” the
Adjustment Factor shall be adjusted on the Company Record Date, effective
immediately after the options are distributed, as follows:

1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111

Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in Paragraph (ii) of the definition of “Adjustment Factor”
shall apply.

Example 3

On the Company Record Date, CLNY distributes assets to all holders of its REIT
Shares. The amount of the distribution is one asset with a fair market value (as
determined by the Managing Member) of $1.00 in respect of each REIT Share owned.
It is also assumed that the assets do not relate to assets received by the
Managing Member pursuant to a pro rata distribution by the Company. The Value of
a REIT Share on the Company Record Date is $5.00 a share. Pursuant to Paragraph
(iii) of the definition of “Adjustment Factor,” the Adjustment Factor shall be
adjusted on the Company Record Date, effective immediately after the assets are
distributed, as follows:

1.0 * $5.00/($5.00 - $1.00) = 1.25

Accordingly, the Adjustment Factor after the assets are distributed is 1.25.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B: NOTICE OF REDEMPTION

Colony Financial, Inc.

2450 Broadway, Sixth Floor

Santa Monica, CA 90404

The undersigned Member or Assignee hereby irrevocably tenders for Redemption
Membership Common Units in Colony Capital Operating Company, LLC in accordance
with the terms of the Second Amended and Restated Limited Liability Agreement of
Colony Capital Operating Company, LLC, dated as of April 2, 2015, as amended
(the “Agreement”), and the Redemption rights referred to therein. All
capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Agreement. The undersigned Member or
Assignee:

(a) undertakes (i) to surrender such Membership Common Units at the closing of
the Redemption and (ii) to furnish to CLNY, prior to the Specified Redemption
Date, the documentation, instruments and information required under
Section 15.1.H of the Agreement;

(b) directs that the certified check representing the Cash Amount, or the REIT
Shares Amount, as applicable, deliverable upon the closing of such Redemption be
delivered to the address specified below;

(c) represents, warrants, certifies and agrees that: (i) the undersigned Member
or Assignee is a Qualifying Party; (ii) the undersigned Member or Assignee has,
and at the closing of the Redemption will have, good, marketable and
unencumbered title to such Membership Common Units, free and clear of the rights
or interests of any other person or entity; (iii) the undersigned Member or
Assignee has, and at the closing of the Redemption will have, the full right,
power and authority to tender and surrender such Common Units as provided
herein; (iv) the undersigned Member or Assignee, and the tender and surrender of
such Common Units for Redemption as provided herein complies with all conditions
and requirements for redemption of Membership Common Units set forth in the
Agreement; and (v) the undersigned Member or Assignee has obtained the consent
or approval of all persons and entities, if any, having the right to consent to
or approve such tender and surrender; and

(d) acknowledges that the undersigned will continue to own such Membership
Common Units unless and until either (1) such Membership Common Units are
acquired by CLNY pursuant to Section 15.1.B of the Agreement or (2) such
redemption transaction closes.

 

Dated:

 

 

 

Name of Member or Assignee:

 

Signature of Member or Assignee

 

Street Address

 

City, State and Zip Code

 

Social security or identifying number

 

B-1



--------------------------------------------------------------------------------

Signature Medallion Guaranteed by:

 

Issue Check Payable to (or shares in the name of):

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C: MEMBER NOTICE OF LTIP CONVERSION ELECTION

The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
the number of LTIP Units in Colony Capital Operating Company, LLC (the
“Company”) set forth below into Membership Common Units in accordance with the
terms of the Second Amended and Restated Limited Liability Agreement of the
Company, as amended; and (ii) directs that any cash in lieu of Membership Common
Units that may be deliverable upon such conversion be delivered to the address
specified below. The undersigned hereby represents, warrants, and certifies that
the undersigned (a) has title to such LTIP Units, free and clear of the rights
of interests of any other person or entity other than the Company; (b) has the
full right, power, and authority to cause the conversion of such LTIP Units as
provided herein; and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such conversion.

 

Name of Holder:

 

(Please Print: Exact Name as Registered with Company)

Number of LTIP Units to be Converted:

 

Date of this Notice:

 

 

(Signature of Holder: Sign Exact Name as Registered with Company)

 

(Street Address)

 

(City) (State) (Zip Code)

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D: COMPANY NOTICE OF LTIP CONVERSION ELECTION

Colony Capital Operating Company, LLC (the “Company”) hereby irrevocably elects
to cause the number of LTIP Units held by the holder of LTIP Units set forth
below to be converted into Membership Common Units in accordance with the terms
of the Second Amended and Restated Limited Liability Agreement of the Company,
as amended.

 

Name of Holder:

 

(Please Print: Exact Name as Registered with Company)

Number of LTIP Units to be Converted:

 

Date of this Notice:

 

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E: SERIES A COMPANY PREFERRED UNIT DESIGNATION

A. Designation and Number. A series of Company Preferred Units, designated as
Series A Company Preferred Units, is hereby established. The number of Series A
Company Preferred Units shall be 10,400,000.

B. Rank. The Series A Company Preferred Units will, with respect to rights to
receive distributions and to participate in distributions or payments upon
liquidation, dissolution or winding up of the Company, rank (a) senior to the
Membership Common Units and any other class of Membership Units of the Company,
now or hereafter issued and outstanding, the terms of which provide that such
Membership Units rank, as to distributions and upon liquidation, dissolution or
winding up of the Company, junior to such Series A Company Preferred Units
(“Junior Units”), (b) on a parity with the Series B Company Preferred Units (as
defined in the Limited Liability Company Agreement of the Company) and any
Membership Units the Company may authorize or issue in the future that, pursuant
to the terms thereof, rank on parity with the Series A Company Preferred Units
with respect to distributions or payments in the event of the liquidation,
dissolution or winding up of the Company (“Parity Units”); and (c) junior to all
Membership Units of the Company the terms of which specifically provide that
such Membership Units rank senior to the Series A Company Preferred Units with
respect to distributions or payments in the event of the liquidation,
dissolution or winding up of the Company (“Senior Units”). Any authorization or
issuance of Senior Units would require the affirmative vote of the holders of at
least two-thirds of the outstanding Series A Company Preferred Units voting
together as a single class with all other classes or series of Parity Units upon
which like voting rights have been conferred and are exercisable. Any
convertible or exchangeable debt securities that the Company may issue are not
considered to be equity securities for these purposes.

C. Distributions.

(i) CLNY, in its capacity as the holder of the then outstanding Series A Company
Preferred Units, shall be entitled to receive, when, as and if authorized by the
Company, out of funds legally available for payment of distributions, cumulative
cash distributions at the rate of 8.50% per annum of the $25.00 liquidation
preference of each Series A Company Preferred Unit (equivalent to $2.125 per
annum per Series A Company Preferred Unit).

(ii) Distributions on each outstanding Series A Company Preferred Unit shall be
cumulative from and including January 15, 2015 and shall be payable (i) for the
period from January 15, 2015 to April 14, 2015, on April 15, 2015, and (ii) for
each quarterly distribution period thereafter, quarterly in equal amounts in
arrears on the 15th day of each January, April, July and October (each such day
being hereinafter called a “Series A Distribution Payment Date”) at the then
applicable annual rate; provided, however, that if any Series A Distribution
Payment Date falls on any day other than a Business Day (as defined in Annex I
to the Restated Charter of CLNY (which contains the terms of articles
supplementary establishing and fixing the rights and preferences of the Series A
Preferred Shares) (the “Series A Preferred Share Terms”)), the distribution that
would otherwise have been payable on such Series A Distribution Payment Date may
be paid on the next succeeding Business Day with the same force and effect as if
paid on such Series A Distribution Payment Date, and no interest or other sums
shall accrue on the amount so payable from such Series A Distribution Payment
Date to such next succeeding Business Day. Each distribution is payable to
holders of record as they appear on the books and records of the Company at the
close of business on the record date, not exceeding 30 days preceding the
applicable Series A Distribution Payment Date, as shall be fixed by the Company.
Distributions shall accumulate from January 15, 2015 or the most recent Series A
Distribution Payment Date to which distribution have been paid, whether or not
in any such distribution period or periods there shall be funds legally
available for the payment of such distributions, whether the Company has
earnings or whether

 

E-1



--------------------------------------------------------------------------------

such distributions are authorized. No interest, or sum of money in lieu of
interest, shall be payable in respect of any distribution payment or payments on
the Series A Company Preferred Units that may be in arrears. Holders of the
Series A Company Preferred Units shall not be entitled to any distributions,
whether payable in cash, property or stock, in excess of full cumulative
distributions, as herein provided, on the Series A Company Preferred Units.
Distributions payable on the Series A Company Preferred Units for any period
greater or less than a full distribution period will be computed on the basis of
a 360-day year consisting of twelve 30-day months. Distributions payable on the
Series A Company Preferred Units for each full distribution period will be
computed by dividing the applicable annual distribution rate by four. After full
cumulative distributions on the Series A Company Preferred Units have been paid,
the holders of Series A Company Preferred Units will not be entitled to any
further distributions with respect to that distribution period.

(iii) So long as any Series A Company Preferred Units are outstanding, no
distributions, except as described in the immediately following sentence, shall
be authorized and declared or paid or set apart for payment on any series or
class or classes of Parity Units for any period unless full cumulative
distributions have been declared and paid or are contemporaneously declared and
paid or declared and a sum sufficient for the payment thereof set apart for such
payment on the Series A Company Preferred Units for all prior distribution
periods. When distributions are not paid in full or a sum sufficient for such
payment is not set apart, as aforesaid, all distributions authorized and
declared upon the Series A Company Preferred Units and all distributions
authorized and declared upon any other series or class or classes of Parity
Units shall be authorized and declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Series A Company
Preferred Units and such Parity Units.

(iv) So long as any Series A Company Preferred Units are outstanding, no
distributions (other than distributions paid solely in Junior Units of, or in
options, warrants or rights to subscribe for or purchase, Junior Units) shall be
authorized and declared or paid or set apart for payment or other distribution
authorized and declared or made upon Junior Units, nor shall any Junior Units be
redeemed, purchased or otherwise acquired (other than a redemption, purchase or
other acquisition of Membership Units made for purposes of and in compliance
with requirements of an employee incentive or benefit plan of CLNY or any
subsidiary, or a conversion into or exchange for Junior Units or redemptions for
the purpose of preserving CLNY’s qualification as a REIT (as defined in the
Charter), or redemptions of Membership Units pursuant to Article 15 of the
Limited Liability Company Agreement of the Company), for any consideration (or
any monies to be paid to or made available for a sinking fund for the redemption
of any such units) by the Company, directly or indirectly (except by conversion
into or exchange for Junior Units), unless in each case full cumulative
distributions on all outstanding shares of Series A Company Preferred Units and
any Parity Units at the time such distributions are payable shall have been paid
or set apart for payment for all past distribution periods with respect to the
Series A Company Preferred Units and all past distribution periods with respect
to such Parity Units.

(v) Any distribution payment made on the Series A Company Preferred Units shall
first be credited against the earliest accrued but unpaid distribution due with
respect to such Series A Company Preferred Units which remains payable.

(vi) Except as provided herein, the Series A Company Preferred Units shall not
be entitled to participate in the earnings or assets of the Company.

(vii) As used herein, the term “distribution” does not include distributions
payable solely in Junior Units on Junior Units, or in options, warrants or
rights to holders of Junior Units to subscribe for or purchase any Junior Units.

 

E-2



--------------------------------------------------------------------------------

D. Liquidation Preference.

(i) In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, before any payment or distribution of the
assets of the Company shall be made to or set apart for the holders of Junior
Units, the holders of the Series A Company Preferred Units shall be entitled to
receive $25.00 per Series A Company Preferred Unit (the “Liquidation
Preference”) plus an amount per Series A Company Preferred Unit equal to all
accrued and unpaid distributions (whether or not earned or declared) thereon to,
but not including, the date of final distribution to such holders; but such
holders of the Series A Company Preferred Units shall not be entitled to any
further payment. If, upon any such liquidation, dissolution or winding up of the
Company, the assets of the Company, or proceeds thereof, distributable among the
holders of the Series A Company Preferred Units shall be insufficient to pay in
full the preferential amount aforesaid and liquidating payments on any other
Parity Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of such Series A Company Preferred Units and any such other
Parity Units ratably in accordance with the respective amounts that would be
payable on such Series A Company Preferred Units and any such other Parity Units
if all amounts payable thereon were paid in full. For the purposes of this
Section D, none of (i) a consolidation or merger of the Company with one or more
entities, (ii) a statutory unit exchange by the Company, or (iii) a sale or
transfer of all or substantially all of the Company’s assets shall be deemed to
be a liquidation, dissolution or winding up, voluntary or involuntary, of the
Company.

(ii) Until payment shall have been made in full to the holders of the Series A
Company Preferred Units, as provided in this Section D, and to the holders of
Parity Units, subject to any terms and provisions applying thereto, no payment
will be made to any holder of Junior Units upon the liquidation, dissolution or
winding up of the Company. Subject to the rights of the holders of Parity Units,
upon any liquidation, dissolution or winding up of the Company, after payment
shall have been made in full to the holders of the Series A Company Preferred
Units, as provided in this Section D, any series or class or classes of Junior
Units shall, subject to any respective terms and provisions applying thereto, be
entitled to receive any and all assets remaining to be paid or distributed, and
the holders of the Series A Company Preferred Units shall not be entitled to
share therein.

E. Redemption. In connection with the redemption by CLNY of any Series A
Preferred Shares in accordance with the provisions of the Series A Preferred
Share Terms, and at such times as CLNY is required or determines to make,
deposit or set aside such payment, the Company shall provide cash to CLNY for
such purpose which shall be equal to the redemption price (as set forth in the
Series A Preferred Share Terms), plus any accrued and unpaid dividends on the
Series A Preferred Shares (whether or not declared), to, but not including, the
redemption date, and one Series A Company Preferred Unit shall be concurrently
redeemed with respect to each Series A Preferred Share so redeemed by CLNY. If a
redemption date for Series A Preferred Shares falls after a record date for a
Series A Preferred Shares dividend payment and prior to the corresponding
dividend payment date, then the Company shall provide cash to CLNY equal to the
dividend payable on such Series A Preferred Shares on such dividend payment date
notwithstanding the redemption of such Series A Preferred Shares and
corresponding Series A Company Preferred Units prior to such dividend payment
date. From and after the applicable redemption date, the Series A Company
Preferred Units so redeemed shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series A Company
Preferred Units shall cease. Any Series A Company Preferred Units so redeemed
may be reissued to CLNY at such time as CLNY reissues a corresponding number of
Series A Preferred Shares so redeemed or repurchased, in exchange for the
contribution by CLNY to the Company of the proceeds from such reissuance.

F. Voting Rights. Except as required by applicable law or the Limited Liability
Company Agreement of the Company, the holder of the Series A Company Preferred
Units, as such, shall have no voting rights.

 

E-3



--------------------------------------------------------------------------------

G. Conversion. The Series A Company Preferred Units are not convertible into or
exchangeable for any other property or securities of the Company, except as
provided herein.

(i) In the event of a conversion of any Series A Preferred Shares into common
stock of CLNY, par value $0.01 per share (“Common Stock”), in accordance with
the Series A Preferred Share Terms, upon conversion of such Series A Preferred
Shares, the Company shall convert an equal whole number of the Series A Company
Preferred Units into Membership Common Units as such Series A Preferred Shares
are converted into shares of Common Stock. In the event of a conversion of any
Series A Preferred Shares into consideration other than Common Stock in
accordance with the Series A Preferred Share Terms, the Company shall retire a
number of Series A Company Preferred Units equal to the number of Series A
Preferred Shares converted into such other form of consideration. In the event
of a conversion of the Series A Preferred Shares into Common Stock, to the
extent CLNY is required to pay cash in lieu of fractional shares of Common Stock
pursuant to the Series A Preferred Share Terms in connection with such
conversion, the Company shall distribute an equal amount of cash to CLNY.

(ii) Following any such conversion or retirement by the Company pursuant to this
Section G, the Company shall make such revisions to the Limited Liability
Company Agreement of the Company as it determines are necessary to reflect such
conversion.

H. Restriction on Ownership. The Series A Company Preferred Units shall be owned
and held solely by CLNY.

I. Allocations. Allocations of the Company’s items of income, gain, loss and
deduction with respect to the Series A Company Preferred Units shall be
allocated to CLNY as the sole holder of Series A Company Preferred Units in
accordance with Article 6 of the Limited Liability Company Agreement of the
Company.

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F: SERIES B COMPANY PREFERRED UNIT DESIGNATION

A. Designation and Number. A series of Company Preferred Units, designated as
Series B Company Preferred Units, is hereby established. The number of Series B
Company Preferred Units shall be 3,450,000.

B. Rank. The Series B Company Preferred Units will, with respect to rights to
receive distributions and to participate in distributions or payments upon
liquidation, dissolution or winding up of the Company, rank (a) senior to the
Membership Common Units and any other class of Membership Units of the Company,
now or hereafter issued and outstanding, the terms of which provide that such
Membership Units rank, as to distributions and upon liquidation, dissolution or
winding up of the Company, junior to such Series B Company Preferred Units
(“Junior Units”), (b) on a parity with the Series A Company Preferred Units (as
defined in the Limited Liability Company Agreement of the Company) and any
Membership Units the Company may authorize or issue in the future that, pursuant
to the terms thereof, rank on parity with the Series B Company Preferred Units
with respect to distributions or payments in the event of the liquidation,
dissolution or winding up of the Company (“Parity Units”); and (c) junior to all
Membership Units of the Company the terms of which specifically provide that
such Membership Units rank senior to the Series B Company Preferred Units with
respect to distributions or payments in the event of the liquidation,
dissolution or winding up of the Company (“Senior Units”). Any authorization or
issuance of Senior Units would require the affirmative vote of the holders of at
least two-thirds of the outstanding Series B Company Preferred Units voting
together as a single class with all other classes or series of Parity Units upon
which like voting rights have been conferred and are exercisable. Any
convertible or exchangeable debt securities that the Company may issue are not
considered to be equity securities for these purposes.

C. Distributions.

(i) CLNY, in its capacity as the holder of the then outstanding Series B Company
Preferred Units, shall be entitled to receive, when, as and if authorized by the
Company, out of funds legally available for payment of distributions, cumulative
cash distributions at the rate of 7.50% per annum of the $25.00 liquidation
preference of each Series B Company Preferred Unit (equivalent to $1.875 per
annum per Series B Company Preferred Unit).

(ii) Distributions on each outstanding Series B Company Preferred Unit shall be
cumulative from and including January 15, 2015 and shall be payable (i) for the
period from January 15, 2015 to April 14, 2015, on April 15, 2015, and (ii) for
each quarterly distribution period thereafter, quarterly in equal amounts in
arrears on the 15th day of each January, April, July and October (each such day
being hereinafter called a “Series B Distribution Payment Date”) at the then
applicable annual rate; provided, however, that if any Series B Distribution
Payment Date falls on any day other than a Business Day (as defined in Annex II
to the Restated Charter of CLNY (which contains the terms of articles
supplementary establishing and fixing the rights and preferences of the Series B
Preferred Shares) (the “Series B Preferred Share Terms”), the distribution that
would otherwise have been payable on such Series B Distribution Payment Date may
be paid on the next succeeding Business Day with the same force and effect as if
paid on such Series B Distribution Payment Date, and no interest or other sums
shall accrue on the amount so payable from such Series B Distribution Payment
Date to such next succeeding Business Day. Each distribution is payable to
holders of record as they appear on the books and records of the Company at the
close of business on the record date, not exceeding 30 days preceding the
applicable Series B Distribution Payment Date, as shall be fixed by the Company.
Distributions shall accumulate from January 15, 2015 or the most recent Series B
Distribution Payment Date to which distribution have been paid, whether or not
in any such distribution period or periods there shall be funds legally
available for the payment of such distributions, whether the Company has
earnings or whether    

 

F-1



--------------------------------------------------------------------------------

such distributions are authorized. No interest, or sum of money in lieu of
interest, shall be payable in respect of any distribution payment or payments on
the Series B Company Preferred Units that may be in arrears. Holders of the
Series B Company Preferred Units shall not be entitled to any distributions,
whether payable in cash, property or stock, in excess of full cumulative
distributions, as herein provided, on the Series B Company Preferred Units.
Distributions payable on the Series B Company Preferred Units for any period
greater or less than a full distribution period will be computed on the basis of
a 360-day year consisting of twelve 30-day months. Distributions payable on the
Series B Company Preferred Units for each full distribution period will be
computed by dividing the applicable annual distribution rate by four. After full
cumulative distributions on the Series B Company Preferred Units have been paid,
the holders of Series B Company Preferred Units will not be entitled to any
further distributions with respect to that distribution period.

(iii) So long as any Series B Company Preferred Units are outstanding, no
distributions, except as described in the immediately following sentence, shall
be authorized and declared or paid or set apart for payment on any series or
class or classes of Parity Units for any period unless full cumulative
distributions have been declared and paid or are contemporaneously declared and
paid or declared and a sum sufficient for the payment thereof set apart for such
payment on the Series B Company Preferred Units for all prior distribution
periods. When distributions are not paid in full or a sum sufficient for such
payment is not set apart, as aforesaid, all distributions authorized and
declared upon the Series B Company Preferred Units and all distributions
authorized and declared upon any other series or class or classes of Parity
Units shall be authorized and declared ratably in proportion to the respective
amounts of distributions accumulated and unpaid on the Series B Company
Preferred Units and such Parity Units.

(iv) So long as any Series B Company Preferred Units are outstanding, no
distributions (other than distributions paid solely in Junior Units of, or in
options, warrants or rights to subscribe for or purchase, Junior Units) shall be
authorized and declared or paid or set apart for payment or other distribution
authorized and declared or made upon Junior Units, nor shall any Junior Units be
redeemed, purchased or otherwise acquired (other than a redemption, purchase or
other acquisition of Membership Units made for purposes of and in compliance
with requirements of an employee incentive or benefit plan of CLNY or any
subsidiary, or a conversion into or exchange for Junior Units or redemptions for
the purpose of preserving CLNY’s qualification as a REIT (as defined in the
Charter), or redemptions of Membership Units pursuant to Article 15 of the
Limited Liability Company Agreement of the Company), for any consideration (or
any monies to be paid to or made available for a sinking fund for the redemption
of any such units) by the Company, directly or indirectly (except by conversion
into or exchange for Junior Units), unless in each case full cumulative
distributions on all outstanding shares of Series B Company Preferred Units and
any Parity Units at the time such distributions are payable shall have been paid
or set apart for payment for all past distribution periods with respect to the
Series B Company Preferred Units and all past distribution periods with respect
to such Parity Units.

(v) Any distribution payment made on the Series B Company Preferred Units shall
first be credited against the earliest accrued but unpaid distribution due with
respect to such Series B Company Preferred Units which remains payable.

(vi) Except as provided herein, the Series B Company Preferred Units shall not
be entitled to participate in the earnings or assets of the Company.

(vii) As used herein, the term “distribution” does not include distributions
payable solely in Junior Units on Junior Units, or in options, warrants or
rights to holders of Junior Units to subscribe for or purchase any Junior Units.

 

F-2



--------------------------------------------------------------------------------

D. Liquidation Preference.

(i) In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, before any payment or distribution of the
assets of the Company shall be made to or set apart for the holders of Junior
Units, the holders of the Series B Company Preferred Units shall be entitled to
receive $25.00 per Series B Company Preferred Unit (the “Liquidation
Preference”) plus an amount per Series B Company Preferred Unit equal to all
accrued and unpaid distributions (whether or not earned or declared) thereon to,
but not including, the date of final distribution to such holders; but such
holders of the Series B Company Preferred Units shall not be entitled to any
further payment. If, upon any such liquidation, dissolution or winding up of the
Company, the assets of the Company, or proceeds thereof, distributable among the
holders of the Series B Company Preferred Units shall be insufficient to pay in
full the preferential amount aforesaid and liquidating payments on any other
Parity Units, then such assets, or the proceeds thereof, shall be distributed
among the holders of such Series B Company Preferred Units and any such other
Parity Units ratably in accordance with the respective amounts that would be
payable on such Series B Company Preferred Units and any such other Parity Units
if all amounts payable thereon were paid in full. For the purposes of this
Section D, none of (i) a consolidation or merger of the Company with one or more
entities, (ii) a statutory unit exchange by the Company, or (iii) a sale or
transfer of all or substantially all of the Company’s assets shall be deemed to
be a liquidation, dissolution or winding up, voluntary or involuntary, of the
Company.

(ii) Until payment shall have been made in full to the holders of the Series B
Company Preferred Units, as provided in this Section D, and to the holders of
Parity Units, subject to any terms and provisions applying thereto, no payment
will be made to any holder of Junior Units upon the liquidation, dissolution or
winding up of the Company. Subject to the rights of the holders of Parity Units,
upon any liquidation, dissolution or winding up of the Company, after payment
shall have been made in full to the holders of the Series B Company Preferred
Units, as provided in this Section D, any series or class or classes of Junior
Units shall, subject to any respective terms and provisions applying thereto, be
entitled to receive any and all assets remaining to be paid or distributed, and
the holders of the Series B Company Preferred Units shall not be entitled to
share therein.

E. Redemption. In connection with the redemption by CLNY of any Series B
Preferred Shares in accordance with the provisions of the Series B Preferred
Share Terms, and at such times as CLNY is required or determines to make,
deposit or set aside such payment, the Company shall provide cash to CLNY for
such purpose which shall be equal to the redemption price (as set forth in the
Series B Preferred Share Terms), plus any accrued and unpaid dividends on the
Series B Preferred Shares (whether or not declared), to, but not including, the
redemption date, and one Series B Company Preferred Unit shall be concurrently
redeemed with respect to each Series B Preferred Share so redeemed by CLNY. If a
redemption date for Series B Preferred Shares falls after a record date for a
Series B Preferred Shares dividend payment and prior to the corresponding
dividend payment date, then the Company shall provide cash to CLNY equal to the
dividend payable on such Series B Preferred Shares on such dividend payment date
notwithstanding the redemption of such Series B Preferred Shares and
corresponding Series B Company Preferred Units prior to such dividend payment
date. From and after the applicable redemption date, the Series B Company
Preferred Units so redeemed shall no longer be outstanding and all rights
hereunder, to distributions or otherwise, with respect to such Series B Company
Preferred Units shall cease. Any Series B Company Preferred Units so redeemed
may be reissued to CLNY at such time as CLNY reissues a corresponding number of
Series B Preferred Shares so redeemed or repurchased, in exchange for the
contribution by CLNY to the Company of the proceeds from such reissuance.

F. Voting Rights. Except as required by applicable law or the Limited Liability
Company Agreement of the Company, the holder of the Series B Company Preferred
Units, as such, shall have no voting rights.

 

F-3



--------------------------------------------------------------------------------

G. Conversion. The Series B Company Preferred Units are not convertible into or
exchangeable for any other property or securities of the Company, except as
provided herein.

(i) In the event of a conversion of any Series B Preferred Shares into common
stock of CLNY, par value $0.01 per share (“Common Stock”), in accordance with
the Series B Preferred Share Terms, upon conversion of such Series B Preferred
Shares, the Company shall convert an equal whole number of the Series B Company
Preferred Units into Membership Common Units as such Series B Preferred Shares
are converted into shares of Common Stock. In the event of a conversion of any
Series B Preferred Shares into consideration other than Common Stock in
accordance with the Series B Preferred Share Terms, the Company shall retire a
number of Series B Company Preferred Units equal to the number of Series B
Preferred Shares converted into such other form of consideration. In the event
of a conversion of the Series B Preferred Shares into Common Stock, to the
extent CLNY is required to pay cash in lieu of fractional shares of Common Stock
pursuant to the Series B Preferred Share Terms in connection with such
conversion, the Company shall distribute an equal amount of cash to CLNY.

(ii) Following any such conversion or retirement by the Company pursuant to this
Section G, the Company shall make such revisions to the Limited Liability
Company Agreement of the Company as it determines are necessary to reflect such
conversion.

H. Restriction on Ownership. The Series B Company Preferred Units shall be owned
and held solely by CLNY.

I. Allocations. Allocations of the Company’s items of income, gain, loss and
deduction with respect to the Series B Company Preferred Units shall be
allocated to CLNY as the sole holder of Series B Company Preferred Units in
accordance with Article 6 of the Limited Liability Company Agreement of the
Company.

 

F-4